Exhibit 10.25

 

FOURTH LEASE AMENDMENT AND ASSIGNMENT AGREEMENT

 

This Fourth Lease Amendment and Assignment Agreement (the “Agreement”), dated
for references purposes as of December 9, 2004, is entered into by and among
TSI, L.P., a California limited partnership (“TSI” or “Landlord”); Biogen Idec
Inc., a Delaware corporation formerly known as IDEC Pharmaceuticals Corporation
(“BI”); and Tanox West, Inc., a Delaware corporation (“Tanox West”), with
reference to the following facts:

 

A.            The predecessor of TSI and BI entered into that certain Lease
dated July 9, 1992 (the “Initial Lease”) for the premises located at 11011
Torreyana Road, San Diego, California  92121 (the “Demised Premises”).  A copy
of the Initial Lease is attached hereto as Exhibit “A-1.”

 

B.            The Initial Lease has been supplemented and amended from time to
time by the following documents:

 

i.              First Amendment to Lease, dated November 9, 1992, a copy of
which is attached hereto as Exhibit “A-2”;

 

ii.             Lease Exhibit, dated December 22, 1994, a copy of which is
attached hereto as Exhibit “A-3”;

 

iii.            Lease Amendment, dated December 30, 1994, a copy of which is
attached hereto as
Exhibit “A-4”;

 

iv.            Third Lease Amendment Agreement, dated April 22, 2004, a copy of
which is attached hereto as Exhibit “A-5”;

 

v.             Confirmation of Lease Commencement Date, dated September 22,
1993, a copy of which is attached hereto as Exhibit “A-6”;

 

vi.            Letter agreement re BFP/Cell Bank Remodel, dated October 16,
2001, a copy of which is attached hereto as Exhibit “A-7”.

 

The Initial Lease and the above documents and this Agreement are collectively
referred to as the “Lease,” all of which are applicable to the Demised Premises.

 

C.            TSI is the owner of the Demised Premises and the Landlord under
the Lease, and BI is the Tenant for the Demised Premises under the Lease.

 

D.            The parties intend that, subject to all the terms and provisions
of this Agreement, as of the Effective Date (as defined below):  (i) the Lease
shall be modified and amended as set forth in this Agreement; and (ii) the
Assignment (as defined below) of the Lease between BI and Tanox West shall
become effective; and (iii) TSI’s consent to the Assignment, as the owner and
Landlord of the Demised Premises, shall become effective.

 

E.             Terms which are not expressly defined in this Agreement shall
have the same meaning as defined in the Lease.

 

--------------------------------------------------------------------------------


 

WHEREFORE, the parties hereby mutually agree to the matters set forth above and
as follows:

 


1.             EXTENSION OF CURRENT LEASE TERM.  THE TERM EXPIRATION DATE AS SET
FORTH IN SECTION 2.1.6(B) OF THE LEASE IS HEREBY AMENDED TO BE SEPTEMBER 30,
2011.


 


2.             OPTIONS TO EXTEND THE TERM OF THE LEASE.  PURSUANT TO SECTION 3.3
OF THE LEASE, TENANT HAS TWO OPTIONS TO EXTEND THE TERM OF THE LEASE FOR A
PERIOD OF FIVE YEARS EACH.  AS A RESULT OF THE EXTENSION OF THE TERM EXPIRATION
DATE SET FORTH IN SECTION 1 HEREOF, THE FIRST EXTENSION OPTION SHALL BE FOR THE
PERIOD FROM OCTOBER 1, 2011, THROUGH SEPTEMBER 30, 2016; AND THE SECOND TERM
EXTENSION OPTION SHALL BE FOR THE PERIOD FROM OCTOBER 1, 2016, THROUGH
SEPTEMBER 30, 2021.  IF TENANT ELECTS TO EXERCISE ONE OR BOTH OF THE EXTENSION
OPTIONS, IT SHALL DO SO IN ACCORDANCE WITH SECTION 3.3 OF THE LEASE.  IN
ADDITION, TENANT MAY EXERCISE SUCH OPTIONS IF AND ONLY IF AS OF THE DATE TENANT
EXERCISES SUCH OPTION TENANT MEETS THE CREDIT TEST (AS DEFINED IN SECTION 6
BELOW).


 


3.             BASIC ANNUAL RENT.  NOTWITHSTANDING ANY PROVISION OF THE LEASE TO
THE CONTRARY, THE BASIC ANNUAL RENT PAYABLE FOR THE DEMISED PREMISES FOR THE
LEASE YEAR BEGINNING OCTOBER 1, 2004, IS $3,843,840, WHICH IS EQUIVALENT TO
$320,320 PER MONTH; AND SAID BASIC ANNUAL RENT SHALL BE AUTOMATICALLY INCREASED
BY 4% PER YEAR OVER THE BASIC ANNUAL RENT FOR THE PRIOR YEAR, COMMENCING AS OF
OCTOBER 1, 2005, AND ON EACH OCTOBER 1 THEREAFTER DURING THE TERM OF THE LEASE
AND ANY EXTENSIONS OF THE TERM OF THE LEASE.  ACCORDINGLY, NOTWITHSTANDING ANY
PROVISION OF THE LEASE TO THE CONTRARY, THE SCHEDULED MONTHLY INSTALLMENT OF
BASIC ANNUAL RENT FOR THE TWELVE CALENDAR MONTH PERIOD COMMENCING AS OF
OCTOBER 1 OF EACH YEAR OF THE TERM OF THE LEASE IS AS FOLLOWS:


 

Starting October 1,
in the Year:

 

Monthly Installment of Basic Annual Rent

 

 

 

(rounded to $1.00)

 

 

 

 

 

2004

 

$

320,320

 

2005

 

$

333,133

 

2006

 

$

346,458

 

2007

 

$

360,316

 

2008

 

$

374,729

 

2009

 

$

389,718

 

2010

 

$

405,307

 

2011

 

$

421,519

 

2012

 

$

438,380

 

2013

 

$

455,915

 

2014

 

$

474,152

 

2015

 

$

493,118

 

2016

 

$

512,843

 

2017

 

$

533,356

 

2018

 

$

554,690

 

2019

 

$

576,878

 

2020

 

$

599,953

 

 

--------------------------------------------------------------------------------


 

Section 5.1 of the Lease is hereby amended to reflect the new rent schedule as
set forth above; and the provisions of Sections 3.3.1 (other than the last
sentence thereof), 6.1 and 6.2 and the second sentence of Section 3.3.3 of the
Lease are hereby deleted.  There shall be no “Fair Rental Value” adjustments to
the Basic Annual Rent upon exercise of either of the extension options referred
to above.

 


4.             NO TENANT IMPROVEMENT ALLOWANCE.  SECTIONS  3.3.4 THROUGH 3.3.7
OF THE LEASE ARE HEREBY DELETED AND LANDLORD SHALL HAVE NO OBLIGATION TO PROVIDE
ANY TENANT IMPROVEMENT ALLOWANCE UPON EXERCISE OF EITHER OF EXTENSION OPTIONS
REFERRED TO ABOVE.


 


5.             FEES PAYABLE BY TSI.  SECTION 3.3.8 OF THE LEASE OBLIGATES
LANDLORD TO PAY TO TENANT A CERTAIN AMOUNTS IN CONNECTION WITH EXTENSIONS OF THE
TERM OF THE LEASE UNDER CERTAIN CIRCUMSTANCES.  THE PROVISIONS IN SECTION 3.3.8
OF THE LEASE ARE HEREBY AMENDED TO PROVIDE AS FOLLOWS:


 


A.             CONDITIONAL UPON: (I)  BI DELIVERING TO LANDLORD BY THE EFFECTIVE
DATE COPIES OF THE FOLLOWING MATERIALS (TO THE EXTENT OWNED BY BI AND
TRANSFERABLE, AND WITH ALL PROPRIETARY INFORMATION REDACTED) UTILIZED BY, OR ON
BEHALF OF, BI TO MARKET THE DEMISED PREMISES FOR LEASE, INCLUDING WITHOUT
LIMITATION: ALL MARKETING BROCHURES; COPIES OF ALL HTML AND OTHER COMPUTER FILES
RELATED TO THE WEBSITE; THE LIST OF CONSULTANTS USED TO MARKET THE PREMISES; AND
THE LIST OF ALL PARTIES CONTACTED, AND ALL INFORMATION DERIVED ABOUT SUCH TENANT
PROSPECTS, IN RESPONSE TO INQUIRIES; AND (II) TENANT NOT BEING IN DEFAULT, AND
THERE NOT THEN EXISTING A CONDITION WHICH WITH THE GIVING OF NOTICE OR THE
PASSAGE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT, UNDER THE LEASE AS OF THE
EFFECTIVE DATE, AND THE LEASE THEN BEING IN FULL FORCE AND EFFECT, LANDLORD
HEREBY AGREES TO PAY TO BI A LEASE EXTENSION FEE IN THE CASH SUM OF $200,000,
APPLICABLE TO THE THREE YEAR EXTENSION SPECIFIED IN SECTION 1 HEREOF, PAYABLE ON
THE EFFECTIVE DATE.  BI SHALL HAVE A PERPETUAL ROYALTY-FREE NON-EXCLUSIVE
LICENSE TO USE COPIES OF SUCH MATERIALS RETAINED BY BI.


 


B.             IF THE FIRST OPTION TO EXTEND THE TERM IS PROPERLY EXERCISED, AND
TENANT IS NOT IN DEFAULT, AND THERE IS NOT THEN EXISTING A CONDITION WHICH WITH
THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT,
UNDER THE LEASE AS OF OCTOBER 1, 2011, THEN LANDLORD SHALL PAY A LEASING
EXTENSION FEE TO TANOX WEST IN THE SUM OF $1,369,850, PAYABLE ON OCTOBER 1,
2011.


 


C.             IF THE SECOND OPTION TO EXTEND THE TERM OF THE LEASE IS TIMELY
AND PROPERLY EXERCISED, AND TENANT IS NOT IN DEFAULT, AND THERE IS NOT THEN
EXISTING A CONDITION WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH WOULD CONSTITUTE A DEFAULT, UNDER THE LEASE AS OF OCTOBER 1, 2016, THEN
LANDLORD SHALL PAY A LEASING EXTENSION FEE TO TANOX WEST IN THE SUM OF
$1,666,632, PAYABLE ON OCTOBER 1, 2016.


 

Any of the foregoing to the contrary notwithstanding, in the event that as of
any of the dates set forth above for the payment of a leasing extension fee
there exists a Default or a condition which with the giving of notice or the
passage of time or both would constitute a Default under the Lease, the
extension fee which otherwise would have been payable on such date shall
nevertheless be payable ninety (90) days later provided that upon such later
date the Lease is in full force and effect and there does not then exist a
Default, or a condition which with the giving of notice or the passing of time
or both would constitute a Default, under the Lease.  If such conditions are not
fully and timely satisfied as of such later date, such leasing extension fee
shall no longer be due and payable.

 

--------------------------------------------------------------------------------


 


6.             ADDITIONAL SECURITY DEPOSIT AND/OR LETTER OF CREDIT.  LANDLORD
AND BI CONFIRM THAT LANDLORD CURRENTLY HOLDS A SECURITY DEPOSIT IN THE AMOUNT OF
$192,500 (EXCLUSIVE OF ACCRUED INTEREST EARNED THEREON).  AT ANY TIME THROUGHOUT
THE TERM OF THE LEASE (INCLUDING ANY EXTENSION THEREOF) THAT TENANT DOES NOT
SATISFY THE “CREDIT TEST” DEFINED BELOW, TENANT SHALL, WITHIN FIVE (5) BUSINESS
DAYS OF TENANT’S FAILURE TO MEET THE CREDIT TEST, EITHER:


 


(I)            DEPOSIT WITH LANDLORD A CASH SUM EQUAL TO SIX (6) MONTHLY
INSTALLMENTS OF THEN CURRENT RENT (THE “ADDITIONAL CASH SECURITY DEPOSIT”) TO BE
HELD BY LANDLORD AS AN ADDITIONAL SECURITY DEPOSIT IN ACCORDANCE WITH AND
SUBJECT TO, EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY HEREIN, SECTION 5.4 OF
THE LEASE; PROVIDED, HOWEVER, THE ADDITIONAL CASH SECURITY DEPOSIT SHALL BE IN
ADDITION TO ANY SECURITY DEPOSIT REQUIRED UNDER SECTION 5.4 OF THE LEASE AND IN
THE EVENT THAT LANDLORD DRAWS UPON THE ADDITIONAL CASH SECURITY DEPOSIT FOR ANY
REASON, TENANT SHALL RESTORE THE SAME TO THE FULL AMOUNT REQUIRED HEREUNDER
WITHIN FIVE (5) BUSINESS DAYS OF WRITTEN NOTICE FROM LANDLORD OF SUCH DRAW AND
DEMAND TO RESTORE; OR


 


(II)           FURNISH TO LANDLORD A LETTER OF CREDIT IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT “B” AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN
(THE “LETTER OF CREDIT”) IN AN AMOUNT EQUAL TO SIX (6) MONTHLY INSTALLMENTS OF
THEN CURRENT RENT, WHICH LETTER OF CREDIT LANDLORD MAY DRAW UPON FROM TIME TO
TIME UPON THE OCCURRENCE OF ANY DEFAULT BY TENANT UNDER THE LEASE UP TO THE
AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ANY AND ALL DAMAGES ACTUALLY
INCURRED BY LANDLORD AS A RESULT OF SUCH DEFAULT.  IN THE EVENT THAT LANDLORD
DRAWS UPON THE LETTER OF CREDIT, TENANT SHALL RESTORE THE SAME TO THE FULL
AMOUNT REQUIRED HEREUNDER  (OR SHALL DEPOSIT WITH LANDLORD, TO BE HELD AS PART
OF THE ADDITIONAL CASH SECURITY DEPOSIT, CASH IN THE AMOUNT NECESSARY TO RESTORE
THE LETTER OF CREDIT TO THE FULL AMOUNT REQUIRED HEREUNDER) WITHIN FIVE (5)
BUSINESS DAYS OF WRITTEN NOTICE FROM LANDLORD OF SUCH DRAW AND DEMAND TO
RESTORE.


 

For purposes of this Section, Tenant shall be deemed to satisfy the Credit Test
if Tanox West or Tanox. Inc., a Delaware corporation (“Guarantor”) (i) maintains
unencumbered cash and/or liquid investments (collectively, “Cash and Liquid
Investments”) balances of at least $35,000,000 which are available without
restriction for Tenant’s current operating expenses (the “Cash Test”), or (ii)
maintains an investment-grade credit rating from Moody’s (Baa or better), or
Standard & Poors (BBB or better) (the “Rating Test”).  For purposes of this
Agreement, “liquid investments” shall mean and include only: (a) securities
issued or fully guaranteed or insured by the United States government or any
agency thereof; (b) certificates of deposit, eurodollar time deposits, overnight
bank deposits and bankers’ acceptances of any commercial bank organized under
the laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies (fully protected against currency
fluctuations) which are rated at least “A-l” by Standard & Poor’s Rating
Corporation, a division of The McGraw-Hill Companies (“SP”) or “P-l” by Moody’s
Investors Service (“Moody’s”); (c) commercial paper, investment grade corporate
bonds, or asset backed securities of an issuer rated at least “A-1”  by SP or
“P-1” by Moody’s; and (d) shares of any money market fund that (i) has at least
95 % of its assets invested continuously in the types of investments referred to
in clauses (a) through (c) above, (ii) has net assets of not less than US
$500,000,000 and (iii) is rated at least “A-1” by SP or “P-1” by Moody’s;
provided, however, that the maturities of all obligations of the type specified
in clauses (a) through (c) above shall not exceed three (3) years.  For the
avoidance of doubt, all references herein to Tenant’s obligation to satisfy the
Rating Test and/or the Cash Test shall be deemed to refer to the obligation of
Tanox West or Guarantor to satisfy such obligations, and such obligations shall
be deemed satisfied if satisfied by either Tanox West or Guarantor.

 

--------------------------------------------------------------------------------


 

If Tenant is meeting either the Rating Test or the Cash Test, then Tenant shall
be deemed to be meeting the “Credit Test.”  Tenant will provide written notice
to Landlord within five (5) business days if at any time Tenant is not
satisfying the Credit Test.  In addition, at any time that Tenant is not
satisfying the Credit Test, Tenant shall furnish to Landlord within five (5)
business days of the end of each calendar month, compliance certificates from
the chief financial officer of each of Tanox West and Guarantor in form and
substance reasonably satisfactory to Landlord setting forth the amount of
unencumbered Cash and Liquid Investments that Tanox West and Guarantor each have
on hand as of the end of the month then ended which are available without
restriction for Tenant’s current operating expenses.

 

If at any time Tenant has provided to Landlord the Additional Cash Security
Deposit or the Letter of Credit, and Tenant thereafter continuously meets the
Credit Test for a period of twelve (12) consecutive calendar months, then
Landlord shall return the Additional Cash Security Deposit or the Letter of
Credit (as the case may be), or the portion thereof remaining, to Tenant.  In
the event that Tenant thereafter again does not meet the Credit Test, Tenant
shall be required to deposit with Landlord either the Additional Cash Security
Deposit or the Letter of Credit in accordance with this Section 6.

 

The Letter of Credit shall be a negotiable, transferable, sight-demand,
unconditional, irrevocable letter of credit with a term of one year.  The Letter
of Credit may be drawn by Landlord upon the occurrence of a Default by Tenant
under the Lease and shall be applied by Landlord in its unfettered discretion in
the same manner that it can apply a cash security deposit.  The Letter of Credit
shall be issued by a bank with a branch in Los Angeles, Orange or San Diego
counties as reasonably approved by Landlord; provided, however, in the event
that at any time Landlord in good faith believes that there has been a material
adverse change in the financial condition of the issuer of the Letter of Credit
such that Landlord in good faith believes there is, or may in the future be, a
risk of nonpayment on such Letter of Credit, Landlord may require that Tenant
replace, or cause to be replaced, within thirty (30) days of written demand, the
Letter of Credit with a new Letter of Credit on the same terms and provisions
issued by a bank reasonably approved by Landlord.  If a new Letter of Credit
from a bank reasonably approved by Landlord is not so renewed and delivered to
Landlord within said thirty (30) days period, Landlord shall have the right to
draw the entire amount of the Letter of Credit and to thereafter hold the
proceeds therefrom as a Security Deposit under Section 5.4 of the Lease.

 

The Letter of Credit shall indicate that it is transferable in its entirety by
Landlord as beneficiary, to any successor of Landlord under the Lease, or to
Landlord’s lender.  Any such transferee or assignee will be subject to the terms
of the Lease and shall agree in writing to hold the Letter of Credit in
accordance with the terms of this Agreement.  The Letter of Credit shall provide
that upon receiving written notice of transfer, and upon presentation to the
issuing bank of the original Letter of Credit, the issuer or confirming bank
will reissue the Letter of Credit naming such successor in interest as the
beneficiary thereunder.

 

The Letter of Credit shall be renewed (and increased to an amount equal to the
next six (6) months installments of Rent as of the date of required renewal) and
delivered to Landlord at least thirty (30) days prior to its expiration.  If the
Letter of Credit is not so renewed and delivered to Landlord at least thirty
(30) days prior to expiration, Landlord shall have the right to draw the entire
amount of the Letter of Credit and to thereafter hold the proceeds therefrom as
a Security Deposit under Section 5.4 of the Lease.  If for any reason the Letter
of Credit expires or Landlord is required to draw upon the proceeds thereof in
order to avoid such expiration, Tenant

 

--------------------------------------------------------------------------------


 

may provide a new Letter of Credit pursuant to the terms hereof, and shall, as a
result thereof, pay to Landlord its costs and expenses reasonably incurred in
connection therewith, including reasonable attorneys’ fees.  Such replacement
shall be accomplished through an escrow or other method reasonably satisfactory
to the parties pursuant to which any cash sums then held by Landlord are
concurrently exchanged for the new Letter of Credit.

 

Any other provision of the Lease to the contrary notwithstanding, the failure by
Tenant to timely and fully observe the terms and conditions of this Section 6
shall be a Default under the Lease.  Without limiting the foregoing, the notice
and cure provisions of Section 22.4(b) of the Lease shall not be applicable to a
Default arising under this Section.

 

The second sentence of Section 5.4 of the Lease is hereby deleted.  The third
sentence of Section 5.4 of the Lease is hereby amended to provide as follows: 
“At any time that the quarterly and annual financial statements of Tenant and
any guarantor of Tenant’s obligations under this Lease are not filed with the
SEC and publicly available on each such company’s or the SEC’s website (it being
understood that such financial statements shall be deemed to be
publicly-available if the consolidated financial statements of Tenant and such
guarantor are available to the general public on the SEC’s or either such
company’s website), Tenant shall deliver to Landlord a copy of Tenant’s and such
guarantor’s annual audited financial statements and Tenant’s and such
guarantor’s quarterly unaudited financial statements within ten (10) days after
said financial statements are prepared.”

 


7.             NO DEFAULTS.


 


A.             BI ACKNOWLEDGES AND AGREES THAT, TO THE BEST OF ITS KNOWLEDGE
AFTER DUE AND DILIGENT INQUIRY, AS OF THE DATE HEREOF  (I) THERE EXISTS NO
BREACH, DEFAULT, OR EVENT OR CONDITION WHICH, WITH THE GIVING OF NOTICE OR THE
PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT BY LANDLORD UNDER THE LEASE,
AND (II) THERE ARE NO EXISTING CLAIMS, DEFENSES OR OFFSETS AGAINST RENT DUE OR
TO BECOME DUE UNDER THE LEASE.


 


B.             LANDLORD ACKNOWLEDGES AND AGREES THAT, TO LANDLORD’S CURRENT
KNOWLEDGE, AS OF THE DATE HEREOF THERE EXISTS NO BREACH, DEFAULT, OR EVENT OR
CONDITION WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD
CONSTITUTE A DEFAULT UNDER THE LEASE OTHER THAN:  (I) CERTAIN ITEMS OF REPAIR
AND MAINTENANCE TO BE COMPLETED BY TENANT LISTED IN THE ATTACHED EXHIBIT “C”
(THE “DEFERRED MAINTENANCE ITEMS”); (II) BI’S FAILURE TO TIMELY PROVIDE NOTICE
TO LANDLORD (THE “REQUIRED ENVIRONMENTAL NOTICES”) UNDER SECTION 37 OF THE LEASE
OF CERTAIN ACTUAL OR POTENTIAL VIOLATIONS OF SAID SECTION 37, AS SET FORTH IN
THOSE CERTAIN LETTERS FROM BI TO LANDLORD DATED NOVEMBER 17, 2004, AND
NOVEMBER 29, 2004, AND THE ATTACHMENTS REFERRED TO THEREIN (COLLECTIVELY, THE
“NOVEMBER 2004 NOTICES”) AND (III) ANY CONTINUING VIOLATIONS OF SECTION 37 OF
THE LEASE ASSOCIATED WITH THE MATTERS ENUMERATED IN THE NOVEMBER 2004 NOTICES
(COLLECTIVELY, THE “SPECIFIC ENVIRONMENTAL MATTERS”).  LANDLORD HEREBY AGREES
(A)  TO FOREBEAR FROM DECLARING A DEFAULT WITH RESPECT TO THE DEFERRED
MAINTENANCE ITEMS UNTIL MARCH 31, 2005, AND (B) TO WAIVE ANY DEFAULT UNDER THE
LEASE ARISING FROM THE FAILURE TO TIMELY PROVIDE THE REQUIRED ENVIRONMENTAL
NOTICES WITH RESPECT TO THE SPECIFIC ENVIRONMENTAL MATTERS.  SUCH FORBEARANCE
AND WAIVER SHALL NOT EXTEND TO (A) ANY REQUIREMENTS UNDER THE LEASE REGARDING
TENANT’S OBLIGATION TO CURE ANY VIOLATION OF SECTION 37 OF THE LEASE RELATING TO
THE SPECIFIC ENVIRONMENTAL MATTERS, OR (B) TENANT’S OBLIGATION TO COMPLY WITH
ALL OTHER PROVISIONS OF ARTICLE 37 OF THE LEASE; PROVIDED, HOWEVER, LANDLORD AND
BI AGREE THAT BI SHALL BE PERSONALLY RESPONSIBLE FOR THE ADMINISTRATIVE
RESOLUTION OF THOSE CERTAIN SPECIFIC ENVIRONMENTAL MATTERS AS FOLLOWS: (X) BI’S

 

--------------------------------------------------------------------------------


 


FAILURE TO SATISFY AND DISCHARGE THAT CERTAIN ADMINISTRATIVE NOTICE AND ORDER
RECEIVED BY BI FROM THE CITY OF SAN DIEGO ON OR ABOUT MARCH 4, 2004, RELATING TO
DISCHARGES OF CHLOROFORM AND AMMONIA DURING THE CALENDAR YEAR 2002, AND (Y) BI’S
OPEN ISSUES WITH THE CALIFORNIA DEPARTMENT OF TOXIC SUBSTANCE CONTROL WITH
RESPECT TO THE ONSITE RELEASE OF FIVE GALLONS OF SENTOL ON JUNE 2, 1999, AND THE
ONSITE RELEASE OF ONE AND A HALF GALLONS OF HYDRAULIC FLUID ON OCTOBER 26, 1999
(COLLECTIVELY, THE “BI SECTION 37 MATTERS”).  TANOX WEST SHALL HAVE NO
RESPONSIBILITY WITH RESPECT TO CURING THE BI SECTION 37 MATTERS.  SUCH WAIVER
SHALL NOT EXTEND TO ANY OTHER ACTUAL OR POTENTIAL VIOLATIONS UNDER SECTION 37 OF
THE LEASE, INCLUDING BUT NOT LIMITED TO ANY SPECIFIC ENVIRONMENTAL MATTERS OTHER
THAN THE BI SECTION 37 MATTERS.  BI REPRESENTS, WARRANTS AND AGREES THAT (X)
THERE ARE NO CURRENTLY EXISTING VIOLATIONS, AND THERE ARE NO UNCURED VIOLATIONS,
OF SECTION 37 OF THE LEASE OTHER THAN WITH RESPECT TO THE BI SECTION 37 MATTERS,
AND (Y) BI WILL DILIGENTLY PROSECUTE CURING, AND SHALL CURE AS SOON AS
REASONABLY POSSIBLE, THE BI SECTION 37 MATTERS, INCLUDING OBTAINING THE CLOSURE
OF THE GOVERNMENTAL RECORDS WITH RESPECT THERETO.  BI WILL PROVIDE EVIDENCE OF
SUCH CURES TO LANDLORD AND TANOX WEST, TO THEIR SATISFACTION IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 37 OF THE LEASE.  BI SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS LANDLORD AND TANOX WEST FROM ANY FAILURE TO CURE THE BI SECTION 37
MATTERS.  EXCEPT FOR THE FOREGOING, AND WITHOUT EXPANDING THE DEFINITION OF
LANDLORD’S CURRENT KNOWLEDGE, SUCH ACKNOWLEDGEMENT AND AGREEMENT SHALL NOT BE
DEEMED TO INCLUDE ANY REFERENCE TO ANY DEFAULT ARISING WITH RESPECT TO
SECTION 37 OF THE LEASE OR OTHERWISE IN CONNECTION WITH HAZARDOUS MATERIALS.  AS
USED HEREIN, LANDLORD’S “CURRENT KNOWLEDGE” SHALL MEAN THE CURRENT, ACTUAL
KNOWLEDGE OF IVAN GAYLER AND DAVID WINKLER AS OF THE DATE OF THIS AGREEMENT,
WITHOUT DUTY OF INQUIRY OR INVESTIGATION, AND WITHOUT CONSTRUCTIVE OR IMPUTED
KNOWLEDGE.


 


8.             INSURANCE.  SECTION 19.2 OF THE LEASE, SPECIFIES THE MAXIMUM
INSURANCE DEDUCTIBLE FOR THE INSURANCE TO BE MAINTAINED BY TENANT IS AT $5,000. 
THE PARTIES HEREBY AGREE THAT SAID DEDUCTIBLE AMOUNT MAY BE INCREASED TO AN
AGGREGATE OF $150,000.


 


9.             VIVARIUM MODIFICATIONS.  LANDLORD HEREBY CONSENTS TO THE
ALTERATION OF THE EXISTING VIVARIUM PORTION OF THE PREMISES INTO A FULLY
IMPROVED CGMP STORAGE FACILITY AND/OR GENERAL WAREHOUSE; PROVIDED, HOWEVER, THAT
SUCH ALTERATIONS SHALL BE COMPLETED IN ACCORDANCE WITH THE LEASE, INCLUDING BUT
NOT LIMITED TO THE REQUIREMENT THAT TENANT OBTAIN LANDLORD’S CONSENT TO THE
PLANS THEREFOR.  TENANT SHALL USE REASONABLE EFFORTS TO RETAIN THE EXISTING
UTILITIES, DRAINS AND OTHER INFRASTRUCTURE TO SUPPORT THE REINSTALLATION OF A
VIVARIUM.  NOTWITHSTANDING ANY OTHER PROVISION OF THE LEASE TO THE CONTRARY,
TENANT SHALL NOT BE REQUIRED TO REMOVE OR RESTORE SUCH ALTERATIONS AT THE END OF
THE TERM OF THE LEASE.  LANDLORD’S CONSENT HEREIN IS NOT A CONSENT TO ANY OTHER
IMPROVEMENT OR ALTERATION WORK TO BE PERFORMED IN THE PREMISES.


 


10.           DOCUMENTS, MODIFICATIONS, AND CLOSURE.


 


A.             DOCUMENTS


 

Upon Landlord’s request, if Tenant has less than 12 months of Cash and Liquid
Investments based on the then current burn rate (negative cash flow); if there
then exists a Default or a condition which with the giving of notice or the
passing of time or both would constitute a Default; or at any time during the
last two (2) years of the term of the Lease and, in the case of clause (ii)
below, during the two (2) years after the termination of the Lease (provided
that Landlord agrees to pay storage/handling costs as set forth below); Tenant
shall provide Landlord:

 

--------------------------------------------------------------------------------


 


(I)            REASONABLE ACCESS TO AND DELIVERY TO LANDLORD OF ALL AS-BUILT
DRAWINGS, MANUALS (PROVIDED THAT, AS TO MANUALS, DELIVERY SHALL BE AT THE END OF
THE LEASE TERM), SOP’S, CHANGE CONTROL DOCUMENTS, AND OTHER DOCUMENTS AND
MATERIALS REQUIRED UNDER THE LEASE, WITH UPDATES THROUGH THE TERMINATION DATE OF
THE LEASE, REQUIRED TO OPERATE AND MAINTAIN: THE UTILITY SYSTEMS IN THE DEMISED
PREMISES, AND EQUIPMENT WHICH IS TO REMAIN IN THE DEMISED PREMISES UNDER THE
TERMS OF THE LEASE AFTER THE TERMINATION DATE OF THE LEASE; AND


 


(II)           UPON PAYMENT BY LANDLORD TO TENANT OF A CASH PURCHASE PRICE OF
ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000), PLUS FOUR PERCENT (4%)
PER ANNUM FROM JANUARY 1, 2005, COPIES OR, AT TENANT’S ELECTION, ORIGINALS OF
THE VALIDATION DOCUMENTS (AS DEFINED BELOW).  LANDLORD MAY ELECT TO ACQUIRE THE
VALIDATION DOCUMENTS AND PAY THE PURCHASE PRICE AT ANY TIME DURING THE LAST TWO
YEARS OF THE TERM OF THE LEASE AND FOR UP TO TWO YEARS THEREAFTER, PROVIDED
THAT, LANDLORD AGREES TO PAY ALL STORAGE AND HANDLING COSTS ASSOCIATED WITH THE
VALIDATION DOCUMENTS FOR ANY PERIOD AFTER THE END OF THE LEASE TERM, AND
PROVIDED FURTHER THAT, IN NO EVENT SHALL TENANT BE REQUIRED TO DELIVER ANY SUCH
VALIDATION DOCUMENTS PRIOR TO THE END OF THE LEASE TERM (BUT IF LANDLORD HAS
ELECTED TO PURCHASE THE VALIDATION DOCUMENTS AND HAS PAID FOR THE SAME, LANDLORD
SHALL BE PROVIDED REASONABLE ACCESS TO, AND THE UNLIMITED RIGHT TO COPY, THE
SAME).  PRIOR TO THE PAYMENT REFERRED TO ABOVE, IN CONNECTION WITH ANY EFFORTS
BY LANDLORD TO RELET THE DEMISED PREMISES, AND SUBJECT TO THE EXECUTION OF
APPROPRIATE CONFIDENTIALITY AGREEMENTS, TENANT AGREES TO PROVIDE LANDLORD AND
POTENTIAL TENANTS WITH A THEN CURRENT LIST OF THE VALIDATION DOCUMENTS (SIMILAR
TO THAT SET FORTH IN EXHIBIT “D” HERETO) AND LIMITED ACCESS TO A SAMPLING OF
SUCH DOCUMENTS TO THE EXTENT REASONABLY NECESSARY FOR THE LANDLORD OR POTENTIAL
TENANT TO EVALUATE THE BENEFIT OF ACQUIRING SUCH DOCUMENTS IN CONNECTION WITH
SUCH TENANT’S LEASING OF THE DEMISED PREMISES.  THE “VALIDATION DOCUMENTS” SHALL
INCLUDE ALL OF THOSE DOCUMENTS AND MATERIALS WHICH TANOX WEST ACQUIRED FROM BI
PURSUANT TO THAT CERTAIN DEFINITIVE AGREEMENT BETWEEN TANOX WEST, GUARANTOR AND
BI DATED DECEMBER 9, 2004 (“DEFINITIVE AGREEMENT”), WITH UPDATES AND ADDITIONS
THROUGH THE TERMINATION DATE OF THE LEASE, AND EXCLUDES THE DOCUMENTS REQUIRED
UNDER 10.A.I. ABOVE.  BI AND TANOX WEST REPRESENT THAT THE LIST OF DOCUMENTS IN
THE ATTACHED EXHIBIT “D” IS THE LIST OF ALL DOCUMENTS TRANSFERRED BY BI TO TANOX
WEST PURSUANT TO THE DEFINITIVE AGREEMENT, AND WHICH INCLUDE CERTAIN OF THE
DOCUMENTS AND OTHER MATERIALS REQUIRED UNDER 10.A.I. ABOVE.  LANDLORD AND TENANT
ACKNOWLEDGE AND AGREE THAT THE VALIDATION DOCUMENTS ACCESSIBLE BY OR DELIVERABLE
TO LANDLORD WILL NOT INCLUDE INFORMATION RELATED TO TENANT’S PRODUCTS, PROCESSES
AND QUALITY SYSTEMS TO THE SAME EXTENT SIMILAR INFORMATION WAS REDACTED BY BI IN
CONNECTION WITH THE DEFINITIVE AGREEMENT.


 

To the extent available in CAD or electronic format, all such documents and
other materials shall, upon delivery to Landlord, be delivered in such format. 
Upon delivery of such documents and materials, Landlord shall be the owner of
the same and all of the information contained therein, free and clear of any
rights or claims of any other parties, with all rights thereto; provided,
however, Tenant shall retain and reserve, and Landlord agrees to recognize, a
perpetual royalty-free non-exclusive license to use copies and originals of any
such documentation retained by Tenant in compliance with the terms of this
Agreement.  Tenant shall be permitted access to, and the opportunity to copy at
its cost, any of the documents and other materials (subject to coordination with
Landlord or any subsequent occupant so as not to interfere with Landlord’s or
its occupants’ use thereof) for a period of six (6) months following the later
to occur of (i) termination of the Lease or (ii) Landlord’s acquisition of the
Validation Documents. Landlord further acknowledges that, pursuant to the terms
of the Definitive Agreement, BI has retained and reserved, and Landlord agrees
to recognize, a perpetual royalty-free non-exclusive license to use, copies and
originals of any such documentation retained by BI.

 

--------------------------------------------------------------------------------


 


B.             MODIFICATIONS.


 

No alterations, additions, or improvements to the cGMP portion of the Demised
Premises or equipment which is to remain in the Demised Premises under the terms
of the Lease after the termination date of the Lease may be made by Tenant which
are not consistent with then applicable FDA current good manufacturing practices
(cGMP) or results in the inability to restore the above to a Readily Validatable
State (as defined below).

 


C.             CLOSURE.


 


(I)            ON THE TERMINATION DATE OF THE LEASE THE CGMP PORTION OF THE
DEMISED PREMISES AND EQUIPMENT WHICH MUST REMAIN IN THE DEMISED PREMISES AFTER
THE TERMINATION DATE OF THE LEASE SHALL BE RETURNED BY TENANT TO LANDLORD IN A
“READILY VALIDATABLE STATE,” DEFINED AS A VALIDATION CONDITION EQUIVALENT TO, OR
BETTER THAN, THE VALIDATION CONDITION IN WHICH BI TRANSFERRED THE DEMISED
PREMISES TO TANOX WEST, WHICH WOULD ENABLE A KNOWLEDGEABLE SUCCESSOR OCCUPANT TO
REQUALIFY THE CGMP FACILITY, SYSTEMS AND REMAINING EQUIPMENT (COLLECTIVELY, THE
“CGMP FACILITY”) WITHIN 6 TO 12 MONTHS OF OCCUPANCY OF THE DEMISED PREMISES AS A
FACILITY FOR THE MANUFACTURE OF BIOLOGICAL OR PHARMACEUTICAL PRODUCTS.  THE
FOREGOING CONDITION IN WHICH THE CGMP FACILITY IS LEFT, INCLUDING ANY
DECOMMISSIONING, SHALL BE IN CONFORMANCE WITH THEN CURRENT INDUSTRY STANDARDS
AND GOVERNMENTAL REQUIREMENTS.  EVIDENCE OF ALL PERMIT AND LICENSE CLOSURES
RELATED TO THE CGMP FACILITY AND THE DEMISED PREMISES SHALL BE DELIVERED BY
TENANT TO LANDLORD AT OR BEFORE THE END OF THE LEASE TERM.


 


(II)           TENANT AND LANDLORD AGREE, AND LANDLORD AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY SUCCESSOR OCCUPANT, TO COOPERATE
AND PROVIDE REASONABLE ASSISTANCE TO EACH OTHER IN THE TRANSFER OF THE DEMISED
PREMISES WITHOUT INCURRING SUBSTANTIAL FINANCIAL OR TIME BURDENS, UNLESS
REIMBURSED BY THE PARTY REQUIRING SUCH ASSISTANCE.


 


11.           OPTION RIGHT TO PURCHASE EQUIPMENT.


 


A.             SUBJECT TO CLAUSE 11.B BELOW, TENANT GRANTS TO LANDLORD AN OPTION
TO PURCHASE (“OPTION”) SOME OF THE EQUIPMENT WHICH TANOX WEST IS PURCHASING FROM
BI PURSUANT TO THE DEFINITIVE AGREEMENT WITH ALL MODIFICATIONS, REPLACEMENTS AND
SUBSTITUTIONS THERETO (“OPTION EQUIPMENT”).  THE PURCHASE PRICE FOR EACH
CATEGORY OF EQUIPMENT PURCHASED SHALL BE DETERMINED BY CLARK, RICHARDSON AND
BISKUP (“CRB”) OR ANOTHER APPRAISAL FIRM MUTUALLY ACCEPTABLE TO THE LANDLORD AND
TENANT AS OF THE DATE OF DELIVERY OF SUCH ITEMS PURCHASED BY LANDLORD AND SHALL
EQUAL THIRTY NINE AND SIX TENTHS PERCENT (39.6%) OF THE REPLACEMENT COST OF
ITEMS IN ANY SUCH CATEGORY AS DETERMINED IN A MANNER CONSISTENT WITH THAT USED
BY CRB IN THE VALUATION RELIED ON IN CONNECTION WITH THE ACQUISITION OF SUCH
ITEMS BY TANOX WEST FROM BI (THE “EQUIPMENT OPTION PRICE”).  LANDLORD SHALL PAY
ALL SALES TAXES ATTRIBUTABLE TO ANY ITEMS PURCHASED.  THE PARTIES MAY DISCUSS
THE SALE OF OTHER EQUIPMENT AND SPARE PARTS INVENTORY IN THE DEMISED PREMISES.


 

Landlord may exercise such Option as to the items in each of the following
categories of Option Equipment with all modifications, replacements and
substitutions therefor: MSM Equipment (Exhibit “E-1”) and Additional FF&E
(Exhibit “E-2”).  The Option may be exercised in whole but not in part as to
each such category.  The Option may be exercised by Landlord delivering to
Tenant written notice of Landlord’s election to purchase, setting forth the
categories so elected (i) not more than twenty-four (24) months and not later
than fifteen (15) months prior to the end

 

--------------------------------------------------------------------------------


 

of the term of the Lease, as the same may be extended from time to time, or (ii)
upon the earlier termination of the Lease in the event of an early termination
of the Lease.

 

Title to the items of equipment purchased shall be delivered by bill of sale
upon the termination of the Lease or, in the case of an early termination, upon
such later determination of the Equipment Option Price by CRB or such other
appraisal firm, free and clear of any liens or encumbrances or any other rights
of third parties with respect thereto; whereupon, Landlord shall deliver to
Tenant the Equipment Option Price in cash.

 


B.             NOTWITHSTANDING CLAUSE 11.A. ABOVE, TANOX WEST MAY REMOVE ONE OR
MORE LARGE ITEMS FROM THE OPTION EQUIPMENT LIST, PROVIDED EACH SUCH ITEM: (I)
COST IN EXCESS OF TWO HUNDRED THOUSAND DOLLARS ($200,000) (“LARGE EQUIPMENT”);
(II) IS EASILY MOVED; AND (III) WAS REPLACED BY TANOX WEST DURING THE LAST TWO
(2) YEARS OF THE LEASE TERM.  IN ADDITION, TANOX WEST MAY REMOVE ANY PROCESS
EQUIPMENT ADDED BY TANOX WEST THAT CONSTITUTES ALL OR A PORTION OF A NEW
TECHNOLOGICAL SYSTEM (I.E., NEW TO THE DEMISED PREMISES), PROVIDED THAT SUCH
EQUIPMENT REMOVAL DOES NOT COMPROMISE THE ABILITY TO RESTORE THE DEMISED
PREMISES TO A READILY VALIDATABLE STATE. TANOX WEST SHALL NOTIFY LANDLORD OF ITS
INTENT TO REMOVE ANY SUCH LARGE EQUIPMENT ITEM WITH AS MUCH NOTICE AS IS
REASONABLY POSSIBLE TO ENABLE LANDLORD SUFFICIENT TIME TO REPLACE IT, BUT NOT
LESS THAN (I) THREE (3) MONTHS PRIOR TO THE TERMINATION DATE OF THE LEASE OR
(II) BY THE DATE OF AN EARLIER TERMINATION OF THE LEASE IN THE EVENT OF AN EARLY
TERMINATION OF THE LEASE.


 


C.             IF, DURING THE LAST FIFTEEN (15) MONTHS OF THE TERM OF THE LEASE,
TANOX WEST RECEIVES A BONA FIDE OFFER FROM AN UNRELATED THIRD PARTY (“THIRD
PARTY OFFER”) TO PURCHASE ALL OR ANY PORTION OF THE OPTION EQUIPMENT, LANDLORD
SHALL HAVE TEN (10) DAYS FROM RECEIPT OF WRITTEN NOTICE FROM TANOX WEST OF SUCH
THIRD PARTY OFFER (SETTING FORTH THE IDENTITY OF THE PROPOSED PURCHASER AND THE
MATERIAL TERMS OF THE OFFER) IN WHICH TO EXERCISE A RIGHT OF FIRST REFUSAL TO
PURCHASE UPON SUBSTANTIALLY SIMILAR TERMS SUCH PARTICULAR ITEMS OF EQUIPMENT SO
SPECIFIED (“SPECIFIED ITEMS”), AT A PRICE EQUAL TO THE THIRD PARTY OFFER PRICE
(“RIGHT OF FIRST REFUSAL”).  IF THE OFFEROR IS A BIOTECH OR PHARMACEUTICAL
COMPANY WITH A MARKET CAP (I) OVER $500 MILLION, LANDLORD MUST PAY TANOX WEST A
PREMIUM OF 15% OVER THE THIRD PARTY OFFER PRICE, OR (II) BETWEEN $150 MILLION
AND $500 MILLION, LANDLORD MUST PAY TANOX WEST A PREMIUM OF 7% OVER THE THIRD
PARTY OFFER PRICE .


 

In the event that Landlord does not timely exercise such Right of First Refusal,
Tenant may, with respect to the Specified Items enter into a contract to sell
the Specified Items to the proposed purchaser at the same price contained in the
notice to Landlord.  If an agreement to sell such Specified Items with said
third party offeror has not been entered into within one hundred twenty (120)
days of Landlord’s response or failure to respond as set forth above, Tenant
shall provide notice of the offer then under negotiation with the third party
offeror to Landlord, whereupon Landlord shall have the right to exercise its
Right of First Refusal as set forth above.

 

If for any reason, the negotiations with the third party offeror are terminated,
Landlord’s Right of First Refusal to purchase the Specified Items shall be
reinstated.

 


D.             ALL DOLLAR AMOUNTS IN PARAGRAPHS 11.B, C.I AND C.II SHALL BE
SUBJECT TO A 4% PER ANNUM INCREASE FROM JANUARY 1, 2005.

 

--------------------------------------------------------------------------------


 


E.             EXCEPT TO THE EXTENT LANDLORD EXERCISES ITS RIGHT TO PURCHASE THE
OPTION EQUIPMENT AS SET FORTH ABOVE, TANOX WEST SHALL BE FREE TO REMOVE ANY SUCH
OPTION EQUIPMENT IN ACCORDANCE WITH SECTION 12 BELOW.


 


12.           REVISED LIST OF REMOVABLE EQUIPMENT.  EXHIBIT “B” TO EXHIBIT “A-3”
ATTACHED HERETO AND EXHIBIT “A” TO EXHIBIT “A-7” ATTACHED HERETO (COLLECTIVELY,
THE LIST OF REMOVABLE EQUIPMENT REFERENCED IN SECTION 15.8 OF THE LEASE) ARE
DELETED AND REPLACED BY THE ATTACHED EXHIBIT “F.”  NOTWITHSTANDING ANY OTHER
PROVISION OF THE LEASE, EXCEPT TO THE EXTENT OF LANDLORD’S RIGHTS UNDER
SECTION 11 ABOVE, TENANT MAY REMOVE THE REMOVABLE EQUIPMENT AT ANY TIME DURING
THE FINAL FORTY-FIVE (45) DAYS OF THE TERM OF THE LEASE PROVIDED THAT SUCH
REMOVAL DOES NOT ADVERSELY AFFECT THE READILY VALIDATIBLE STATE OF THE CGMP
PORTION OF THE DEMISED PREMISES.


 


13.           ASSIGNMENT.  BI HEREBY ASSIGNS, TRANSFERS AND DELIVERS TO TANOX
WEST, AS OF THE EFFECTIVE DATE, ALL OF BI’S RIGHTS AND INTERESTS AS TENANT UNDER
THE LEASE AND THE SECURITY DEPOSIT.


 


14.           ASSUMPTION.  FROM AND AFTER THE EFFECTIVE DATE, TANOX WEST HEREBY
ACCEPTS THE ASSIGNMENT AS SET FORTH IN SECTION 13 ABOVE AND TANOX WEST HEREBY
ASSUMES ALL OF TENANT’S OBLIGATIONS UNDER THE LEASE.


 


15.           LANDLORD’S CONSENT.  LANDLORD HEREBY CONSENTS TO THE ASSIGNMENT
AND ASSUMPTION OF THE LEASE RIGHTS AND OBLIGATIONS AS SET FORTH IN SECTIONS 13
AND 14 ABOVE (THE “ASSIGNMENT”), ALL SUBJECT TO THE OTHER TERMS AS SET FORTH IN
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION SECTION 7 HEREOF.


 


16.           NO RELEASE.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
NOTHING CONTAINED HEREIN SHALL RELIEVE BI OF ANY OF ITS OBLIGATIONS AS TENANT
UNDER THE LEASE OR ALTER THE PRIMARY LIABILITY OF BI TO PAY RENT AND TO PERFORM
ALL OTHER OBLIGATIONS TO BE PERFORMED BY TENANT UNDER THE LEASE.  EXCEPT AS SET
FORTH IN SECTION 7(B) ABOVE REGARDING THE BI SECTION 37 MATTERS, FROM AND AFTER
THE EFFECTIVE DATE, BI AND TANOX WEST SHALL BE JOINTLY AND SEVERALLY LIABLE, AS
PRIMARY OBLIGORS, FOR ALL DUTIES, OBLIGATIONS AND LIABILITIES OF TENANT UNDER
THE LEASE.  BI SHALL BE RELEASED FROM ANY LIABILITIES ACCRUING FROM AND AFTER
OCTOBER 1, 2008, INCLUDING, BUT NOT LIMITED TO THE OBLIGATION TO PAY RENT
ACCRUING FROM AND AFTER OCTOBER 1, 2008; PROVIDED, HOWEVER, SUCH RELEASE SHALL
NOT BE DEEMED TO RELIEVE BI FROM ANY ONGOING LIABILITY FOR OBLIGATIONS UNDER THE
LEASE ACCRUING PRIOR TO OCTOBER 1, 2008, OR FOR OBLIGATIONS SURVIVING THE
TERMINATION OF THE LEASE PURSUANT TO THE TERMS THEREOF OR AS A MATTER OF LAW,
INCLUDING BUT NOT LIMITED TO (I) THE OBLIGATION TO REMOVE FROM THE DEMISED
PREMISES ALL HAZARDOUS MATERIALS EXISTING THEREON PRIOR TO OCTOBER 1, 2008,
WHICH ARE REQUIRED TO BE REMOVED UNDER THE LEASE AND TO INDEMNIFY LANDLORD WITH
RESPECT THERETO IN ACCORDANCE WITH APPLICABLE PROVISIONS OF THE LEASE, AND (II)
THE INDEMNIFICATION PROVISIONS OF SECTION 18 OF THE INITIAL LEASE (TO THE EXTENT
ANY CLAIM FOR INDEMNIFICATION RELATES TO MATTERS ARISING PRIOR TO OCTOBER 1,
2008).  ANY OF THE FOREGOING NOTWITHSTANDING, BI SHALL NOT BE LIABLE FOR ANY
DAMAGES IN EXCESS OF LOST RENT DIRECTLY ARISING FROM A BREACH BY TANOX WEST OF
THE PROVISIONS OF SECTIONS 10 OR 11 OF THIS AGREEMENT.  AS BETWEEN BI AND TANOX
WEST, NOTHING IN THIS SECTION 16 SHALL LIMIT OR MODIFY THE PROVISIONS OF THE
DEFINITIVE AGREEMENT.


 


17.           INCORPORATION.  EACH OF THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT ARE HEREBY INCORPORATED INTO THE LEASE AS THOUGH INITIALLY SET FORTH
THEREIN.

 

--------------------------------------------------------------------------------


 


18.           EFFECT.  THE AMENDMENTS TO THE LEASE AND THE ASSIGNMENT PROVIDED
FOR UNDER THIS AGREEMENT SHALL ONLY BECOME EFFECTIVE UPON, AND IS SUBJECT TO
DELIVERY TO LANDLORD OF, WRITTEN CONFIRMATION, EXECUTED BY BI AND TANOX WEST
(THE “ASSIGNMENT CONFIRMATION”), THAT THE ASSIGNMENT HAS, OR WILL, BECOME
EFFECTIVE AS OF THE DATE SPECIFIED IN THE ASSIGNMENT CONFIRMATION (THE
“EFFECTIVE DATE”).  IN THE EVENT THE ASSIGNMENT CONFIRMATION HAS NOT BEEN
DELIVERED TO LANDLORD ON OR PRIOR TO FEBRUARY 1, 2005, THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT, UNLESS EXTENDED BY
THE WRITTEN AGREEMENT OF ALL PARTIES HERETO.  IN THE EVENT OF SUCH TERMINATION,
TENANT SHALL PAY ALL OF LANDLORD’S OUT OF POCKET COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ AND OTHER CONSULTANTS’ FEES) INCURRED IN CONNECTION WITH THE
PREPARATION OF THIS AGREEMENT, NOT TO EXCEED $50,000.  SUBJECT TO THE FOREGOING,
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL OF THE OTHER
TERMS AND PROVISIONS OF THE LEASE SHALL REMAIN IN FULL FORCE AND EFFECT.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE
PROVISIONS OF THE OTHER DOCUMENTS CONSTITUTING THE LEASE, THIS AGREEMENT SHALL
CONTROL.  THIS AGREEMENT, TOGETHER WITH THE LEASE, CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN LANDLORD, BI AND TANOX WEST PERTAINING TO THE SUBJECT MATTERS
HEREOF, AND SUPERSEDE ALL PRIOR NEGOTIATIONS, UNDERSTANDINGS OR AGREEMENTS
CONCERNING THE SUBJECT MATTERS HEREOF.  NOTWITHSTANDING THE FOREGOING, AS
BETWEEN BI AND TANOX WEST, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
LIMITING OR MODIFYING THE PROVISIONS OF THE DEFINITIVE AGREEMENT.


 


19.           ADDRESSES FOR NOTICE.  NOTICES AND OTHER WRITTEN COMMUNICATIONS
UNDER THE LEASE SHALL BE DELIVERED TO THE PARTIES AT THE FOLLOWING ADDRESSES:


 

To Landlord:

Ivan Gayler and David Winkler

 

c/o Del Mar Partnership, Inc.

 

1400 Maiden Lane

 

Del Mar, CA 92014

 

 

 

Rob Tomlinson and Alton White

 

c/o Del Mar Partnership, Inc.

 

1400 Maiden Lane

 

Del Mar, CA 92014

 

 

To BI:

Biogen Idec Inc.

 

P.O. Box 229008

 

5200 Research Place

 

San Diego, CA 92129-9008

 

 

To Tanox West:

Tanox West, Inc.

 

Attn: President

 

10555 Stella Link

 

Houston, TX 77025

 

 

 

Tanox, Inc.

 

Attn: Chief Legal Officer

 

10555 Stella Link

 

Houston, TX 77025

 

 

--------------------------------------------------------------------------------


 


20.           FUTURE ASSURANCES.  EACH OF THE PARTIES HERETO WILL CAUSE TO BE
PROMPTLY AND DULY TAKEN, EXECUTED, ACKNOWLEDGED AND DELIVERED ALL SUCH FURTHER
ACTS, DOCUMENTS AND ASSURANCES AS ANY OF THE OTHERS REASONABLY MAY REQUEST FROM
TIME TO TIME IN ORDER TO CARRY OUT MORE EFFECTIVELY THE INTENT AND PURPOSES OF
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO SUCH FURTHER ESTOPPEL AND/OR
SUBORDINATION AGREEMENTS REASONABLY REQUESTED BY LANDLORD’S LENDER HOLDING AN
ENCUMBRANCE ON THE DEMISED PREMISES.


 


21.           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE TREATED AS THE SAME COMBINED DOCUMENT.  A
PARTY MAY EVIDENCE ITS EXECUTION AND DELIVERY OF THIS AGREEMENT BY A TELECOPY
FACSIMILE TRANSMISSION OF THE SIGNED AGREEMENT TO ANOTHER PARTY HERETO.


 


22.           GUARANTY.  CONCURRENTLY HEREWITH, AND AS A CONDITION PRECEDENT TO
LANDLORD’S OBLIGATIONS UNDER THIS AGREEMENT, TANOX AS GUARANTOR IS EXECUTING AND
DELIVERING TO LANDLORD A GUARANTY OF LEASE GUARANTYING, ON THE TERMS SET FORTH
THEREIN, ALL OF THE OBLIGATIONS OF TANOX WEST UNDER THE LEASE.


 


23.           SNDA.  PRIOR HERETO, LANDLORD, BI AND WASHINGTON CAPITAL JOINT
MASTER TRUST MORTGAGE INCOME FUND (“LENDER”) ENTERED INTO THAT CERTAIN
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT DATED AS OF DECEMBER 18,
2002 (THE “SNDA”), WHICH WAS RECORDED IN THE OFFICE OF THE COUNTY RECORDER OF
SAN DIEGO COUNTY, CALIFORNIA, ON DECEMBER 18, 2002, AS DOCUMENT NUMBER
2002-1155747.  LANDLORD AND TANOX WEST AGREE, AS OF THE EFFECTIVE DATE, TO BE
BOUND BY ALL OF THE TERMS AND CONDITIONS OF THE SNDA TO THE SAME EXTENT AS IF
TANOX WEST EXECUTED THE SAME AS THE “TENANT” THEREUNDER.


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date first written above.

 

TSI, L.P., a California limited partnership

 

 

 

 

 

By:

/s/ Ivan Gaylor

 

 

Print Name:

Ivan Gaylor

 

 

Title:

President

 

 

 

 

 

 

Biogen Idec Inc., a Delaware corporation

 

 

 

By:

/s/ Edward M. Rodriquez

 

 

Print Name:

Edward M. Rodriquez

 

 

Title:

Vice President, Finance

 

 

 

 

Tanox West, Inc., a Delaware corporation

 

 

 

By:

/s/ Nancy T. Chang

 

 

Print Name:

Nancy T. Chang

 

 

Title:

President & CEO

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONSENT OF LENDER

 

Washington Capital Joint Master Trust Mortgage Income Fund (“Lender”), the
holder of a deed of trust encumbering the Demised Premises, hereby consents to
the foregoing Fourth Lease Amendment and Assignment Agreement.  Lender agrees
that Tanox West shall be entitled to all rights of the “Tenant” under that
certain Subordination, Non-disturbance and Attornment Agreement dated as of
December 18, 2002 (the “SNDA”), which was recorded in the office of the County
Recorder of San Diego County, California, on December 18, 2002, as Document
Number 2002-1155747, to the same extent as if Tanox West executed the same as
the “Tenant” thereunder.

 

 

WASHINGTON CAPITAL JOINT MASTER TRUST

MORTGAGE INCOME FUND

 

By:  Washington Capital Management, Inc., its Manager

 

By:

/s/ Donald R. Maesher

 

Print Name:

Donald R. Maesher

 

Title:

President California Division

 

 

--------------------------------------------------------------------------------


 

Exhibit “A-1”

 

 

LEASE

 

 

July 9, 1992

 

 

Between

 

 

TORREY SORRENTO, INC.

a California corporation,

 

as Landlord

 

and

 

IDEC PHARMACEUTICALS CORPORATION,

a California corporation,

 

as Tenant

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

 

 

DEFINITION OF TERMS.

 

 

 

 

1.

Lease Premises

 

 

 

 

2.

Basic Lease Provisions

 

 

 

 

3.

Term.

 

 

 

 

4.

Possession and Commencement Date

 

 

 

 

5. [a05-4774_1ex10d25.htm#a5_RentAndSecurityDeposit__132420]

Rent [a05-4774_1ex10d25.htm#a5_RentAndSecurityDeposit__132420]

 

 

 

 

6. [a05-4774_1ex10d25.htm#a6_RentalAdjustments__132426]

Rental Adjustments [a05-4774_1ex10d25.htm#a6_RentalAdjustments__132426]

 

 

 

 

7. [a05-4774_1ex10d25.htm#a7_OperatingExpenses__132432]

Operating Expenses [a05-4774_1ex10d25.htm#a7_OperatingExpenses__132432]

 

 

 

 

8. [a05-4774_1ex10d25.htm#a8_RentableArea__132443]

Rentable Area [a05-4774_1ex10d25.htm#a8_RentableArea__132443]

 

 

 

 

9. [a05-4774_1ex10d25.htm#a9_Use__132445]

Use [a05-4774_1ex10d25.htm#a9_Use__132445]

 

 

 

 

10. [a05-4774_1ex10d25.htm#a10_Brokers__132449]

Brokers [a05-4774_1ex10d25.htm#a10_Brokers__132449]

 

 

 

 

11. [a05-4774_1ex10d25.htm#a11_HoldingOver__132453]

Holding Over. [a05-4774_1ex10d25.htm#a11_HoldingOver__132453]

 

 

 

 

12. [a05-4774_1ex10d25.htm#a12_TaxesOnTenantsProperty__132455]

Taxes on Tenant’s Property
[a05-4774_1ex10d25.htm#a12_TaxesOnTenantsProperty__132455]

 

 

 

 

13. [a05-4774_1ex10d25.htm#a13_ConditionOfDemisedPremises__132458]

Condition of Demised Premises.
[a05-4774_1ex10d25.htm#a13_ConditionOfDemisedPremises__132458]

 

 

 

 

14. [a05-4774_1ex10d25.htm#a14_UtilitiesAndServices__132503]

Utilities and Services [a05-4774_1ex10d25.htm#a14_UtilitiesAndServices__132503]

 

 

 

 

15. [a05-4774_1ex10d25.htm#a15_Alterations__132507]

Alterations [a05-4774_1ex10d25.htm#a15_Alterations__132507]

 

 

 

 

16. [a05-4774_1ex10d25.htm#a16_RepairsAndMaintenance__132519]

Repairs and Maintenance
[a05-4774_1ex10d25.htm#a16_RepairsAndMaintenance__132519]

 

 

 

 

17. [a05-4774_1ex10d25.htm#a17_Liens__132524]

Liens [a05-4774_1ex10d25.htm#a17_Liens__132524]

 

 

 

 

18. [a05-4774_1ex10d25.htm#a18_IndemnificationAndExculpation_132529]

Indemnification and Exculpation
[a05-4774_1ex10d25.htm#a18_IndemnificationAndExculpation_132529]

 

 

 

 

19. [a05-4774_1ex10d25.htm#a19_InsuranceWaiverOfSubrogation__132532]

Insurance Waiver of Subrogation
[a05-4774_1ex10d25.htm#a19_InsuranceWaiverOfSubrogation__132532]

 

 

 

 

20. [a05-4774_1ex10d25.htm#a20_DamageOrDestruction__132536]

Damage or Destruction [a05-4774_1ex10d25.htm#a20_DamageOrDestruction__132536]

 

 

 

 

21. [a05-4774_1ex10d25.htm#a21_EminentDomain__132541]

Eminent Domain [a05-4774_1ex10d25.htm#a21_EminentDomain__132541]

 

 

 

 

22. [a05-4774_1ex10d25.htm#a22_DefaultsAndRemedies__132542]

Defaults and Remedies. [a05-4774_1ex10d25.htm#a22_DefaultsAndRemedies__132542]

 

 

--------------------------------------------------------------------------------


 

23. [a05-4774_1ex10d25.htm#a23_AssignmentOrSubletting__132021]

Assignment or Subletting..
[a05-4774_1ex10d25.htm#a23_AssignmentOrSubletting__132021]

 

 

 

 

24. [a05-4774_1ex10d25.htm#a24_AttorneysFees__132029]

Attorney’s Fees [a05-4774_1ex10d25.htm#a24_AttorneysFees__132029]

 

 

 

 

25. [a05-4774_1ex10d25.htm#a25_Bankruptcy__132033]

Bankruptcy. [a05-4774_1ex10d25.htm#a25_Bankruptcy__132033]

 

 

 

 

26. [a05-4774_1ex10d25.htm#a26_DefinitionOfLandlord__132040]

Definition of Landlord [a05-4774_1ex10d25.htm#a26_DefinitionOfLandlord__132040]

 

 

 

 

27. [a05-4774_1ex10d25.htm#a27_EstoppelCertificate__132044]

Estoppel Certificate [a05-4774_1ex10d25.htm#a27_EstoppelCertificate__132044]

 

 

 

 

28. [a05-4774_1ex10d25.htm#a28_JointAndSeveralObligations__132047]

Joint and Several Obligations.
[a05-4774_1ex10d25.htm#a28_JointAndSeveralObligations__132047]

 

 

 

 

29. [a05-4774_1ex10d25.htm#a29_LimitationOfLandlordsLiabilit_132050]

Limitation of Landlord’s Liability
[a05-4774_1ex10d25.htm#a29_LimitationOfLandlordsLiabilit_132050]

 

 

 

 

30. [a05-4774_1ex10d25.htm#a30_IntentionallyOmitted__132056]

Intentionally Omitted [a05-4774_1ex10d25.htm#a30_IntentionallyOmitted__132056]

 

 

 

 

31. [a05-4774_1ex10d25.htm#a31_QuietEnjoyment__132055]

Quiet Enjoyment. [a05-4774_1ex10d25.htm#a31_QuietEnjoyment__132055]

 

 

 

 

32. [a05-4774_1ex10d25.htm#a32_QuitclaimDeed__132100]

Quitclaim Deed [a05-4774_1ex10d25.htm#a32_QuitclaimDeed__132100]

 

 

 

 

33. [a05-4774_1ex10d25.htm#a33_SubordinationAndAttornment__132102]

Subordination and Attornment.
[a05-4774_1ex10d25.htm#a33_SubordinationAndAttornment__132102]

 

 

 

 

34. [a05-4774_1ex10d25.htm#a34_Surrender__132108]

Surrender. [a05-4774_1ex10d25.htm#a34_Surrender__132108]

 

 

 

 

35. [a05-4774_1ex10d25.htm#a35_WaiverAndModification__132112]

Waiver and Modification
[a05-4774_1ex10d25.htm#a35_WaiverAndModification__132112]

 

 

 

 

36. [a05-4774_1ex10d25.htm#a36_WaiverOfJuryTrialAndCountercl_132117]

Waiver of Jury Trial and Counterclaims..
[a05-4774_1ex10d25.htm#a36_WaiverOfJuryTrialAndCountercl_132117]

 

 

 

 

37. [a05-4774_1ex10d25.htm#a37_HazardousMaterials__132115]

Hazardous Materials. [a05-4774_1ex10d25.htm#a37_HazardousMaterials__132115]

 

 

 

 

38. [a05-4774_1ex10d25.htm#a38_Miscellaneous__132141]

Miscellaneous [a05-4774_1ex10d25.htm#a38_Miscellaneous__132141]

 

 

 

 

39. [a05-4774_1ex10d25.htm#Contingencies_183937]

Contingencies [a05-4774_1ex10d25.htm#Contingencies_183937]

 

 

EXHIBITS:

 

 

 

 

A [a05-4774_1ex10d25.htm#Exhibit_184044]

Legal Description of Land [a05-4774_1ex10d25.htm#Exhibit_184044]

 

 

 

 

A-2

Site Plan for Land and Building

 

 

 

 

B [a05-4774_1ex10d25.htm#ExhibitB_184224]

Work Letter [a05-4774_1ex10d25.htm#ExhibitB_184224]

 

 

 

 

C [a05-4774_1ex10d25.htm#ExhibitC_145029]

Additional Building Agreement [a05-4774_1ex10d25.htm#ExhibitC_145029]

 

 

 

 

D [a05-4774_1ex10d25.htm#ExhibitD_145034]

Early Termination Agreement [a05-4774_1ex10d25.htm#ExhibitD_145034]

 

 

 

 

E [a05-4774_1ex10d25.htm#ExhibitE_145037]

Estoppel Certificate Form [a05-4774_1ex10d25.htm#ExhibitE_145037]

 

 

 

 

F [a05-4774_1ex10d25.htm#ExhibitF_145040]

Acknow1edgment of Term Commencement Date Form
[a05-4774_1ex10d25.htm#ExhibitF_145040]

 

 

--------------------------------------------------------------------------------


 

TORREY SORRENTO/IDEC LEASE

 

DEFINITION OF TERMS

 

Term

 

Section
Location

 

 

 

Additional Rent

 

L 5.2

 

 

 

Additional Building

 

L 1.3

 

 

 

Additional Building Agreement

 

L 1.3

 

 

 

Affiliates

 

L 23.2

 

 

 

Allocated Cost Estimate

 

W 4.2.4

 

 

 

Architect’s Contract

 

W .1.1

 

 

 

Assignment Date

 

L 23.4

 

 

 

Assignment Notice

 

L 23.4

 

 

 

Basic Annual Rent

 

L 5.1

 

 

 

Basic Improvements to Building Shell

 

W 1.2.2

 

 

 

Building Improvements for Generic Facilities

 

W 1.2.3

 

 

 

Building

 

L 1.1

 

 

 

City

 

W 1.6

 

 

 

City Required Change

 

W 1.6

 

 

 

Construction Documents

 

W 1.2.8,
W 1.4.4

 

 

 

Construction Contract

 

W 1.1

 

 

 

Corrective Work

 

W 1.2.1

 

 

 

Cost Estimate

 

W 4.2.3

 

 

 

Default

 

L 22.4

 

 

 

Demised Premises

 

L 1.1

 

--------------------------------------------------------------------------------


 

Term

 

Section
Location

Design Development Drawings

 

W 1.4.3

 

 

 

Development Schedule

 

W 1.3

 

 

 

Effective Date

 

L Intro.

 

 

 

Estimated Tent Commencement Date

 

L 2.1.6(a)

 

 

 

Exhibits (in Lease)

 

L 2.1.10

 

 

 

Fair Rental Value

 

L 6.2.1
L 3.3

 

 

 

Force Majeure Delays

 

W 6.1

 

 

 

Generic Office Facility

 

W 1.2.3

 

 

 

Generic Pilot Plant Production Facility

 

W 1.2.3

 

 

 

Generic Wet Laboratory Facility

 

W 1.2.3

 

 

 

Hazardous Materials

 

L 37.7

 

 

 

Hazardous Materials List

 

L 37.1.2

 

 

 

Improvement Plans

 

W 1.2.7,
W 1.4.1

 

 

 

Improvements Cost Fund

 

L 2.1.5

 

 

 

Initial Monthly Rental Installments

 

L 2.1.4

 

 

 

Initial Rentable Area

 

L 2.1.2

 

 

 

Initial. Basic Annual Rent

 

L 2.1.3

 

 

 

Invitees

 

L 3.7.1

 

 

 

Land

 

L 1.1

 

 

 

Landlord

 

L Intro.

 

 

 

Landlord’s Agents

 

L 18.1

 

 

 

Landlord-Caused Delays

 

W 6.1

 

 

 

Landlord’s Construction Coordinator’s Fee

 

W 4.4

 

--------------------------------------------------------------------------------


 

Term

 

Section
Location

Landlord’s Contractor

 

W 4.1

 

 

 

Landlord’s Default

 

L 22.10

 

 

 

Landlord’s Invitees

 

W 37.1

 

 

 

Landlord’s Work

 

W 1.2.6,
W 2.1

 

 

 

List of Removable Equipment

 

L 15.8

 

 

 

New Loan

 

L 39.2

 

 

 

Operating Expenses

 

L 7

 

 

 

Permitted Uses

 

L 2.1.7

 

 

 

Project Architect

 

W 1.1

 

 

 

Punch List

 

W 1.7.13

 

 

 

Rent

 

L 5.3

 

 

 

Rentable Area

 

L 8.1

 

 

 

Rental Adjustment Date

 

L 6.2.1

 

 

 

Requested Change

 

W 1.5.2

 

 

 

Revised Allocated Cost Estimate

 

W 4.2.3

 

 

 

Security Deposit

 

L 5.4

 

 

 

Schematic Design Drawings

 

W 1.4.2

 

 

 

Special Tenant Improvements

 

W 1.2.4

 

 

 

Substantial Completion

 

L 4.2

 

 

 

Tenant

 

L Intro.

 

 

 

Tenant-Caused Delays

 

W 6.1

 

 

 

Tenant Changes

 

W 1.8.1

 

 

 

Tenant’s Agents

 

L 18

 

 

 

Tenant’s Construction Representatives

 

W 7.2

 

--------------------------------------------------------------------------------


 

Term

 

Section
Location

Tenant’s Invitees

 

W 37.1

 

 

 

Tenant’s Work

 

W 1.2.5; 3.2

 

 

 

Term Expiration Date

 

L 2.1.6(b)

 

 

 

Term Commencement Date

 

L 4.2,
W 6.3.3

 

 

 

Title 24

 

W 1.4.1

 

 

 

Work Letter (Exhibit B)

 

L 1.1

 

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE is made as of July 9, 1992 (the “Effective Date”), by and between
Torrey Sorrento, Inc., a California corporation (hereinafter called “Landlord”)
and IDEC Pharmaceuticais Corporation, a California corporation (“Tenants.).

 

1.             Lease Premises.

 

1.1           Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the building premises and related land, parking areas, and adjacent
areas located at 11011 Torreyana Road, San Diego, California. The building (the
“Building”) is a two-story steel frame structure containing approximately 70,000
square feet of Rental Area. The land upon which the Building is located (the
“Land”) is legally described in Exhibit “A” attached hereto. The site plan for
the Land and Building is attached hereto as Exhibit A-2. Landlord shall make
certain improvements to the Building, as described in the Work Letter Agreement
for Improvements which is attached hereto as Exhibit “B” (“Work Letter”). The
Land, the Building and improvements thereto, and all landscaped areas, parking
facilities, open parking areas, open space, slope embankment areas, and other
improvements and hardscape, driveways, sidewalks, drainage, irrigation,
lighting, and appurtenances related thereto are hereinafter collectively
referred to as the “Demised Premises”. Provided, however, notwithstanding the
foregoing, Landlord hereby reserves and retains the right to sever and remove
from the Demised Premises such areas as are reasonably necessary, or appropriate
for the one Additional Building as referenced in Section 1.3 below, all in
accordance with the provisions of the Additional Building Agreement.

 

1.2           The Demised Premises constitute a single project, all of which IS
leased by this Lease to Tenant. Accordingly, the use of the Demised Premises are
provided exclusively to Tenant and there are no “common area” facilities within
the Demised Premises which are to be shared by multiple tenants.

 

1.3           Notwithstanding the foregoing, pursuant to the provisions of the
Additional Building Agreement attached hereto as Exhibit “C”, Landlord may
Construct one additional building (the “Additional Building”) on a portion of
the Demised Premises. If said Additional Building is ever built and is ever
leased to a tenant other than Tenant, then the definition of the Demised
Premises covered by this Lease shall be modified, so as to eliminate the
Additional Building and that portion of the Land upon which the Additional
Building is located from the Demised Premises, all in accordance with the
provisions of the Additional Building Agreement. Further, some of the parking
areas,

 

1

--------------------------------------------------------------------------------


 

driveways, sidewalks, landscaped areas, open space and adjacent areas will be
removed from the definition of the Demised Premises, and instead said areas will
become “common areas” to be shared by Tenant and the tenant(s) of the Additional
Building, all in accordance with the provisions of the Additional Building
Agreement; provided however, Tenant shall retain the use of at least 210 parking
spaces. If and when the Additional Building is so constructed and the definition
of the Demised Premises is so modified, then all references in this Lease to the
Demised Premises shall thereafter mean said modified definition of the Demised
Premises.

 

2.             Basic Lease Provisions.

 

2.1           For convenience of the parties, certain basic provisions of this
Lease are set forth herein. The provisions set forth herein are subject to the
remaining terms and Conditions of this Lease and are to be interpreted in light
of such remaining terms and conditions.

 

2.1.1                        Address of the Building:

11011 Torreyana Road

San Diego, California 92121

 

2.1.2                        Initial Rentable Area: Approximately

70,000 square feet

 

2.1.3                        Initial Basic Annual Rent: Two Million

Three Hundred Ten Thousand Dollars

($2,310,000) ($2.75 per square foot of

Rentable Area per month) (see

Section 6.3.3 of the Work Letter for

reduced Rent for early occupancy)

 

2.1.4                        Initial Monthly Rental Installments: One Hundred
Ninety-

two Thousand Five Hundred

Dollars ($192,500)

 

2.1.5                        Improvements Cost Fund: 9,900,960 (This amount
consists of $240,960 for the Basic Improvements to Building Shell, and
$9,660,000 for the Building Improvements for Generic Facilities.) (See
Section 1.7.14 of the Work Letter concerning a $100,000 credit.)

 

2.1.6                        (a)    Estimated Term Commencement Date:

June 26, 1993 (See Section 6.3.8 of the Work Letter for determining the actual
term Commencement Date.)

 

2

--------------------------------------------------------------------------------


 

(b)         Term Expiration Date:

Fifteen (15) years and no (0) months from the actual Term Commencement Date,
plus any partial month following the Term Commencement Date, if the Term
Commencement Date is other than the first day of a calendar month. (See
Section 6.3.8 of the Work Letter for determining the actual Term Commencement
Date.)

 

(c)          The term is subject to early termination by Tenant, as specified in
Section 3.2 herein. (See Exhibit D, the Early Termination Agreement)

 

2.1.7                        Permitted Uses: All uses which are in accordance
with both (1) the City of San Diego Scientific Research zoning ordinance in
effect from time to time as applicable to the Demised Premises, and (ii) other
applicable governmental regulations and recorded covenants, conditions and
restrictions, Subject to the terms of this Lease.

 

2.1.8                        Address for Rent Payment and Notices to

Landlord:

 

Torrey Sorrento, Inc.

c/o Harman Realtors, Inc.

7835 Ivanhoe

La Jolla, CA 92037

 

With copy to (which copy shall not

constitute notice):

 

Earl Feldman, Esq.

1200 Third Ave., Ste. 1324

San Diego, CA 92101

 

Address for Notices to Tenant:

Prior to Tenant moving into Demised

Premises:

 

IDEC Pharmaceuticals Corporation

11099 N. Torrey Pines Rd., Ste. 160

La Jolla, CA 92037

Attention:  General Counsel and V.P. Finance

 

3

--------------------------------------------------------------------------------


 

After Tenant moves into Demised Premises:

 

IDEC Pharmaceuticals Corporation

11011 Torreyana Road

San Diego, CA 92121

Attention:      General Counsel and V.P. Finance

 

With Copy to (which copy shall not

constitute notice):

 

Todd J. Anson, Esq.

Brobeck, Phleger & Harrison

550 West C Street, Suite 1300

San Diego, CA 92101

 

2.1.9                        The following Exhibits are attached hereto and
incorporated herein by this reference, and Landlord and Tenant hereby agree to
the terms of these Exhibits:

 

Exhibit

 

Title

“A”

 

Legal Description of Land

“A-2”

 

Site Plan

“B”

 

Work Letter

“C”

 

Additional Building Agreement

“D”

 

Early Termination Agreement

“E”

 

Estoppel Certificate Form

“F”

 

Acknowledgment of Term Commencement Date Form

 

3.               Term.

 

3.1           This Lease shall take effect upon the date of execution hereof by
both parties hereto and, except as specifically provided otherwise herein, each
of the provisions hereof shall be binding upon and inure to the benefit of
Landlord and Tenant from the date of execution hereof by both parties hereto.

 

3.2           The term of this Lease will be that period from the Term
Commencement Date, as defined in Section 4.2 below, through the Term Expiration
Date as set forth in Section 2.1.6(b), subject to the earlier termination of
this Lease in accordance with the tens of the Early Termination Agreement
attached hereto as Exhibit “D.”

 

4

--------------------------------------------------------------------------------


 

3.3           Tenant shall have two options to extend the term of this Lease for
two additional periods of five (5) years each, in accordance with the following
terms:

 

3.3.1        Basic Annual Rent for the first year of the first option shall be
equal to the fair rental value (the “Fair Rental Value”) of the then existing
Demised Premises, as determined pursuant to Section 6.2.1 below and this
Section 3.3, plus the fair rental value of the $2,800,000 allowance described in
Section 3.3.4 below, Said Basic Annual Rent shall be subject to annual upward
adjustments equal to four percent (4%) of the previous year’s Basic Annual Rent,
for the duration of the first five (5) year additional period, and also for the
duration of the second five (5) year option period, if this second option is
exercised. Tenant shall also pay all Operating Expenses and Additional Rent as
set forth in this Lease.

 

3.3.2        Tenant may exercise each of these options only by delivering a
binding written notice of exercise to Landlord, so that Landlord receives said
notice of exercise at least two years prior to the commencement of the extended
term.

 

3.3.3        Tenant may exercise each of these options only so long as no
Default remains outstanding and uncured at the time that the notice of exercise
is received by Landlord. it is acknowledged that the Fair Rental Value will not
be determined pursuant to Section 6.2.1 below until approximately 12 - 18 months
after Tenant has exercised the option to extend.

 

3.3.4        As part of the first extension of the lease term (but not the
second extension), Landlord shall furnish to Tenant an allowance of $2,800,000
for Tenant to construct additional generic tenant improvements, or to refurbish
previously existing generic tenant improvements, in the Demised Premises (as
“generic improvements” are defined in the Work Letter). Regularly scheduled Rent
shall be paid by Tenant during the course of construction of the additional
generic tenant improvements, whether said construction occurs during the last
portion of the original 15-year term or during the first portion of the new
5-year extension term.

 

3.3.5        Tenant shall be responsible for hiring the architect and the
contractor for designing and constructing these additional generic tenant
improvements. Tenant’s selection of an architect and contractor shall be subject
to Landlord’s approval, which approval shall not be Withheld Unreasonably. The
plans and specifications and the construction contract, for these additional
generic tenant improvements shall be subject to Landlord’s approval, which
approval shall not be withheld unreasonably.

 

5

--------------------------------------------------------------------------------


 

3.3.6        The $2,800,000 allowance shall be spent only for the construction
contract costs to construct or refurbish generic tenant improvements. This
allowance shall be furnished by landlord during the 16th year of this Lease, as
the construction work progresses. Provided however, that Landlord shall
reimburse Tenant within the first ten (10) days of the sixteenth (16th) year for
any portion of this allowance previously expended by Tenant. Excepting only as
is otherwise specified in this Section 3.3, the $2,800,000 allowance shall be
administered, and the design and construction of the additional generic tenant
improvements shall proceed, in accordance with the procedures set forth in the
Work Letter.

 

3.3.7        If Tenant makes a permitted assignment or sublease, the assignee or
subtenant shall be entitled to the benefits of the $2,800,000 allowance as
specified above.

 

3.3.8        As of the first day of the first five (5) year extension term
(i.e., the 16th year of the Lease), Landlord shall pay to Tenant, as a leasing
commission, a cash sum equal to five percent (5%) of the aggregate Basic Annual
Rent (including the 4% per annum escalation) payable by Tenant over said five
year term. Similarly, as of the first day of the second five (5) year term
(i.e., the 21st year of the Lease), Landlord shall pay to Tenant, as a leasing
commission, a cash sum equal to five percent (5%) of the aggregate Basic Annual
Rent (including the 4% per annum escalation) payable by Tenant over said five
year term. These leasing commissions payable to Tenant shall not be considered
by the appraisal to increase the Fair Rental Value.

 

4.               Possession and Commencement Date.

 

4.1           Landlord and Tenant acknowledge that it is very important to both
parties to complete the Landlord’s Work as soon as reasonably feasible and both
parties agree to use diligent and good faith efforts to cause the Landlord’s
Work to be completed as soon as reasonably feasible. Landlord shall use diligent
efforts to tender possession of the Demised Premises to Tenant on the Estimated
Term Commencement Date as set forth in Section 2.l.6(a) above (“Estimated Term
Commencement Date”), with the Work required of Landlord (Landlord’s Work”) as
such is more Particularly described in Exhibit “B” attached hereto (the “Work
Letter”) substantially completed. The design and construction of the Landlord’s
Work is partially bifurcated, as described in Section 6.3 of the Work Letter;
and special provisions and agreements are set forth in Section 6.3 of the Work
Letter which are intended to control and prevail over any conflicting or
inconsistent provisions of this Lease, including this Section 4. Accordingly,
all provisions of Section 4 of this Lease are subject to and controlled by any
conflicting or inconsistent provisions in Section 6.3 of the Work Letter. Tenant
agrees that, in the event

 

6

--------------------------------------------------------------------------------


 

Landlord fails to tender possession of the Demised Premises with Landlord’s Work
substantially complete on or before the Estimated Term Commencement Date, this
Lease shall not be void or voidable and Landlord shall not be liable to Tenant
for any loss or damage resulting therefrom. In such event, however, Tenant shall
not be liable for any Basic Annual Rent or Additional Rent until the Term
Commencement Date (as defined in Section 4.2 below). In the event Landlord
reasonably determines that it will be unable to tender possession of the Demised
Premises on or before the Estimated Term Commencement Date, promptly after
making such determination Landlord shall give written notice to Tenant of the
date Landlord estimates being able to tender possession of the Demised Premises
to Tenant. If said estimated date for substantial Completion of Landlord’s Work
is later than one hundred eighty (180) days after the Estimated Term
Commencement Date plus the number of days of Tenant—caused Delays and Force
Majeure Delays (as Tenant—caused Delays and Force Majeure Delays are defined in
Section 6.1 of the Work Letter), then Tenant may, at Tenant’s option,
exercisable by written notice delivered to Landlord by Tenant Within ten (10)
days after the date of Landlord’s notice to Tenant specifying the estimated new
substantial completion date, terminate this Lease; and Landlord- and Tenant
shall not by reason thereof, be subject to any further liability under this
Lease.

 

4.2           The Term Commencement Date shall be the earlier of (i) the date
Landlord tenders possession of the Demised Premises to Tenant With Landlord’s
Work substantially complete; (ii) the date Tenant actually accepts possession of
the entire Demised Premises (including the Pilot Plant) and commences to conduct
business therefrom (subject to the special provisions for partial possession as
specified in Section 4.5 below); or (iii) the date that Landlord’s Work Would
have been substantially completed but for Tenant-caused Delays. The terms
“substantially complete(d)” and “substantial completion” shall mean the date the
Project Architect (as defined in Section 1.1 of the Work Letter) has certified
that Landlord’s Work is substantiality complete and that tenant can physically
occupy the space, subject to the punch-list items as described in Section 7.2 of
the Work Letter, and the Demised Premises are in clean and operating condition,
subject to minor punch-list items that may still need to be Corrected and
subject to items which constitute Tenant’s Work. The Project Architect Shall
determine said “substantial completion” based upon the generally accepted
professional standards of the American Institute of Architects, and not as an
advocate, consultant, or agent for either Tenant or Landlord. With respect to
the Pilot Plant Production Facility, it shall be deemed “substantially complete”
when it is substantially ready for pacification testing (subject to normal and
reasonable punch-list items), prior to validation testing. See Section 6.3.3 of
the Work Letter for determining the actual Term Commencement Date.

 

7

--------------------------------------------------------------------------------


 

4.2.1        Commencing approximately six months prior to the estimated
Completion date, and continuing at least monthly thereafter, Landlord shall give
to Tenant written estimates and revised estimates of the expected completion
date. Notwithstanding anything to the contrary in this Lease, Landlord shall
provide Tenant with no less than ten (10) days’ prior notice in writing that the
Demised Premises are, or shortly shall be, available for occupancy.

 

4.2.2        Landlord and Tenant shall each execute and deliver to the other
written acknowledgement of the actual Term Commencement Date and the Term
Expiration Date when such is established and shall attach it to this Lease as
Exhibit “F”; however, failure to execute and deliver such acknowledgement shall
not affect Tenant’s liability hereunder.

 

4.2.3        if at any time it is reasonably estimated that Landlord will be
unable to substantially complete the Demised Premises within one hundred eighty
(180) days after the Estimated Fern Commencement Date plus the number of days of
Tenant—caused Delays and Force Majeure Delays, either Landlord or Tenant may, at
its option, exercisable by written notice delivered to the other, terminate this
Lease; provided however, said election to terminate shall not be made more than
twenty (20) days after Landlord gives written notice to Tenant that the
estimated completion date will be beyond the foregoing specified permissible
time schedule (which written notice Landlord shall deliver promptly after
determining that the Demised Premises will probably not be substantially
complete within said time frame); but this option to terminate will again become
applicable on the same basis if the estimated completion date is again delayed
further beyond the previously specified revised estimated completion date.
Provided, however, if the laboratory and office portions of the Demised Premises
are occupied by Tenant, then a delay in the completion of the pilot plant shall
not entitle Landlord or Tenant to terminate this Lease pursuant to this Section.
In the event of a termination of this Lease pursuant to this Section 4.2.3.,
then Landlord and Tenant shall not, by reason thereof, be subject to any further
liability under this Lease; but such a termination shall not relieve either
Landlord or Tenant for any liabilities they may have for prior breaches of their
obligations under this Lease.

 

4.3           Landlord shall allow Tenant to enter upon the Demised Premises
prior to the Term Commencement Date for the purpose of performing Tenant’s Work,
provided such entry shall be coordinated in advance with Landlord and Landlord’s
Contractor so as to not interfere with the performance by Landlord or Landlord’s
Contractor of Landlord’s Work. Such entry shall be subject to all the terms and
conditions of this Lease, and the Work Letter Agreement, other than the payment
of Basic Annual Rent or Additional Rent.

 

8

--------------------------------------------------------------------------------


 

4.4           Prior to Tenant’s initial entry onto the Demised Premises for the
purpose of (i) installing improvements that are a part of Tenant’s Work, (ii)
placing Tenant’s personal property within the Demised Premises, or (iii) taking
any other action which is a part of Tenant’s Work, or (iv) early possession for
partial occupancy pursuant to Section 4.5, Tenant and Landlord shall furnish
each other evidence satisfactory to the other that insurance coverages required
under the provisions of Article 19 herein are in effect.

 

4.5           In the event that the office and laboratory facilities portion of
the Demised Premises is substantially complete prior to the Term Commencement
Date, said Tenant shall take early possession of said portion, pursuant to the
terms of Section 6.3 of the Work Letter, Such early possession shall not
constitute Term Commencement for any purpose, notwithstanding the fact that
Tenant flay commence to conduct business from the Demised Premises as of the
date of such early possession. Any such early possession shall be implemented in
accordance with reasonable advance written notice from Tenant to Landlord and
reasonable cooperation between Tenant and Landlord. Upon any such early
possession, Tenant shall comply with all applicable provisions of this Lease
relative to the portion of the Demised Premises which Tenant occupies, excepting
only that Tenant shall pay only $2.00 (rather than $2.75) per square foot of
Rentable Area per month for said space, plus all Operating Expenses related to
said space, until the Penn Commencement Date.

 

5.             Rent and Security Deposit.

 

5.1           Tenant agrees to pay Landlord as Basic Annual Rent for the Demised
Premises the sum set forth in Section 2.1.3, subject to the rental adjustments
provided in Article 6 hereof. Basic Annual Rent shall be paid in the equal
monthly installments set forth in Section 2.1.4, subject to the rental
adjustments provided in Article 6 hereof, each in advance on the first day of
each and every calendar month during the term of this Lease, except.. that the
first full month’s installment of Basic Annual Rent (plus the monthly
installment of Basic Annual Rent pro rated for any partial month at the
beginning of the term hereof) shall be paid by Tenant to Landlord upon on the
Term Commencement Date.

 

5.2           In addition to Basic Annual Rent, Tenant agrees to pay to Landlord
as additional rent (‘Additiorial Rent”) at times hereinafter specified in this
Lease (i) all Operating Expenses as provided in Article 7 herein), which are
paid by Landlord, and (ii) any other amounts that Tenant assumes or agrees to
pay under the provisions of this Lease that are owed to Landlord, including,
without limitation, any and all other sums that may become due by reason of any
default of Tenant or Tenant’s failure to comply with

 

9

--------------------------------------------------------------------------------


 

the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant.

 

5.3           Basic Annual Rent and Additional Rent shall together be
denominated “Rent”. Rent shall be paid to Landlord, without abatement, deduction
or offset, (excepting only for the limited circumstances as specified in Section
16.1 for Landlord’s maintenance, in Section 20.6 for destruction of a portion of
the Demised Premises and/or in connection with the terms upon which Tenant
provides a portion of the financing for the $13.1M construction loan sought by
Landlord), in lawful money of the United States of Anerica at the office of
Landlord as set forth in Section 2.1.8 herein or to such other person or at such
other place as Landlord may from time to time designate in writing. In the event
the term of this Lease commences or ends on a day other than the first day of a
calendar month, then the Rent for such fraction of a month shall be prorated for
such period on the basis of a thirty (30) day month and shall be paid at the
then current rate for such fractional month.

 

5.4           Upon the Effective Date of this Lease, Tenant shall deposit with
Landlord a cash amount equal to one Initial Monthly Rental Installment (as
defined in Section 2.1.4) as a deposit (“Security Deposit”) to secure Tenant’s
faithful performance of its obligations hereunder. If Tenant’s net worth falls
below $10,000,000 at any time during the term hereof, as shown on the financial
statements referenced in the next sentence, then Tenant shall pay to Landlord
the amount necessary to increase the Security Deposit to equal three (3) monthly
installments of the then current Basic Annual Rent. Tenant shall deliver to
Landlord a copy of Tenant’s annual audited financial statements and Tenant’s
quarterly unaudited financial statements within ten (10) days after said
financial statements are completed. The Security Deposit may be commingled with
other funds of Landlord’s, but Landlord shall pay Tenant annually in arrears
interest on the Security Deposit equal to the then current rate for one year
Certificates of Deposit paid by Landlord’s regular business bank. If Tenant
fails to pay Rent, or any other charges due hereunder, or otherwise defaults
with respect to any provisions of this Lease, Landlord may use, apply or retain
all or any portion of the Security Deposit, and any accrued earnings thereon,
for the payment of such sums due Landlord, or for prepayment of any other sum to
which Landlord may become entitled by reason of Tenant’s default, or to
compensate Landlord for any loss or damage which Landlord may suffer thereby. If
Landlord so uses or applies all or any portion of the Security Deposit, Tenant
shall within twenty (20) days after written demand therefor, deposit with
Landlord, in cash, an amount sufficient to restore the Security Deposit to the
full amount, and Tenant’s failure to do so shall be a material breach of this
Lease. This Security Deposit shall be in cash; excepting however, Tenant shall
have the option after the Term

 

10

--------------------------------------------------------------------------------


 

Commencement Date to substitute a bank letter of credit, in a form and from a
bank pre-approved in Writing by Landlord. Promptly after the expiration or
termination of this Lease and after Tenant has satisfied all its obligations
under this Lease, Landlord shall refund to Tenant the unused portion of the
Security Deposit, plus accrued but unpaid interest.

 

6.             Rental Adjustments.

 

6.1           Commencing on the first anniversary of the Term Commencement Date,
the Basic Annual Rent shall be subject to annual upward adjustments equal to
four percent (4%) of the previous year’s Basic Annual Rent. The first such
adjustment shall become effective commencing with that monthly rental
installment which is first due on or after the first anniversary of the Term
Commencement Date and subsequent adjustments shall become effective on the same
day of each calendar year thereafter for so long as this Lease continues in
effect. Commencing with the eleventh (11th) anniversary of the Term Commencement
Date, this four percent (4%) annual adjustment shall apply to the adjusted Basic
Annual Rent which was determined pursuant to Section 6.2 below.

 

6.2           Beginning on the tenth (10th) anniversary of the Term Commencement
Date, the Basic Annual Rent shall be adjusted up or down to equal the fair
rental value (the “Fair Rental Value”) of the Demised Premises as determined
pursuant to Section 6.2.1 below, except in no event shall the adjusted Basic
Annual Rent for the eleventh (11th) year be less than one hundred twenty-two
percent (122%) of the Initial Basic Annual Rent, nor more than one hundred
seventy-two percent (172%) of the Initial Basic Annual Rent.

 

6.2.1        Rent Adjustments. The Basic Annual Rent shall be increased on the
first day of the first month of the eleventh year of the term of this Lease (the
“Rental Adjustment Date”) to the “Fair Rental Value” of the Demised Premises
determined in the following manner:

 

(i)            Approximately twelve months prior to the Rental Adjustment Date,
Landlord and Tenant shall meet in an effort to negotiate, in good faith, the
fair rental value of the Demised Premises as of such Rental Adjustment Date. If
Landlord and Tenant have not agreed upon the fair rental value of the Demised
Premises at least ten (10) months prior to the Rental Adjustment Date, the fair
rental value shall be determined by appraisal.

 

(ii)           Landlord and Tenant shall attempt to agree in good faith upon a
single appraiser not later than nine (9) months prior to the Rental Adjustment
Date. If Landlord and

 

11

--------------------------------------------------------------------------------


 

Tenant are unable to agree upon a single appraiser within such time period, then
Landlord and Tenant shall each appoint one appraiser not later than eight (8)
months prior to the applicable Rental Adjustment Date. Landlord and Tenant shall
each give written notice to each other as to the name of the appraiser it has
selected, as soon as the selection is made. Within ten (10) days thereafter, the
two appointed appraisers shall appoint a third appraiser. All appraisers shall
be independent from, and disinterested in, both Landlord and Tenant.

 

(iii)          If either Landlord or Tenant fails to appoint its appraiser
within the prescribed time period, the single appraiser appointed shall
determine the fair rental value of the Demised Premises. If both parties fail to
appoint appraisers within the prescribed time periods, then the first appraiser
thereafter selected by a party shall determine the fair rental value of the
Demised Premises.

 

(iv)          Each party shall bear the cost of its own appraiser and the
parties shall share equally the cost of any single or third appraiser, if
applicable. All appraisers so designated herein shall have at least five (5)
years’ experience in the appraisal of biotechnology premises in the San Diego
area and shall be members of professional organization such as MAI or its
equivalent.

 

(v)           For the purpose of such appraisal, the term “Fair Rental Value”
shall mean the price that a ready and willing single tenant would pay, as of the
Rental Adjustment Date, as annual rent to a ready and willing landlord of
property comparable to the Demised Premises on the terms of this Lease
(including the fixed annual 4% increase(s) in Basic Annual Rent), if such
property were exposed for lease on the open market for a reasonable period of
time, and taking into account all of the purposes for which such property may be
used legally. A comparable property shall mean a biotechnology laboratory and
pilot plant facility located in the Torrey Pines Mesa area of San Diego, with
improvements similar in age and character to the improvements to the Demised
Premises, which has been improved with all of the generic and special tenant
improvements (as those terms are defined in the Work Letter) comparable to those
constructed in the Demised Premises; provided, however, the appraisal shall
disregard (i) the value of the equipment which Tenant is entitled to remove at
the expiration or termination of the term of this Lease, as specified in Section
15.8 below; and (ii) any extra value for the validation of the Tenant’s own
manufacturing processes and systems, although value, if any, shall be given for
the fact that the Demised Premises has been validated for manufacturing
biotechnology and/or pharmaceutical products in general. The appraiser shall
Consider all relevant factors, including without limitation, the age of the
Building and

 

12

--------------------------------------------------------------------------------


 

improvements, the Condition of the Demised Premises on the assumption that
Tenant has complied with its obligations to maintain and repair the Demised
Premises, the current rental market conditions and the alternative uses and
users for the Demised Premises.

 

(vi)          If a single appraiser is chosen, then such appraiser shall
determine the Fair Rental Value of the Demised Premises. Otherwise, the Fair
Rental Value of the Demised Premises shall be the arithmetic average of the two
(2) appraisals which are closest in amount, and the third appraisal shall be
disregarded. Notwithstanding anything to the contrary contained herein, the Fair
Rental Value as so determined shall be no less than one hundred twenty-two
percent (122%) of the Initial Basic Annual Rent payable hereunder, and no more
than one hundred seventy-two percent (172%) of the Initial Basic Annual Rent.

 

(vii)         Landlord and Tenant shall instruct in writing the appraiser(s) to
complete their written determination of the Fair Rental Value not later than six
(6) months prior to the Rental Adjustment Date. If the Fair Rental Value is not
determined prior to the Rental Adjustment Date, then Tenant shall continue to
pay Landlord monthly installments of Basic Annual Rent in the amount applicable
to the Demised Premises immediately prior to the Rental Adjustment Date until
the Fair Rental Value is determined. When the Fair Rental Value of the Demised
Premises is determined, Landlord shall deliver notice thereof to Tenant, and
Tenant shall pay to Landlord, or Landlord shall pay to Tenant, as the case may
be, within ten (10) days after receipt of such notice, the difference between
the monthly installments of Basic Annual Rent actually paid by Tenant to
Landlord subsequent to the Rental Adjustment Date and the new monthly
installments of Basic Annual Rent deter-mined hereunder.

 

7.             Operating Expenses.

 

7.1           As used herein, the term “Operating Expenses” shall include, but
not be limited to:

 

(a)           Government impositions including, without limitation, property tax
costs consisting of real and personal property taxes (except as specified in
Section 7.2 below), assessments, including amounts due under any improvement
bond upon the Building and/or Demised Premises or assessments levied in lieu
thereof imposed by any governmental authority or agency, any tax on or measured
by gross rentals received from the rental of space in the Building, or tax based
on the square footage of the Demised Premises or Building (if such tax is
enacted in lieu of presently existing real property taxes),

 

13

--------------------------------------------------------------------------------


 

(b)           Any parking charges, utilities, surcharges or any other costs
levied, assessed or imposed by, or at the direction of, or resulting from
statutes or regulations, or interpretations thereof, promulgated by any federal,
state, regional, municipal or local government authority in connection with the
use or occupancy of the Building or the parking facilities serving the Building,

 

(c)           Any tax on any document to which Tenant is a party creating or
transferring an interest in the Demised Premises (excluding any transfer tax
upon a sale by Landlord of the Demised Premises),

 

(d)           Any fee for a business license to operate the Demised Premises,

 

(e)           Any expenses, including the cost of attorneys or experts,
reasonably incurred in seeking reduction by the taxing authority of the
applicable taxes, less tax refunds obtained as a result of an application for
review thereof, and

 

(f)            All other costs of any kind paid or incurred directly related to
the operation, maintenance and management of the Building and the Demised
Premises including, by way of examples and not as a limitation upon the
generality of the foregoing, costs of repairs and replacements to improvements
within the Demised Premises as appropriate to maintain the Demised Premises in
first-class condition (excepting only for maintenance costs to be paid by
Landlord pursuant to Section 16.1 below), costs to comply with applicable
governmental requirements for the Demised Premises, special utility assessments,
including sewer fees, trash collection, cleaning, maintenance of heating,
ventilation and air conditioning systems (except as otherwise provided herein),
maintenance of landscape and grounds, maintenance of drives and parking areas,
property management fees payable to Landlord’s agents in the sum of one percent
(1%) of the Rent, insurance premiums, portions of insured losses paid as part of
deductible portion of loss by reason of insurance policy terms, service
contracts, and costs of services of independent contractors retained to do work
of the nature referenced above. It is contemplated that Tenant will take the
initiative to perform and pay for most all of the items to operate, maintain and
manage the Demised Premises, thereby eliminating the need for Tenant to advance
or reimburse these costs to Landlord. If Tenant fails to perform and pay for any
item which is an Operating Expense, and Landlord reasonably determines that
Landlord needs to do so, then Landlord shall give to Tenant a written notice
thereof and a 30-day opportunity to so perform and pay, before Landlord
undertakes the initiative to perform and pay any such item. (Provided however,
Landlord shall take the initiative to perform

 

14

--------------------------------------------------------------------------------


 

and pay for the items which Landlord so designates pursuant to the first
sentence of Section 7.3 below)

 

7.2           Operating Expenses shall not include any net income, franchis0,
capital stock, estate or inheritance taxes. Additionally, all reassessment
increases in real Property taxes based Solely on reassessment of the Demised
Premises pursuant to California Revenue and Taxation Code Section 60 et. seq.
due to a change in ownership or transfer of Landlord’s interest in the Demised
Premises during the first five (5) years of the term of this Lease shall not be
considered an Operating Expense. Additionally if no such change of ownership
occurs during the first five years, then the first one reassessment increase in
real property taxes resulting from a change of Ownership occurring after said
first five years shall not be considered an Operating Expense. In addition, roof
maintenance expenses for non-structural components of the roof, up to a maximum
of $30,000 over the life of this Lease, also shall be excluded from Operating
Expenses and paid for by Landlord; and any unexpended portion of said $30,000 as
of each anniversary date of the Term Commencement Date shall be increased by a
sum equal to 4% of said unexpended portion.

 

7.3           Tenant shall pay all of the Operating Expenses directly to the
third party to whom the expense is payable, excepting only for those specific
Operating Expenses which Landlord elects to pay directly and Landlord gives to
Tenant at least a thirty (30) day prior written notice of Landlord’s commitment
to pay said expense(s). Upon the written request to Tenant, Tenant shall furnish
to Landlord appropriate evidence of those Operating Expenses which have been
paid by Tenant directly to a third party. Similarly, upon the written request to
Landlord, Landlord shall furnish to Tenant appropriate evidence of those
Operating Expenses which have been paid by Landlord. As to those Operating
Expenses which Tenant does not pay directly, Tenant shall pay those Operating
Expenses to Landlord, at least twenty (20) days prior to the scheduled due date,
pursuant to written notice from Landlord to Tenant. Provided however, if Tenant
fails to make such timely payments, Landlord may require Tenant to make payments
monthly in advance, based upon Landlord’s estimate of said Operating Expenses.
If such a monthly payment arrangement is so instituted by Landlord, then
Landlord shall provide Tenant, in writing, a statement estimating the amount of
monthly Operating Expenses which will be paid by Landlord for the current year;
and Tenant shall pay to Landlord on the first day of each calendar month of the
term of this Lease, as Additional Rent, Landlord’s estimate of said Operating
Expenses which will be paid by Landlord with respect to the Demised Premises for
such month. Additionally, if any extraordinary Operating Expense which will be
paid by Landlord occurs which was not included in Landlord’s estimate of said
Operating Costs, then Landlord shall give written

 

15

--------------------------------------------------------------------------------


 

notice thereof to Tenant promptly after Landlord learns of the same; and Tenant
shall pay said extraordinary Operating Expense on or before its due date.

 

a.             Within ninety (90) days after the conclusion of each calendar
year, Landlord shall furnish to Tenant a statement showing in reasonable detail
the actual Operating Expenses which have been paid by Landlord for the previous
calendar year. If the amounts paid by Tenant for said Operating Expenses are
less than the actual amount of said Operating Expenses for the previous year,
any additional sum due from Tenant to Landlord shall be due and payable within
ten (10) days after receipt by Tenant of said statement. If the amounts paid by
Tenant to Landlord exceed the actual Operating Expenses paid by Landlord for the
previous calendar year, the difference shall be credited by Landlord against the
Rent next due and owing from Tenant; provided that, if the Lease term has
expired, Landlord shall accompany said statement with payment for the amount of
such difference.

 

b.             Any amount due for Operating Expenses attributable to any period
which is less than a full month shall be prorated (based on a 30-day month) for
such fractional month.

 

7.4           Tenant shall have the right, at Tenant’s expense, upon reasonable
notice during reasonable business hours, to have a Certified Public Accountant
or other authorized representative of Tenant inspect the portion of Landlord’s
records, invoices, and other data relating to the Demised Premises and used in
the preparation of the statement, provided any request for such review shall be
furnished within ninety (90) days of Tenant’s receipt of such statement as to
the prior year’s Operating Expenses. If the amount of Operating Expenses paid by
Landlord relating to the Demised Premises identified on such annual statement
are found to exceed the actual Operating Expenses paid by Landlord for the
Demised Premises, Landlor4 shall, within ten (10) days after Tenant’s request
therefor, refund to Tenant the amount of over Payment by Tenant.

 

7.5           Tenant shall not be responsible for Operating Expenses
attributable to the time period prior to the Term Commencement Date (other than
as specified in the Work Letter); provided, however, if Tenant takes possession
for occupancy of some or all of the Demised Premises prior to the Term
Commencement Date for the purpose of occupying the same, Tenant shall be
responsible for Operating Expenses for the Demised Premises so occupied from
such earlier date of possession. The responsibility of Tenant for Operating
Expenses attributable to the Demised Premises shall continue to the latest of
(i) the date of termination of this Lease, or (ii) the date Tenant has fully
vacated the Demised Premises; but if termination of the Lease is

 

16

--------------------------------------------------------------------------------


 

due to the default of Tenant, Tenant shall be responsible for Operating Expenses
even after Tenant has vacated, as part of the damages to which Landlord is
entitled, to the extent of Tenant’s liabilities for a default.

 

7.6           Operating Expenses for the calendar year in which Tenant’s
obligation to reimburse Landlord commences, and for the calendar year in which
such obligation ceases shall be prorated. Expenses such as taxes, assessments
and insurance premiums which are incurred for an extended time period shall be
prorated based upon time periods to which such items are applicable, so that the
amounts attributed to the Demised Premises relate in a reasonable manner to the
time period in which Tenant has an obligation to pay for Operating Expenses.

 

7.7           Operating Expenses shall be only the actual and reasonable
expenses incurred, subject to proration as specified in Section 7.6.

 

8.             Rentable Area.

 

8.1           The term “Rentable Area” as referenced within the Work Letter, and
as may otherwise be referenced herein, refers to the area of the Building, which
the parties agree consists of approximately 70,000 square feet. Such area has
been calculated by measuring the floor areas to the outside finished surface of
permanent outer Building walls, where such walls intersect each floor, without
deduction for columns, projections or vertical penetrations such as stairs,
elevator shafts, flues, pipe shafts, vertical ducts and the like and their
enclosing walls.

 

8.2           Prior to the Effective Date, the square feet of Rentable Area in
the Building was field measured and confirmed by the Project Architect and has
been approved by Tenant and Landlord; and the parties have agreed upon the
70,000 square feet figure for all calculations pursuant to this Lease.

 

9.             Use.

 

9.1           Tenant shall use the Demised Premises for the purpose set forth in
Section 2.1.7 and shall not use the Demised Premises, or permit or suffer the
Demised Premises to be used, for any other purpose without the prior written
consent of Landlord.

 

9.2           Tenant shall conduct its business operations and use the Demised
Premises in compliance with all current or future federal, state and local laws
and regulations. Tenant shall not use or occupy the Demised Premises in
violation of any law or regulation or of the certificate of occupancy issued for
the Building and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Demised Premises which is

 

17

--------------------------------------------------------------------------------


 

declared by any governmental authority having jurisdiction to be a violation of
law or of said certificate of occupancy. Landlord shall deliver to Tenant a copy
of the certificate of occupancy for the Demised Premises. Throughout the term of
this Lease and/or Tenant’s occupancy of the Demised Premises, Tenant shall, at
its expense, comply with any direction of any governmental authority having
jurisdiction which shall, by reason of the nature of Tenant’s use or occupancy
of the Demised Premises, impose any duty upon Tenant or Landlord with respect to
the Demised Premises or with respect to the use or occupation thereof.

 

9.3           The insurance to be initially carried by Landlord and Tenant
pursuant to the provisions of Article 19 shall be consistent with the actual use
of the Demised Premises. Thereafter, if the use of the Demised Premises changes
to another use permitted under Section 2.1.7, such insurance shall, to the
extent available, be consistent with such changed use. Tenant shall not do or
permit to be done anything which will invalidate any fire, extended coverage or
any other insurance policy covering the Building and Demised Premises. Tenant
shall comply with all reasonable rules, orders, regulations and requirements of
the insurers of the Demised Premises. Tenant shall pay for any additional
premium charged for any policy by reason of Tenant’s failure to comply with the
provisions of this Section, or by reason of Tenant’s particular use of the
Demised Premises.

 

9.4           Tenant shall make available to Landlord, upon at least a
forty-eight (48) hour advance notice, the opportunity to inspect the Demised
Premises. Additionally, Tenant agrees to maintain keys for all locked doors in
the Demised Premises in a fire department controlled lock box located on the
Demised Premises. Landlord’s access shall be subject to such reasonable controls
as are necessary for preserving Tenant’s trade secrets and to maintain
Landlord’s safety.

 

9.5           Tenant shall keep the exterior appearance of the Demised Premises
in a neat and attractive condition, comparable to the appearance as of the Term
Commencement Date. In this regard, Tenant shall not place any unsightly items on
the Demised Premises which are visible from the surrounding areas.

 

9.6           No equipment weighing in excess of the load per square foot which
such floor was designed to carry, or which is allowed by law, shall be placed
upon the Demised Premises. As part of the Corrective Work, the second floor is
being retrofitted to support 80 pounds of live load, plus 20 pounds of partition
load, per square foot.

 

9.7           Tenant shall not allow the Demised Premises to be used for
unlawful purposes, nor shall Tenant cause, maintain or permit any nuisance or
waste in or on the Demised Premises.

 

18

--------------------------------------------------------------------------------


 

10.           Brokers.

 

10.1         By separate agreement, Landlord has agreed to pay a fixed fee to
Tenant’s real estate broker, John Burnham and Company, which broker has also
acted in a dual capacity representing Landlord in some regards. Landlord and
Tenant each represents and warrants that it has had no dealings with any other
real estate broker or agent in connection with the negotiation of this Lease.
Landlord and Tenant each represent that it knows of no other real estate broker
or agent who is or might be entitled to a commission in connection with this
lease.

 

10.2         Tenant and Landlord each represents and warrants that no broker or
agent has made any representation or warranty relied upon by them to enter into
this Lease other than as contained in this Lease.

 

10.3         The employment of any brokers by Landlord is for the purpose of
solicitation of offers of lease from prospective tenants and no authority is or
has been granted to any broker to furnish any representation (written or oral)
or warranty from Landlord unless specifically contained in this Lease. Landlord,
in executing this Lease, does so in reliance upon Tenant’s representations and
warranties contained within this Article.

 

11.           Holding Over.

 

11.1         If Tenant remains in possession of all or any part of the Demised
Premises after the expiration or earlier termination of this Lease, with
Landlord’s prior written consent, Tenant shall be deemed a month-to-month tenant
upon the date of such expiration or earlier termination and, in such case,
Tenant shall continue to pay the Basic Annual Rent (as adjusted from the Term
Commencement Date in accordance with Article 6), Operating Expenses in
accordance with Article 7, and any other amount of Rent due Landlord pursuant to
the terms of this Lease, and such month-to-month tenancy shall be subject to
every other term, covenant and agreement contained herein.

 

11.2         If Tenant remains in possession of the Demised Premises after the
expiration or earlier termination of the term hereof without the express written
consent of Landlord, Tenant shall become a tenant at sufferance upon all the
terms of this Lease applicable to a tenant at sufferance, except that the
monthly installments of Basic Annual Rent shall be equal to one hundred
thirty-five percent (135%) of the monthly installment of the Basic Annual Rent
in effect during the immediately preceding thirty (30) days of the scheduled
term of the Lease.

 

19

--------------------------------------------------------------------------------


 

11.3         Acceptance by Landlord of Rent after such expiration or earlier
termination of this Lease shall not result in a renewal or reinstatement of this
Lease.

 

11.4         The foregoing provisions of this Article are in addition to and do
not affect Landlord’s right to re-entry or any other rights of Landlord
hereunder or as otherwise provided by law.

 

12.           Taxes on Tenant’s Property.

 

12.1         Tenant shall pay not less than ten (10) days before delinquency,
all taxes levied against any personal property or trade fixtures in or about the
Demised Premises.

 

12.2         If any such taxes on Tenant’s personal property or trade fixtures
are levied against Landlord or Landlord’s property or, if the assessed valuation
of the Building is increased by the inclusion therein of a value attributable to
Tenant’s personal property or trade fixtures, and if Landlord, after written
notice to Tenant, elects to pay the taxes based upon such increase in assessed
value, then Tenant shall, upon demand, repay to Landlord the taxes so levied
against Landlord.

 

13.           Condition of Demised Premises.

 

13.1         In addition to the acknowledgements set forth in Section 1.1 of
Exhibit B, Tenant acknowledges that neither Landlord nor any agent of Landlord
has made any representations or warranties (i) with respect to the condition of
the Demised Premises or the Building except as set forth herein or in Exhibit B,
or (ii) with respect to the suitability of the Demised Premises for the conduct
of Tenant’s business. As specified in Section 1.7.13 of Exhibit B, on or before
the Term Commencement Date, Landlord and Tenant shall conduct a walk through
inspection of the Demised Premises and prepare a punch list of those
construction items for Landlord’s Work which require remedial action.
Additionally, not later than twenty-five (25) days after the Term Commencement
Date, Landlord and Tenant shall conduct an additional walk through inspection
and shall prepare a punch list of those construction items for Landlord’s Work
which still require corrective action. Landlord shall cause Landlord’s
Contractor to complete the corrective action for the punch list items as soon as
feasible within 30 days, or such longer time as is reasonably necessary to
correct the item. Tenant shall be entitled to pursue any available remedies and
claims against the construction contractors, equipment suppliers, manufacturers
and other responsible third parties for any defects that may be discovered in
the Demised Premises; and Landlord will assign, on a non-exclusive basis, to
Tenant any such claims if such an assignment is appropriate to enable Tenant to
pursue said claims

 

20

--------------------------------------------------------------------------------


 

and remedies. Landlord shall also be entitled to pursue available remedies
against said third parties. Additionally, Tenant may pursue any available
remedies and claims against Landlord for damages caused by Landlord’s Default,
as Specified in Section 22.10 below.

 

14.           Utilities and Services.

 

14.1         Tenant shall pay for all water, gas, electricity, telephone, trash
removal and all other Utilities and services supplied to the Demised Premises,
together with any taxes thereon.

 

14.2         Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure of any such utility or service to be furnished to the
Demised Premises when such failure is caused by accident, breakage, repairs,
strikes, lockouts or other labor disturbances or labor disputes of any
character, governmental regulation, moratorium or other governmental action, the
inability to furnish such utility or service despite the exercise of reasonable
diligence by Landlord or by any other cause beyond Landlord’s reasonable
control, excluding only interruptions of service caused by Landlord’s Default.
In the event of such failure, tenant shall not be entitled to any abatement or
reduction of Rent, nor shall Tenant be relieved from the operation of any
covenant or agreement of this Lease.

 

14.3         If Tenant shall require any utilities or services in excess of that
initially provided in the approved Improvement Plans, such as by reason of
equipment to be operated, then Tenant shall make all necessary arrangements, at
Tenant’s expense, for such excess services and utilities.

 

14.4       Utilities and services provided by Landlord to the Demised Premises
shall be paid by Tenant directly to the supplier of such utility or service.

 

15.           Alterations.

 

15.1         Without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, Tenant shall make no alterations, additions or
improvements in or to the Demised Premises, after the initial build-out, other
than alterations, additions or improvements which satisfy each of the following
three criteria: (i) no structural component of the Demised Premises is affected;
and (ii) there is no diminution in the value of the Demised Premises as a
generic biotechnology facility; and (iii) the total costs do not exceed Two
Hundred Thousand Dollars ($200,000) during any twelve (12) month period (such
dollar amount being increased by four percent (4%) per annum for inflation).
Said costs shall not include costs of moveable equipment or fixtures which are
to be included in the first sentence of

 

21

--------------------------------------------------------------------------------


 

Section 15.8 below or on the List of Removable Equipment referenced in Section
15.8 below. All such alterations, additions or improvements, whether or not
requiring Landlord’s consent, shall be made only by licensed and qualified
contractors or mechanics. Tenant’s contractor for performing any alterations,
additions or improvements shall be subject to Landlord’s reasonable approval and
shall maintain appropriate insurance as reasonably approved by Landlord.

 

15.2         All alterations, additions or improvements made to the Demised
Premises after the initial build-out, by Tenant shall, at the option of
Landlord, be removed at the expense of Tenant at the end of the term of this
Lease, if Landlord determines that the alteration, addition or improvement is
likely to adversely affect the sale or rental valuation of the Demised Premises
or Landlord’s ability to promptly sell or lease the Demised Premises. Provided
however, when Tenant requests Landlord’s consent for making a specific
alteration, addition or improvement, Tenant may also request in writing that
Landlord waive Landlord’s option to require Tenant eventually to remove said
specific alteration, addition or improvement; and Landlord may deny said request
for a waiver in Landlord’s good faith discretion, only if Landlord determines
that such alteration, addition or improvement would likely result in a
diminution of the sale or lease value of the Demised Premises as a generic
biotechnology facility, Said denial shall be by written notice to Tenant stating
Landlord’s reasons and delivered within 15 days after Landlord’s receipt of
Tenant’s Written request.

 

15.3         Tenant agrees that any work by tenant shall be accomplished in such
a manner as to permit any fire sprinkler system and fire water supply lines to
remain fully operable at all times,

 

15.4         Tenant covenants and agrees that all work done by Tenant shall be
performed in full compliance with all laws, rules, orders, ordinances,
directions, regulations and requirements of all governmental agencies, offices,
departments, bureaus and boards having jurisdiction and in full compliance with
the rules, orders, directions, regulations and requirements of any applicable
fire rating bureau. Tenant shall provide Landlord with “as-built” plans showing
any material changes in the Demised Premises.

 

15.5         Before commencing any material work, except as permitted in Section
15.1 above, Tenant shall give Landlord at least fifteen (15) days’ prior written
notice of the proposed commencement of such work.

 

15.6         Except as provided in Sections 15.2 and 15.8, all alterations,
decorations, fixtures, equipment, additions and improvements attached to or
built into the Demised Premises, made

 

22

--------------------------------------------------------------------------------


 

by either party, shall, unless Landlord elects otherwise, become the property of
Landlord upon the expiration or earlier termination of the term of this Lease
and shall remain upon and be surrendered with the Demised Premises as a part
thereof.

 

15.7         Tenant shall repair any damage to the Demised Premises caused by
Tenant’s removal of any property from the Demised Premises; and Tenant shall be
entitled to remove property from the Demised Premises as specified in Section
15.8 below. During any such restoration period, Tenant shall pay Rent to
Landlord as provided herein as if said space were otherwise occupied by Tenant.

 

15.8         All articles of Tenant’s personal property, moveable trade
fixtures, moveable machinery, moveable equipment furniture and movable
partitions which are owned by Tenant and installed by Tenant at its expense in
the Demised Premises, and not installed as part of Landlord’s Work, shall be and
remain the property of Tenant and may be removed by Tenant at any time during
the term of this Lease. Additionally, Landlord and Tenant, with the consultation
of Project Architect shall prepare a list of equipment, machinery, and fixtures
which were paid for by Tenant and which are attached to the Building, but which
Landlord nevertheless agrees may be removed by Tenant at the expiration or
termination of the ten of this Lease (the “List of Removable Equipment”). The
items to be placed on the List of Removable Equipment shall be items which are
paid for by Tenant and which are not needed for the Demised Premises to continue
to be functional as a biotechnology laboratory and pilot plant facility.
Landlord and Tenant shall each act reasonably and in good faith in proposing and
approving the items to be placed on the List of Removable Equipment. The
placement of items such as (by way of example only) large reaction vessels on
this List of Removable Equipment shall not be deemed to render the facility
non-functional. Furthermore, the List of Removable Equipment (as added to from
time to time) shall be the best evidence of the type of items to be placed on
the List of Removable Equipment and shall be persuasive as to the types of items
to be included on the list in any subsequent arbitration Proceeding. Said list
shall be prepared and mutually approved as soon as feasible, prior to the Term
Commencement Date; and items may be added to (or removed from) said list by
mutual agreement during the term of this Lease, if Tenant installs new equipment
or fixtures. Under no circumstances shall Tenant be entitled to remove any
equipment, machinery, fixture, item or improvement which was paid for from the
Improvements Cost Fund. Tenant shall leave in good condition, reasonable wear
and tear excepted, all improvements and items other than those permitted to be
removed as specified in the first sentence of this Section and as identified on
the List of Removable Equipment. If Tenant shall fail to remove all of its
effects from the Demised Premises upon the termination of this Lease, then
Landlord may, at its option, remove the same in any

 

23

--------------------------------------------------------------------------------


 

manner that Landlord shall choose and store said effects without liability to
Tenant for loss thereof or damage thereto; and Tenant agrees to pay Landlord
upon demand any expenses incurred in such removal and storage. Landlord may, at
its option sell said property or any of the same, at private sale, for such
price as Landlord may obtain; and Landlord may apply the proceeds of such sale
against any amounts due under this Lease from Tenant to Landlord and against any
expenses incident to the removal, storage and sale of said personal property,
with any balance of the sales proceeds to be delivered to Tenant.

 

16.           Repairs and Maintenance.

 

16.1         Landlord shall repair and maintain the Building foundation and the
structural components of the exterior walls and the structural components of the
roof of the Building. Additionally, over the life of the Lease, Landlord shall
pay for up to $30,000 of the maintenance expenses for non-structural components
of the roof; and any unexpended portion of said $30,000 as of each anniversary
date of the Term Commencement Date shall be increased by a sum equal to 4% of
said unexpended portion. Landlord’s costs for said repair and maintenance shall
be borne solely by Landlord, and said costs shall not constitute an Operating
Expense to be paid by Tenant. If Landlord fails to promptly make such repairs
after written notice from Tenant requesting the same, then Tenant may make such
repairs on Landlord’s behalf, and (i) Landlord shall promptly reimburse Tenant
for the reasonable costs of such repairs, or (ii) Tenant may take a credit for
said costs against the Rent which is to become due thirty (30) days following
Tenant’s written notice to Landlord stating that Tenant expects to take such
credit, unless the matter is subject to dispute and arbitration.

 

16.2         Except for Landlord’s obligations pursuant to Section 16.1 above,
and Landlord’s performance of the Corrective Work as described in the Work
Letter, Tenant shall, at Tenant’s sole cost and expense, keep the Demised
Premises and every part thereof in a good quality condition, ordinary wear and
tear excepted, and damage which is to be repaired by Landlord pursuant to
Articles 20 and 21 also excepted. Tenant shall, upon the expiration or sooner
termination of the term hereof, surrender the Demised Premises to Landlord in
the same good, quality condition as when received, ordinary wear and tear
excepted, and damage which is to be repaired by Landlord pursuant to Articles 20
and 21 also excepted.

 

16.3         Landlord shall not be liable for any failure to make any repairs or
to perform any maintenance which is an obligation of Landlord, unless Landlord
fails to make the repair or perform the maintenance within a reasonable period
of time after written notice of the need of such repairs or maintenance is

 

24

--------------------------------------------------------------------------------


 

given to Landlord by Tenant. Except as provided in Articles 20 and 21 entitled
“Damage or Destruction” and “Eminent Domain,” respectively, there shall be no
abatement of Rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Demised
Premises or in or to fixtures, appurtenances and equipment therein. Tenant
waives any rights under Sections 1941 and 1942 of the California Civil Code or
under any law, statute or ordinance now or hereafter in effect to make repairs
at Landlord’s expense.

 

16.4         This Article relates to repairs and maintenance arising in the
ordinary course of operation of the Building and any related facilities. In the
event of material damage due to fire, earthquake, flood, vandalism, war or
similar cause of damage or destruction, this Article shall not be applicable and
the provisions of Article 20 entitled “Damage or Destruction” shall apply and
control.

 

16.5         In performing all of their respective maintenance and repair work
and duties, both Tenant and Landlord shall adhere to a standard of maintaining
the building and grounds in a good, quality condition, comparable in quality,
functionality and aesthetics to what existed in the first year of the term of
this Lease, ordinary wear and tear excepted.

 

17.         Liens.

 

17.1         Tenant shall keep the Demised Premises free from any liens arising
out of work performed, materials furnished and obligations incurred by Tenant.
Tenant covenants and agrees that any mechanic’s lien filed against the Demised
Premises for work claimed to have been done for, or materials claimed to have
been furnished to Tenant, will be discharged by Tenant, by bond or otherwise,
within thirty (30) days after the filing thereof, at the cost and expense of
Tenant.

 

17.2         should Tenant fail to discharge any such lien, Landlord may, at
Landlord’s election, pay such claim or post a bond or otherwise provide security
to eliminate the lien as a claim against title, and the cost thereof shall be
immediately due from Tenant as Additional Rent.

 

17.3         In the event Tenant shall lease or finance the acquisition of
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code Financing Statement executed by Tenant will, upon its
face or by exhibit thereto, indicate that such Financing Statement is applicable
only to such removable personal property of Tenant

 

25

--------------------------------------------------------------------------------


 

located within the Demised Premises, the acquisition of which was financed by
Tenant pursuant to said Financing Statement. In no event shall the address of
the Building be furnished on the statement without qualifying language as to
applicability of the lien only to removable personal property therein. Should
any holder of a Financing Statement executed by Tenant record or place of record
a Financing Statement which appears to constitute a lien against any interest of
Landlord or against equipment which may be located other than within the Demised
Premises, Tenant shall, within ten (10) days after filing such Financing
Statement, cause (i) copies of the Security Agreement or other documents to
which the Financing Statement pertains to be furnished to Landlord to show that
such lien is not applicable to Landlord’s interest, and (ii) its lender to amend
documents of record so as to clarify that such lien is not applicable to any
interest of Landlord in the Demised Premises.

 

18.           Indemnification and Exculpation.

 

18.1         Tenant agrees to indemnify Landlord and its partners, directors,
officers, agents and employees (collectively “Landlord’s Agents”) against, and
to defend and save them harmless from, all demands, claims, causes of action or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including reasonable professional fees, including without limitation,
fees for attorneys, architects, engineers, and environmental consultants), for
death of, or injury to, any person or damage to property (i) occurring in, upon
or about the Demised Premises, (ii) arising from or out of Tenant’s use and
occupancy of the Demised Premises, or (iii) arising from or out of any act or
Omission of Tenant, its agents, contractors, employees, servants, tenants and
invitees (“Tenant’s Agents”), except if such death or injury, or damage to
property is caused by Landlord’s Default.

 

18.2         Except as otherwise provided in this Article, Landlord agrees to
indemnify Tenant and its directors, officers, agents and employees against, and
to defend and save then harmless from all demands, claims, causes of action or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including reasonable attorneys’ fees), for death of, or injury to, any
person or damage to property occurring in, upon, or about the Demised Premises
during the term of this Lease arising from or out of Landlord’s Default.

 

18.3         Notwithstanding any provision of Sections 18.1 and 18.2 to the
contrary, Landlord shall not be liable to Tenant or any other party, and Tenant
assumes all risk of damage to personal property, including loss of records kept
within the Demised Premises, if the cause of such damage is of a nature which,
if Tenant had elected to maintain fire and theft insurance with

 

26

--------------------------------------------------------------------------------


 

extended coverage and business records endorsement would be a loss subject to
settlement by the insurance carrier including but not limited to damage or
losses caused by fire, electrical malfunctions gas explosion and water damage of
any type, including but not limited to broken water lines, malfunction of
sprinkler systems, roof leakage or Stoppages of lines, unless and except if such
loss is due to Landlord’s Default. Tenant further waives any claim for injury to
Tenants business or loss of income relating to any such damage or destruction of
personal property, including any loss of records. The foregoing waivers are
limited to the extent of the insurance coverage described above that could have
been obtained.

 

18.4         Additionally, Landlord shall not be liable to Tenant or Tenant’s
Agents, and Tenant assumes all risk of damage and liability (other than as may
be covered by insurance or by a third party), resulting from any defect or
malfunction of (a) any Building system or component of a Building system (such
as HVAC, mechanical plumbing, electrical, waste disposal, or sewer), or (b) the
Pilot Plant Production facility, or any of its systems or components, excepting
only as may be Caused by Landlord’s Default. Tenant shall be entitled to pursue
any available claims against the construction contractors and equipment
suppliers and manufacturers for any defects that may be discovered in the
Demised Premises; and Landlord will assign to Tenant any such claims if such an
assignment is appropriate to enable Tenant to pursue said claims.

 

18.5         Security devices provided for the Building, while intended to deter
crime, may not in given instances prevent theft or other criminal acts, and it
is agreed that Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties. The risk that any security device may
malfunction or otherwise be circumvented by a criminal is assumed by Tenant.
Tenant shall, at Tenant’s cost, obtain applicable insurance coverages to the
extent Tenant desires protection against such criminal acts.

 

19.           Insurance — Waiver of Subrogation.

 

19.1         Landlord shall carry insurance upon the Building and its
Improvements to the extent such is insurable as part of the Building, in an
amount equal to (i) full replacement cost (exclusive of the costs of excavation,
foundations and footings, and without reference to depreciation taken by
Landlord upon its books or tax returns), or (ii) such lesser coverage AS
Landlord may elect provided such coverage is not less than ninety percent (90%)
of such full replacement cost or the amount of such insurance Landlord’s
mortgage lender requires Landlord to maintain. Such insurance shall provide
protection against any peril generally included within the “All-Risk, Broad Form
1020”

 

27

--------------------------------------------------------------------------------


 

form of property insurance policy, which includes insurance against sprinkler
damage, vandalism and malicious mischief. Subject to availability thereof,
Landlord may further insure, as Landlord or its lender deems appropriate,
against flood and/or earthquake (but Tenant is not obligated to pay for
earthquake coverage), loss or failure of building equipment, hazardous materials
risks, rental loss during the period to repair or rebuild, and worker’s
compensation insurance. Additionally, at Tenant’s request and cost, such
additional riders, endorsements and coverage shall be added as Tenant may
desire, if available. The deductible limits of the insurance policy shall not
exceed Five Thousand Dollars ($5,000). The cost of all said insurance (except
for the cost of earthquake coverage) shall be an Operating Expense which shall
be paid or reimbursed by Tenant as Additional Rent. Landlord shall furnish to
Tenant a copy of said property insurance policy. To the extent available and
applicable, Tenant shall be named as an additional insured on Landlord’s
property insurance policy; and all of the specifications and provisions in
Sections 19.3 and 19.5 applicable to Tenant’s liability insurance policy shall
also be applicable to Landlord’s property insurance policy, on a reciprocal
basis for the benefit of Tenant.

 

19.2         Tenant, at its own cost, shall procure and continue in effect, from
the Term Commencement Date or the date of occupancy, whichever first occurs, and
continuing throughout the term of this Lease and thereafter until Tenant has
fully and finally surrendered the Demised Premises to Landlord, commercial
general liability insurance with limits of not less than Five Million Dollars
($5,000,000) per occurrence for death, bodily injury or property damage with
respect to the Demised Premises. The deductible amounts of such policy of
insurance shall not exceed Five Thousand Dollars ($5,000). In the event an
additional building is constructed and occupied by a tenant other than Tenant,
then Landlord shall maintain a similar policy for the common areas.

 

19.3         The aforesaid Tenant’s liability insurance policy shall name as
additional insureds Landlord and Landlord’s property manager, construction
manager, agents and representatives for the Demised Premises. Said insurance
shall be with companies having a Policyholder rating of not less than A and
financial category rating of Class VII in “Best’s Insurance Guide,” unless
otherwise materially approved in writing by both Landlord and Tenant. Tenant
shall cause any insurance companies issuing Policies to Tenant to furnish
certificates evidencing such coverage to Landlord. No such policies shall be
cancelable or subject to reduction of coverage or other modification or
cancellation except after thirty (30) days’ prior written notice to Landlord
from the insurer. All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage which Landlord may carry.
Any of Tenant’s policies may be in the nature

 

28

--------------------------------------------------------------------------------


 

of a “blanket policy” which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy. Tenant shall, at
least twenty (20) days prior to the expiration of any such policies, furnish
Landlord with renewals or binders. Tenant agrees that if Tenant fails to procure
and maintain such insurance, Landlord may (but shall not be required to) procure
said insurance on Tenant’s behalf and charge Tenant the premiums for any such
policies, together with a reasonable handling charge, payable upon demand.

 

19.4         Tenant assumes the risk of damage to any fixtures, goods,
inventory, merchandise, equipment, personal property of any kind, and Tenant’s
Work. Landlord shall not be liable for injury to Tenant’s business or any loss
of income therefore relative to damage to such items, all as more particularly
set forth herein. Tenant, at Tenant’s cost, shall carry such insurance as Tenant
desires for Tenant’s protection with respect to such items, business
interruption or loss of income.

 

19.5         If any policy of insurance is to name Landlord as additional
insured, Tenant shall, upon written request of Landlord, also designate and
furnish certificates evidencing Landlord as an additional insured to (i) any
lender to Landlord holding a security interest in the Building or, and/or (ii)
the landlord under any lease wherein Landlord is or shall become a tenant under
a ground lease for the Land rather than that of fee owner, and/or (iii)
Landlord’s property manager, construction manager, agents and representatives.

 

19.6         Landlord and Tenant each hereby waive any and all rights of
recovery against the other, or against the officers, employees, agents and
representatives of the other, on account of loss or damage occasioned to such
waiving party or its property or the property of others under its Control to the
extent that such loss or damage is insured against under any all risk or fire
and extended coverage insurance policy which either party may have in force at
the time of such loss or damage, such waivers to continue as long as their
respective insurers so permit. Any termination of such a waiver shall be by
written notice of circumstances as hereinafter set forth. Landlord and Tenant,
upon obtaining the policies of insurance required or permitted under this Lease,
shall give notice to the insurance carrier or carriers that the foregoing mutual
waiver of subrogation is contained in this Lease. If such policies are
unobtainable with such waiver or obtainable only at premium over that chargeable
without such waiver, the party seeking such policy shall notify the other
thereof, and the latter shall have ten (10) days thereafter to either (i)
procure such insurance in companies reasonably satisfactory to the other party
or (ii) agree to pay such additional premium. If neither (i) nor (ii) are done,
this Section 19.6 shall have no effect during such time as such policies are
unobtainable or the party in

 

29

--------------------------------------------------------------------------------


 

whose factor a waiver of subrogation is desired shall refuse to pay the
additional premium. If such policies shall at any time be unobtainable, but
subsequently shall be obtainable, neither party shall be subsequently liable for
a failure to obtain such insurance until a reasonable time after notification
thereof by the other party. If the release of either Landlord or Tenant, as set
forth in the first sentence of this Section shall contravene any law with
respect to exculpatory agreements, the liability of the party in question shall
be deemed not released but shall be secondary to the other’s insurer.

 

19.7         Not more frequently than once each three (3) years, Landlord may
require insurance policy limits to be raised to conform with reasonable
requirements of Landlord’s lender or to bring coverage limits to the level then
being required of similar tenants of similar properties.

 

20.           Damage or Destruction.

 

20.1         In the event of a partial destruction of the Building by fire or
other perils covered by the property insurance, not exceeding fifty percent
(50%) of the full insurable value thereof, and if the damage thereto is such
that the Building may reasonably be expected to be repaired, reconstructed or
restored within a period of one year from the date of the happening of such
casualty (or up to 18 months with Force Majeure Delays as specified in section
20.7 below), then Landlord shall commence and proceed diligently with the work
of repair, reconstruction or restoration and this Lease shall continue in full
force and effect.

 

20.2         In the event of any insured damage to, or destruction of, the
Building, other than as provided in Section 20.1 above, such that the cost to
repair such damage or destruction is greater than fifty percent (50%) of the
insurable value of the Building, or restoration will require more than one year
(or up to 18 months with Force Majeure Delays as specified in Section 20.7
below), then either Tenant or Landlord may, at its option, elect to terminate
this Lease by giving a written notice of termination to the other party within
thirty (30) days after the date of said damage or destruction. If neither party
so terminates, then Landlord shall be obligated to repair the damages as soon as
reasonably feasible.

 

20.3          In the event of any uninsured damage to or destruction of the
Building and the cost to repair such damage or destruction is less than
twenty-five percent (25%) of the value of the Building (excluding the value of
the Land) and the repair can reasonably be expected to be completed within one
year from the date of damage (or up to 18 months with Force Majeure Delays as
specified in Section 20.7 below), then Landlord shall repair,

 

30

--------------------------------------------------------------------------------


 

reconstruct and restore the Building, and this Lease shall continue in full
force and effect; provided however, that at least two (2) years will remain in
the ten of this Lease from the date the repair, reconstruction or restoration of
the Building will be completed. If any of the conditions are not satisfied, then
Landlord may elect to repair, reconstruct and restore the Building, in which
case this Lease shall Continue in full force and effect. If Landlord elects not
to so repair, reconstruct or restore the Building, then this Lease shall
terminate as of the date of destruction, unless Tenant elects (within 20 days
after receipt of Landlord’s election) to continue the Lease in full force and
effect, without Landlord being obligated to do any repairs, reconstruction or
restoration.

 

20.4         If Landlord elects not to repair, reconstruct or restore the
Buildings as permitted in Sections 20.2 and 20.3 above, Landlord promptly shall
give written notice to Tenant of such election, but in no event shall such
notice be given later than forty-five (45) days after the date of damage or
destruction. Even if Landlord wants to make the repairs, reconstruction or
restoration, if it is reasonably likely that Landlord will not be able to
complete the repairs, reconstruction or restoration within eighteen months after
the partial destruction (which time period shall be extended for any delays
caused by Tenant), then Tenant shall have the option to terminate this Lease, so
long as Tenant exercises this option by delivering written notice of termination
to landlord within forty-five (45) days after Tenant receives written notice
stating that completion of the repair work likely will require more than said
eighteen months. Landlord shall keep Tenant informed as to the estimated
completion date for any repair work.

 

20.5         Upon any termination of this Lease under any of the provisions of
this Article, the parties each shall be released thereby without further
obligation to the other from the date of damage or destruction, except for any
liabilities or obligations theretofore incurred or arising from matters which
have theretofore occurred (including any liability related to the damage or
destruction).

 

20.6         In the event of repair, reconstruction or restoration as herein
provided, Basic Annual Rent to be paid under this Lease shall be reduced
equitably as of the date of damage or destruction until the completion of the
repairs and the restoration, but only to the extent to which Tenant’s use of the
Demised Premises is impaired during the period of such repair, reconstruction or
restoration. Tenant shall not be entitled to any compensation or damages from
Landlord occasioned by any such damage, repair, reconstruction or restoration,
excepting only as otherwise expressly provided herein.

 

31

--------------------------------------------------------------------------------


 

20.7         Notwithstanding anything to the contrary contained in this Article,
if Landlord is delayed or prevented from completing the repair, reconstruction
or restoration of the Demised Premises by reason of acts of God, war,
governmental restrictions, inability to procure the necessary labor or
materials, strikes or other causes beyond the control of landlord (“Force
Majeure Delays”), the time for Landlord to commence or Complete repairs shall be
extended for the length of such Force Majeure Delays; provided, however, at the
election of Landlord or Tenant, Landlord shall be relieved of its obligation to
make such repairs or restoration (and Tenant shall be released thereby from its
obligations under this Lease) as of the end of eighteen (18) months from date of
destruction if the Demised Premises are not then substantially complete. Any
such election shall be by written notice delivered to the other party. In the
event of any Force Majeure Delay, Landlord shall give written notice to Tenant
of Landlord’s estimate of the length of time the delay is expected to continue.
If the Force Majeure Delay is expected to continue for more than nine (9)
months, then Landlord may, by written notice, elect to terminate this Lease.
Tenant shall have the right to independently verify Landlord’s estimate of the
length of time such delay is expected to continue.

 

20.8         If Landlord is obligated to or elects to repair or restore as
herein provided, Landlord shall be obligated to repair or restore only those
portions of the Building and the Demised Premises which were originally provided
at Landlord’s expense, plus such other portions for which insurance proceeds are
available to pay the costs to repair or restore. The repair and restoration of
Tenant’s Work and Special Tenant Improvements for which no insurance proceeds
are available shall be the obligation of Tenant. Landlord’s repairs shall be
limited to those repairs which are payable from the available insurance
proceeds; and if any additional repairs or improvements are desired by Tenant,
Tenant shall pay for the same. Landlord shall cooperate with Tenant so as to
enable Tenant to begin Tenant’s Work as Landlord’s Work progresses.

 

20.9         Notwithstanding anything to the contrary contained in this Article,
Landlord shall have no obligation whatsoever to repair, reconstruct or restore
the Demised Premises when (i) the damage resulting from any casualty covered
under this Article occurs during the last twenty-four (24) months of the term of
this Lease (or the term of any option period which Tenant exercises), and (ii)
the aggregate costs for repairs as expected reasonably to exceed the aggregate
amount of the Basic Rent payable for the remainder of the term of this Lease (or
any exercised option period). In the event Landlord elects not to repair,
reconstruct or restore the Demised Premises pursuant to this Section, Tenant
may, by written notice delivered to Landlord within ten (10) days after receipt
by Tenant of Landlord’s notice of its election not

 

32

--------------------------------------------------------------------------------


 

to repair, reconstruct or restore the Demised Premises, elect to terminate this
Lease.

 

21.           Eminent Domain.

 

21.1         In the event the whole of the Demised Premises, or such critical
and essential parts thereof as shall deprive Tenant of the usefulness to Tenant
of the Demised Premises, be taken for any public or quasi-public purpose by any
lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to said authority.

 

21.2         Upon any taking, if this Lease is not terminated pursuant to
Section 21.1 above, then Landlord promptly shall proceed to restore the Demised
Premises to substantially their same condition, to the extent reasonably
possible, prior to such partial taking. Until such restoration has been
completed, thereafter Basic Annual Rent shall be abated proportionately based on
the percentage of the rental value of the Demised Premises after such taking as
compared to the rental value of the Demised Premises prior to such taking.

 

21.3         Tenant shall be entitled to any award which is specifically awarded
as compensation (i) for the taking of Tenant’s personal property and fixtures,
including excess tenant improvements which were installed at Tenant’s expense,
and (ii) for costs of Tenant moving to a new location, and (iii) for Tenant’s
loss of business. All other compensation awarded for such taking shall belong to
Landlord.

 

22.           Defaults and Remedies.

 

22.1       Late payment by Tenant to Landlord of Rent or other sums due will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which is extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges, attorneys’ charges, late payment
charges on a mortgage, and so forth. In the event that Landlord does not receive
a monthly installment of Rent by the first day of the month and said delinquency
is not cured within two (2) business days after Tenant receives a written notice
of the delinquency, then Tenant shall pay to Landlord a service charge in an
amount of One Thousand Dollars ($1,000); and a similar late payment service
charge shall be paid on the second day of each subsequent month that the same
monthly installment of Rent remains unpaid. Provided, however, if more than one
such delinquency occurs during any twelve month period, then no notice of
delinquency shall be required for the following twelve months, and tenant shall
pay said $1,000 service charge for each installment which is not

 

33

--------------------------------------------------------------------------------


 

received by Landlord by the fifth day of the month (which installment
nevertheless is due on the first day of the month) and a similar late payment
service charge shall be paid on the second day of each subsequent month that the
same monthly installment of Rent remains unpaid. In addition to the foregoing
late payment service charge, the unpaid monthly installment of Rent amount owing
and past due, shall bear interest at a per annum rate equal to the Bank of
America prime rate, plus three percentage points. Such interest shall be
calculated from the date such amount was first due and payable until the same
shall have been fully paid. Additionally, if Landlord uses its own fund reserves
to pay an installment owing on any mortgage or deed of trust covering the
Demised Property, or if Landlord defaults on any said mortgage or deed of trust,
because of a default by Tenant in paying Rent when due, then Tenant shall also
pay to Landlord such late payment charge as is specified by the terms of said
mortgage or trust deed covering the Demised Premises. Further, if Landlord
incurs any reasonable attorney’s fees in excess of $500 with respect to all
defaults by Tenant in any calendar year, then Tenant shall pay as an additional
late payment charge the sum of all such attorney’s fees in excess of $500. The
foregoing late payment charges and interest shall accrue without the need for
Landlord to give Tenant any reminder notice or default notice as to the unpaid
amount owing.

 

22.2         No payment by Tenant or receipt by Landlord of a lesser amount than
that due shall be deemed to be other than on account of the amount due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance or pursue any other remedy provided. If at any time a dispute shall
arise as to any amount or sum of money to be paid by Tenant to Landlord, Tenant
shall have the right to make payment “under protest” and such payment shall not
be regarded as a voluntary payment, and Tenant shall have the right to institute
suit for recovery of the payment paid under protest. Tenant shall have the right
to specify what obligation its payment is to be applied against.

 

22.3         If Tenant fails to perform any other act on its part to be
performed hereunder, Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, perform such act on behalf of Tenant if Tenant has not
cured its failure within the time period specified in Section 22.4(b) below.

 

22.4         The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:

 

34

--------------------------------------------------------------------------------


 

(a)             The failure by Tenant to make any payment of Rent, as and when
due, which failure is not cured within five days after Tenant receives written
notice of the delinquent Rent;

 

(b}            The material failure by Tenant to observe or perform any material
obligation other than described in Section 22.4(a) above, to be performed by
Tenant where such failure shall continue for a period of thirty (30) days after
written notice thereof from Landlord to Tenant. Such notice shall be in lieu of,
and not in addition to, any notice required under California code of Civil
Procedure Section 1161; provided that, if the nature of Tenant’s default is such
that it reasonably requires more than thirty (30) days to cure, then Tenant
shall not be deemed to be in default if Tenant shall commence such cure within
said thirty (30) day period and thereafter diligently prosecute the same to
completion;

 

(c)           Tenant makes an assignment for the benefit of creditors;

 

(d)           A receiver, trustee or custodian is appointed to, or does, take
title, possession or control of all, or substantially all, of Tenant’s assets
and is not removed within sixty (60) days;

 

(e)           An order for relief is entered against Tenant pursuant to a
voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code and is not removed within sixty (60) days;

 

(f)            Any involuntary petition if filed against the Tenant under any
chapter of the Bankruptcy Code and is not dismissed within ninety (90) days;

 

(g)           Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within ninety (90)
days of the action; or

 

(h)           Tenant fails to comply fully with all provisions in Article 37
concerning Hazardous Materials, subject to Tenant’s right to cure as specified
in Section 22.4(b) above.

 

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease within the applicable
period of time, or quit the Demised Premises. No such notice shall be deemed a
forfeiture or a termination of this Lease unless Landlord elects otherwise in
such notice.

 

22.5          In the event of a Default by Tenant, and at any time thereafter
while the Default remains uncured, with or without

 

35

--------------------------------------------------------------------------------


 

notice or demand and without limiting Landlord in the exercise of any right or
remedy which Landlord may have, Landlord shall be entitled to terminate Tenant’s
right to possession of the Demised Premises by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord. In such event, Landlord shall have the immediate right
to re-enter and remove all persons and property, and such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant, in accordance with California law, and without being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby, excepting only for damages caused by Landlord’s gross
negligence or willful misconduct. In the event that Landlord shall elect to so
terminate this Lease, then Landlord shall be entitled to recover from Tenant all
damages incurred by Landlord by reason of Tenant’s default, including:

 

(a)           The worth at the time of award of any unpaid rent which had been
earned at the time of such termination; plus

 

(b)           The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds that portion of such rental loss which Tenant proves could have been
reasonably avoided; plus

 

(c)           The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss which Tenant proves could have been reasonably avoided; plus

 

(d)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including but not limited to the cost of restoring the
Premises to the condition required under the terms of this Lease; plus

 

(e)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

 

As used in Subsections (a) and (b) above, “worth at the time of award” shall be
computed by allowing interest at the rate specified in Section 22.1 above. As
used in Subsection (c) above, the “worth at the tine of award” shall be computed
by determining the present value of such amount using the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percentage
point.

 

36

--------------------------------------------------------------------------------


 

The amount of damages recoverable by Landlord shall be calculated and determined
in accordance with the applicable California legal principle requiring Landlord
to use reasonable efforts to mitigate damages.

 

22.6         If Landlord does not elect to terminate this Lease on account of
Tenant’s Default as provided in this Section, then Landlord may, from time to
time, recover all Rent as it becomes due under this Lease pursuant to California
Civil Code section 1951.4. At any time thereafter while the Default remains
uncured, Landlord may elect to terminate this Lease and to recover damages to
which Landlord is entitled.

 

22.7         In the event Landlord elects to terminate this Lease and relet the
Premises, it may execute any new lease in its own name. Tenant hereunder shall
have no right or authority whatsoever to collect any rent or other sums from
such tenant. The proceeds of any such reletting shall be applied as follows:

 

(a)           First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including but not limited to storage charges
or brokerage commissions owing from Tenant to Landlord as the result of such
reletting;

 

(b)           Second, to the payment of the costs and expenses of reletting the
Premises, including alterations and repairs which Landlord deems reasonably
necessary and advisable, and reasonable attorneys’ fees incurred by Landlord in
connection with the retaking of the Premises and such reletting;

 

(c)           Third, to the payment of Rent and other charges due and unpaid
hereunder; and

 

(d)           Fourth, to the payment of future Rent and other damages payable by
tenant under this Lease.

 

22.8         All rights, options and remedies of Landlord contained in this
Lease shall be construed and held to be non-exclusive and cumulative. Landlord
shall have the right to pursue any or all of such remedies or any other remedy
or relief which may be provided by law, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from the acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in said waiver.

 

22.9         Termination of this Lease or Tenant’s right to possession by
Landlord shall not relieve Tenant from any liability to Landlord which has
theretofore accrued or shall arise based

 

37

--------------------------------------------------------------------------------


 

upon events which occurred prior to the later of (1) the date of Lease
termination, or (ii) the date possession of Demised Premises is surrendered to
Landlord.

 

22.10       Landlord shall not be in default under this tease unless Landlord
fails to perform an obligation required of Landlord under this Lease within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant specifically identifying the obligation Landlord has failed to
perform; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for performance, then Landlord
shall not be in default if Landlord commences performance within such thirty
(30) day period and thereafter diligently prosecutes the same to completion. A
“Landlord’s Default” shall exist if and only if (i) said written notice of
default is given to Landlord and Landlord fails to promptly cure the same; or
(ii) Landlord commits an intentionally wrongful act or (iii) Landlord acts
negligently at the Demised Premises relative to Landlord’s general law duties,
as distinguished from Landlord’s contractual duties under this Lease. Landlord’s
liability for a Landlord’s Default shall be only for damages arising from and
after Landlord’s receipt of Tenant’s written notice claiming a default by
landlord. Any claims for a Landlord’s Default concerning the Landlord’s Work
shall be asserted in writing, if at all, not later than 360 days following the
substantial completion of the Landlord’s Work. In the event that there is any
insurance coverage for the damages claimed to be caused by a Landlord’s Default,
said insurance proceeds shall be exhausted and Landlord shall be obligated to
pay only the remainder of said damages.

 

22.11       In the event of any default on the part of Landlord, Tenant shall
give notice, by registered or certified mail, at any address provided to Tenant,
to any beneficiary of a deed of trust or mortgagee of a mortgage covering the
Building or Demised Premises whose address shall have been furnished to Tenant
and Tenant shall offer such beneficiary or mortgagee a reasonable opportunity to
cure the default, not to exceed thirty (30) days from the date of receipt of
notice from Tenant.

 

23.                                 Assignment or Subletting.

 

23.1         Tenant shall have the right to sell, hypothecate or transfer this
Lease, or sublet the Demised Premises or any part hereof, only after first
obtaining the prior written consent of Landlord, which consent shall not be
unreasonably withheld. A transfer of more than fifty percent (50%) of the equity
ownership of Tenant during any two-year period to a party (or to an affiliated
group of parties) shall constitute a prohibited assignment; provided, however,
this provision shall not be applicable if such transfers occurred on a public
stock exchange.

 

38

--------------------------------------------------------------------------------


 

23.2         If Tenant desires to assign this Lease to any entity (i) into which
Tenant is merged, (ii) with which Tenant is consolidated, (iii) which acquires
all or substantially all of the assets of Tenant, (iv) which owns a Controlling
interest in Tenant, (v) in which Tenant owns a controlling interest, or (vi)
which is owned or controlled by an entity owning a controlling interest in
Tenant (collectively, “Affiliates”), Landlord will consent to the assignment so
long as each of the following conditions are satisfied: (x) the assignee
Affiliate first executes, acknowledges and delivers to Landlord an agreement
whereby the assignee agrees to be bound by all of the covenants and agreements
in this Lease, (y) the assignee Affiliate shall have a net worth (determined in
accordance with generally accepted accounting principles consistently applied)
immediately after such assignment, which is at least as high a net worth as
Tenant’s is immediately preceding the assignment, and (z) the assignee
Affiliate’s use of the Demised Premises will not materially adversely affect the
value of the Demised Premises or the risks of Hazardous Materials problems.

 

23.3         If Tenant desires to sublet the Demised Premises to any Affiliate,
provided that the sublessee first executes, acknowledges and delivers to
Landlord an agreement whereby the sublessee agrees to be bound by all of the
covenants and agreements in this Lease, other than the payment of Basic Annual
Rent and Operating Expenses, then Landlord, upon receipt of the foregoing, will
consent to the subletting.

 

23.4         In the event Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Demised Premises, or part thereof,
and the proposed transaction is not within the criteria specified in Section
23.2, then at least fifteen (15) days prior to the date when Tenant desires the
assignment or sublease to be effective (the “Assignment Date”), Tenant shall
give Landlord written notice (“the Assignment Notice”) which shall set forth the
name, address and business of the proposed assignee or sublessee, information
(including references) concerning the character of the proposed assignee or
sublessee, the Assignment Date, any ownership or commercial relationship between
Tenant and the proposed assignee or sublessee, and the consideration and all
other material terms and conditions of the proposed assignment or sublease, all
in such detail as Landlord shall reasonably require. Additionally, Tenant shall
furnish to Landlord a copy of the financial statements for the most recently
past fiscal year, as well as the most recent quarterly financial statements for
both Tenant and the proposed assignee or sublessee.

 

23.5         Except as otherwise provided in Sections 23.2 and 23.3above,
Landlord, in making its determination as to whether consent should be given to a
proposed assignment or sublease, may

 

39

--------------------------------------------------------------------------------


 

give consideration to the reputation in the community of a proposed successor,
the financial strength of such successor (notwithstanding the assignor or
sublessor remaining liable for Tenant’s Performance), and any change in use
which such successor proposes to make in use of Demised Premises (provided,
however, Landlord will not withhold its consent if the changed use is permitted
by applicable Zoning and does not involve a material risk to the Demised
Premises due to the use of a prohibited Hazardous Material as defined in Section
37.7 hereof). In no event shall Landlord be deemed to be unreasonable for
declining to consent to a transfer to a successor of poor reputation, lacking a
net worth equal to at least two times the Basic Annual Rents, or seeking change
in use. Landlord may also withhold consent reasonably, pursuant to the terms of
Section 37.3 concerning Hazardous Materials. It shall be unreasonable and bad
faith for Landlord to ask for any additional consideration as a condition for
Landlord to consent to a proposed assignment or subletting. In the event
Landlord’s Withholding of consent to a proposed assignment or subletting is
found to be unreasonable pursuant to the arbitration proceeding, Tenant’s sole
remedy shall be to have the proposed assignment or subletting declared valid as
if Landlord’s consent had been given, and to recover attorneys fees and
arbitration cost for the arbitration, unless the arbitration proceeding also
finds that Landlord withheld its consent in bad faith, it Landlord withholds its
consent to a proposed assignment or subletting, and Tenant requests an
arbitration to determine if Landlord’s withholding is reasonable, said
arbitration shall be held, conducted and Completed on an expedited basis, within
fourteen (14) days after Landlord receives Tenant’s written demand for
arbitration. In lieu of the arbitration procedures set forth in Section 38.19
below, (i) the arbitration shall be by a single neutral arbitrator, who shall be
the person who is the head of the Commercial Real Estate Department of John
Burnham & Company (if he is willing to serve and is independent and neutral of
both Tenant and Landlord),or otherwise a similar person at CB Commercial Real
Estate, San Diego office; and (ii) the arbitration proceedings shall be
expedited by the parties and the arbitrator so as to complete the proceedings
within fourteen days.

 

23.6         Any sale, assignment, hypothecation or transfer of this Lease or
subletting of Demised Premises, or part thereof, that is not in compliance with
the provisions of this Article shall be void. Any such transaction shall
constitute a Default if Landlord would have been entitled to withhold its
consent to such proposed transaction and if not remedied within thirty (30) days
after Tenant receives a written notice thereof from Landlord.

 

23.7         The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignee of this Lease or sublessee of the Demised
Premises from obtaining the consent of

 

40

--------------------------------------------------------------------------------


 

Landlord to any further assignment or as releasing Tenant or any assignee or
sublessee of Tenant from full and primary liability.

 

23.8         If Tenant shall sublet the Demised Premises, or any part thereof,
Tenant hereby immediately and irrevocably assigns to Landlord, as security for
Tenant’s obligations under this Lease, all rent from any such subletting, and
Landlord, as assignee and as attorney-in-fact for Tenant, or a receiver for
Tenant appointed on Landlord’s application, may collect such rent and apply it
toward Tenant’s obligations under this Lease; except that Tenant shall have the
right to collect such rent from the sublessee at all tines while there is no
Default by Tenant outstanding.

 

23.9         Notwithstanding any subletting or assignment, Tenant shall remain
fully and primarily liable for the payment of all Rent and other sums due, or to
become due, hereunder, and for the full performance of all other terms,
conditions and covenants to be kept and performed by Tenant hereunder. The
acceptance of Rent or any other sum due hereunder, or the acceptance of
performance of any other term, covenant or condition hereof, from any other
person or entity shall not be deemed to be a waiver of any of the provisions of
this Lease or a consent to any subletting or assignment of the Demised Premises.

 

23.10       Upon the termination of any sublease, the subtenant or Tenant shall
comply with the provisions of Sections 37.5.1 and 37.5.2 for the sublet
premises.

 

24.                                 Attorney’s Fees.

 

24.1         If either party hereto becomes a party to any litigation concerning
this Lease, the Demised Premises, or the Building, by reason of any act or
omission of the other party or its authorized representatives, and not by any
act or omission of the party that becomes a party to that litigation or any act
or omission of its authorized-representatives the party that causes the other
party to become involved in the litigation shall be liable to that party for
reasonable attorneys’ fees and court costs incurred by it in the litigation.

 

24.2         If either party hereto commences an action or arbitration against
the other party arising out of or in connection with this Lease, the prevailing
party shall be entitled to have and recover from the losing party reasonable
attorneys’ fees and costs incurred in any legal action or arbitration
proceeding.

 

25.                                 Bankruptcy.

 

25.1         In the event a debtor, trustee or debtor-in-possession under the
Bankruptcy Code, or other person with similar

 

41

--------------------------------------------------------------------------------


 

rights, duties and powers under any other law, proposes to cure any default of
Tenant under this Lease or to assume or assign this Lease and is obliged to
provide adequate assurance to Landlord that (i) a default will be cured, (ii)
Landlord will be compensated for its damages arising from any breach of this
Lease, or (iii) future performance under this Lease will occur, then adequate
assurance shall include any or all of the following:

 

(a)           Those acts specified in the Bankruptcy Code or other laws as
included within the meaning of adequate assurance, even if this Lease does not
concern a shopping center or other facility described in such laws:

 

(b)           A prompt cash payment to compensate Landlord for any monetary
defaults or damages arising from a breach of this Lease;

 

(c)           A cash deposit in an amount at least equal to the Security Deposit
originally required at time of execution of this Lease;

 

(d)           The creditworthiness and desirability, as a tenant, of the person
assuming this Lease or receiving an assignment of this Lease, at least equal to
Landlord’s customary and usual creditworthiness requirements and desirability
standards in effect at the time of the assumption or assignment; and

 

(e)           The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.

 

26.                                 Definition of Landlord.

 

26.1         The term “Landlord” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only Landlord or the successor-in-interest of Landlord under this Lease
at the time in question. From and after the Term Commencement Date, in the event
of any transfer, assignment or the conveyance of Landlord’s title or leasehold,
the Landlord herein named (and in case of any subsequent transfers or
conveyances, the then grantor) shall be automatically freed and relieved from
and after the date of such transfer, assignment or conveyance of all liability
for the performance of any covenants or obligations contained in this Lease
thereafter to be performed by Landlord. Said transfer shall not affect any
liabilities for failures in Landlord’s performance which occurred prior to the
transfer. Without further agreement, the transferee of such title or leasehold
shall be deemed to have assumed and agreed to observe and perform any and all
obligations of Landlord hereunder during its ownership or ground lease of the
Demised Premises. Landlord may transfer its interest in the Demised Premises or
this Lease without the consent of Tenant, and

 

42

--------------------------------------------------------------------------------


 

such transfer, or a subsequent transfer shall not be deemed a violation on the
part of Landlord or the then grantor of any of the terms or conditions of this
Lease.

 

27.                                Estoppel Certificate.

 

27.1         From time to time as reasonably requested by Landlord, Tenant
shall, for the benefit of Landlord’s lender(s) or purchasers, within fifteen
(15) days of written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing substantially in the form attached to this Lease
as Exhibit “E” with the blanks filled in, or on any other form reasonably
requested by a proposed lender or purchaser (i) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease as so modified is in full force
and effect) and the dates to which the Rent and other charges are paid in
advance, if any, (ii) acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on the part of Landlord hereunder or specifying such
defaults if any are claimed, and (iii) setting forth such further reasonable
information with respect to this Lease or the Demised Premises as may be
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Demised Premises. Nothing
in any estoppel certificate shall change the rights or obligations of the
Landlord and Tenant as between themselves.

 

27.2         From time to time as reasonably requested by Tenant, Landlord
shall, within fifteen (15) days of written notice from Tenant, execute,
acknowledge and deliver to Tenant an estoppel certificate similar in form to the
estoppel certificate specified in Section 27.1, for the benefit of a specified
third party with whom Tenant is dealing, such as an investor, lender, potential
Affiliate, subtenant or assignee.

 

28.                                 Joint and Several Obligations.

 

28.1         If more than one entity executes this Lease as Tenant:

 

(a)           Each of them is jointly and severally liable for the keeping,
observing and performing all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed and performed by Tenant; and

 

(b)           The term “Tenant” shall mean and include each of them jointly and
severally. The act of, notice from, notice to, refund to or the signature of any
one or more of them, with respect to this Lease, including but not limited to
any renewal, extension, expiration, termination or modification of this Lease,

 

43

--------------------------------------------------------------------------------


 

shall be binding upon each and all of the persons executing this Lease as Tenant
with the same force and effect as if each and all of them had so acted, so given
or received such notice or refund or so signed.

 

29.                          Limitation of Landlord’s Liability.

 

29.1         If Landlord is a limited partnership or joint venture, the limited
partners of such partnership shall not be personally liable and no limited
partner of Landlord shall be sued individually or named individually as a party
in any suit or action or service of process be made against any limited partner
of Landlord. If Landlord is a corporation, the shareholders, directors,
officers, employees and/or agents of such corporation shall not be personally
liable and no shareholder, director, officer, employee or agent of Landlord
shall be sued or named as a party in any suit or action or service of process be
made against any shareholder, director, officer, employee or agent of Landlord
(excluding however the corporation’s statutory agent for service of process). No
limited partner, shareholder, director, employee or agent of Landlord shall be
required to answer or otherwise plead to any service of process and no judgment
will be taken or writ of execution levied against any limited partner,
shareholder, director, employee or agent of Landlord.

 

29.2         Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or by common law.

 

29.3         See also, Section 22.10 for a definition of Landlord’s Default.

 

30.                                 Intentionally Omitted.

 

31.                                 Quiet Enjoyment.

 

31.1         Landlord covenants that Landlord or anyone acting through or under
Landlord will not disturb Tenant’s occupancy of the Demised Premises, except as
permitted by the provisions of this Lease.

 

32.                                 Quitclaim Deed.

 

32.1         Tenant shall execute and deliver to Landlord on the expiration or
termination of this Lease, immediately upon Landlord’s request, a quitclaim deed
to the Demised Premises or other document in recordable form suitable to
evidence of record termination of this Lease. Landlord may withhold the refund
of any security deposit until said quit claim deed has been delivered by Tenant.

 

44

--------------------------------------------------------------------------------


 

33.                                 Subordination and Attornment.

 

33.1         This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust or lease in which Landlord is tenant, now or hereafter
in force against the Demised Premises, and to all advances made or hereafter to
be made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination; provided the holder of any such mortgage, deed of trust or lease
executes, acknowledges and delivers to Tenant a non-disturbance agreement (in a
torn reasonably satisfactory to Tenant) providing that so long as Tenant
performs all of its obligations under the Lease, Tenant’s quiet enjoyment and
use of the Demised Premises shall not be disturbed.

 

33.2         Notwithstanding the foregoing, Tenant shall execute and deliver
upon demand such further instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgages, deeds of trust or leases in
which Landlord is tenant as may be required reasonably by Landlord’s lender.
However, if any such mortgagee, beneficiary or landlord under a lease wherein
Landlord is tenant so elects, this Lease shall be deemed prior in lien to any
such lease, mortgage or deed of trust upon or including the Demised Premises,
regardless of date, and Tenant shall execute a statement in writing to such
effect at Landlord’s request.

 

33.3         In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
covering the Demised Premises, Tenant shall, at the election of purchaser at
such foreclosure or sale, attorn to such purchaser and recognize such purchaser
as the Landlord under this Lease.

 

33.4         If Landlord obtains a loan commitment from a lender for the
financing or refinancing of the Demised Premises, and said loan commitment
requires same amendment(s) to this Lease, then Tenant, shall cooperate with
Landlord in executing said amendment(s), so long as the amendment(s) do not
materially adversely affect any of the material rights or obligations of Tenant
under this Lease.

 

34.                                 Surrender.

 

34.1         No surrender of possession of any part of the Demised Premises
shall release Tenant from any of its obligations hereunder unless accepted by
Landlord.

 

34.2         The voluntary or other surrender of this Lease by Tenant shall not
work a merger, unless Landlord consents, and

 

45

--------------------------------------------------------------------------------


 

shall, at the option of Landlord, operate as an assignment to it of any or all
subleases or subtenancies.

 

34.3         The voluntary or other surrender of any ground or underlying lease
that may hereafter be executed affecting the Building or Demised Premises, or a
mutual cancellation thereof or of Landlord’s interest therein, shall not work a
merger and shall, at the option of the successor of Landlord’s interest in the
Building or Demised Premises, operate as an assignment of this Lease.

 

35.                                 Waiver and Modification.

 

35.1         No provision of this Lease may be modified, amended or added to
except by an agreement in writing executed by Landlord and Tenant. The waiver by
Landlord or Tenant of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained.

 

36.                                 Waiver of Jury Trial and Counterclaims.

 

36.1         The parties hereto shall and do hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any flatters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Demised Premises and/or any claim of injury or damage.

 

37.                                 Hazardous Materials.

 

37.1         Prohibition/Compliance. Tenant, at its sole cost, shall comply with
all federal, state and local laws, statutes, ordinances, codes, regulations and
orders relating to the receiving, handling, use, storage, accumulation,
transportation, generation, spillage, migration, discharge, release and disposal
of any Hazardous Material (as defined in this Article) in or about the Demised
Premises or the Building. Provided, however, Tenant shall not be responsible for
Hazardous Materials which were on the Demised Premises prior to the Term
Commencement Date (and the parties are not aware of any), and Tenant shall not
be responsible for Hazardous Materials which might spill or seep onto the Land
from a neighboring property (none of which are known or anticipated), and Tenant
shall not be responsible for Hazardous Materials which were placed on the
Demised Premises by persons who are not subject to Tenant’s control, it being
agreed that the following types of persons are subject to Tenant’s control:
Tenant’s employees, officers, directors, consultants, agents, contractors,
subcontractors, invitees, customers, vendors, suppliers, etc. (hereinafter
collectively called “Tenant’s Invitees”) Tenant shall not cause or permit any
Hazardous

 

46

--------------------------------------------------------------------------------


 

Material to be brought upon, kept or used in or about the Demised Premises by
Tenant, or Tenant’s Invitees in a manner or for a purpose prohibited by any
federal, state or local law, rule or regulation. The disposal of Hazardous
Material shall be in approved containers and removed from the Demised Premises
by duly licensed carriers. Tenant shall immediately provide Landlord with
telephonic notice, which shall promptly be confirmed by written notice, of any
and all spillage, discharge, release and disposal (outside the ordinary course
of business) of Hazardous Materials onto or within the Demised Premises or the
Building, which by law must be reported to any federal, state or local agency,
and any injuries or damages resulting directly or indirectly therefrom. A
failure of Tenant to give to Landlord the notices required in this Section 37.1
shall constitute a default under this Lease, subject to the cure provisions
specified in Section 22.4(b). Further, Tenant shall deliver to Landlord each and
every notice or order received from any federal, state or local agency
concerning Hazardous Materials and the possession use and/or disposal thereof
promptly upon receipt of each such notice or order. Similarly, if Landlord
receives any such government notices or orders, then Landlord shall promptly
deliver a copy to Tenant. Tenant shall be responsible for and shall indemnify,
protect, defend and hold harmless Landlord and its agents, employees,
representatives, directors and officers from any and all claims, costs,
penalties, fines, losses, including without limitation, (i) temporary or
permanent diminution in value of the Demised Premises or the Building for the
time period after the termination of this Lease, (ii) damages for the temporary
or permanent loss or restriction on Use of rentable or usable space or of any
amenity of the Demised Premises or the Building for the time period after the
termination of this Lease, and (iii) sums paid in settlement of claims,
consultant fees and expert fees, liabilities, attorneys’ fees, damages,
injuries, causes of action, judgments and expenses, which arise during or after
the term of this Lease and which result from Tenant’s receiving, handling, use,
storage, accumulation, transportation, generation, spillage, migration,
discharge, release or disposal of Hazardous Materials in, upon or about the
Demised Premises or the Building. Similarly, Landlord shall be responsible for
and shall indemnify, protect, defend and hold harmless Tenant and its agents,
employees, representatives, directors and officers from any and all claims,
costs, penalties, fines, losses, including without limitation sums paid in
settlement of claims, consultant fees and expert fees, liabilities, attorneys!
fees, damages, injuries, causes of action, judgments and expenses which arise
from Landlord’s or Landlord’s Invitees’ placement, discharge, release, disposal,
transportation or spillage of Hazardous Materials upon the Demised Premises
(excluding, however, any Hazardous Materials placed on the Demised Premises by
Landlord’s Invitees in connection with Landlord’s Work pursuant to the
Improvement Plans). The term “Landlord’s Invitees” shall mean persons who are
subject to Landlord’s

 

47

--------------------------------------------------------------------------------


 

control, consisting of Landlord’s employees, officers, directors, consultants,
agents, contractors, subcontractors, invitees, customers, vendors, suppliers,
etc., who go onto the Demised Premises on behalf of Landlord.

 

37.1.1      Clean-up. The indemnifications of Landlord and indemnities by Tenant
pursuant to Section 37.1 above include, to the extent Tenant is responsible for
such costs and expenses under the provisions of Section 37.1 above, but without
limiting the generalities thereof, reasonable costs incurred in connection with
any investigation of site conditions or any cleanup, remedial, removal or
restoration work lawfully required by any federal, state or local governmental
agency or political subdivision because of any Hazardous Materials present in
the soil, subsoil, ground water, or elsewhere at, on or under the Demised
Premises or the Building. Without limiting the foregoing, if the presence of any
Hazardous Materials at, on or under the Demised Premises or the Building caused
or permitted by Tenant results in the Demised Premises or the Building becoming
in violation of law, Tenant promptly shall take all actions at its expense as
are necessary to return the Demised Premises or the Building to the condition
required by law; provided that Landlord’s approval of such action shall first be
obtained, which approval shall not be unreasonably withheld or delayed so long
as such action would not potentially have any material adverse long-term or
short-term effect on the Building or the Demised Premises; and provided further
that Tenant shall not be required to obtain Landlord’s prior approval to any
action of an emergency nature reasonably required or any action mandated, by a
governmental authority, but Tenant shall give Landlord prompt notice thereof.
Provided further, the foregoing provisions of this Section 37.1.1 shall not be
applicable if such Hazardous Materials (i) were placed on the Demised Premises
prior to the Term Commencement Date, or (ii) were placed on the Demised Premises
by means of spillage or seepage from a neighboring property, or (iii) were
placed on the Demised Property by persons who are not Tenant’s Invitees.
Additionally, Landlord shall cooperate in good faith with Tenant to approve a
clean-up or remediation plan which mitigates the overall damages and costs; but
if such remediation plan involves a delay in completing the remediation, then
Tenant shall agree to toll the statute of limitations for the duration of said
delay applicable to any claim against Tenant related to Tenant’s obligation to
clean up Hazardous Materials.

 

37.1.2      Business. Landlord acknowledges that it is not the intent of this
Article to prohibit Tenant from operating its business as described in Section
2.1.7 above or to unreasonably interfere with the operation of Tenant’s
business. Tenant may operate its business according to the custom of the
industry so long as the use, presence and disposal of Hazardous

 

48

--------------------------------------------------------------------------------


 

Materials is strictly and properly monitored according to all applicable
governmental requirements. As a material inducement to Landlord to allow Tenant
to use Hazardous Materials in connection with its business, Tenant agrees to
deliver to Landlord prior to the Tern Commencement Date a confidential list (i)
identifying each type of Hazardous Material to be present in or upon the Demised
Premises and (ii) setting forth any and all governmental approvals or permits
required in connection with the presence of such Hazardous Materials on the
Demised Premises (“Hazardous Materials List”), and a confidential copy of the
Hazardous Materials business plan prepared pursuant to Health and Safety Code
Section 25500, et seq. Tenant shall deliver to Landlord an updated Hazardous
Materials List at least once every twelve (12) months. Tenant shall deliver to
Landlord true and correct copies of the following documents (hereinafter
referred to as the “Documents”), relating to the handling, storage, disposal and
emission of Hazardous Materials prior to the Term Commencement Date or, if
unavailable at that time, concurrent with the receipt from or submission to a
governmental agency: (i) permits; (ii) approvals; (iii) reports and
correspondence relating to the release of Hazardous Materials; (iv) storage and
management plans; (v) notice of violations of any laws; (vi) plans relating to
the installation of any storage tanks to be installed in or under the Demised
Premises (provided, said installation of tanks only shall be permitted after
Landlord has given Tenant its written consent to do so, which consent nay be
withheld in Landlord’s sole discretion); and (vii) all closure plans or any
other documents required by any and all federal, state and local governmental
agencies and authorities for any storage tanks installed in, on or under the
Demised Premises. Landlord shall treat all such proprietary information
furnished by Tenant to Landlord as strictly confidential and Landlord shall not
disclose such information to any person or entity without Tenant’s prior written
consent (which consent Tenant shall not unreasonably withhold), except as
required by law, by insurance carriers, by the local fire department, or by
applicable governmental agencies. Landlord’s confidentiality covenant in this
section 37.1.2 is a material covenant for the benefit of Tenant.

 

37.2         Termination of Lease. Notwithstanding the provisions of this
Article, Landlord shall have the right to terminate the Lease in this event that
(i) Tenant uses the Demised Premises for the generation, storage, use, treatment
or disposal of Hazardous Material in a manner prohibited by applicable law
(unless Tenant is diligently pursuing compliance therewith) and such use has a
material adverse effect on Landlord, the Demised Premises or the Building, (ii)
Tenant has been required by any governmental authority to take remedial action
in connection with Hazardous Material contaminating the Demised Premises or the
Building if the contamination resulted from Tenant’s action or use of the
Demised Premises and such remedial action has a material

 

49

--------------------------------------------------------------------------------


 

adverse effect on Landlord, the Demised Premises or the Building, or (iii)
Tenant is subject to an enforcement order issued by any governmental authority
in connection with the use, disposal or storage of a Hazardous Material on the
Demised Premises and such enforcement order has a material adverse effect on
Landlord, the Demised Premises or the Building. Each of the foregoing events
shall, be deemed to be a material default by Tenant under this Lease, if the
default is not cured within the provisions of Section 22.4(b).

 

37.3         Assignment and Subletting. Notwithstanding the provisions of
Article 23 above, if (i) any anticipated use of the Demised Premises by any
proposed assignee or sublessee involves the generation or storage, use,
treatment or disposal of Hazardous Material in any manner prohibited hereunder
or by any applicable law, (ii) the proposed assignee or sublessee has been
required by any governmental authority to take remedial action in connection
with a Hazardous Material if the contamination resulted from such party’s action
or use of the property in question and such party has failed to take such
action, or (iii) the proposed assignee or sublessee is subject to an enforcement
order issued by any governmental, authority in connection with the use, disposal
or storage of a Hazardous Material of a type such proposed assignee or sublessee
intends to use in, on or at the Demised Premises and the proposed assignee or
sublessee has failed to fully comply with such enforcement order, it shall not
be unreasonable for Landlord to withhold its consent to an assignment or
subletting to such proposed assignee or sublessee.

 

37.4         Condition. Landlord represents that, to the best of its knowledge,
as of the date of this Lease, there are no Hazardous Materials on the Demised
Premises, except as previously disclosed to Tenant in writing. If Landlord
discovers that any Hazardous Material exists in, on or about the Demised
Premises, then Landlord promptly shall give Tenant written notice of such
condition and shall, except to the extent Tenant is responsible therefor, use
its best efforts to have such Hazardous Material cleaned up and the Demised
Premises brought into compliance with applicable laws. At Landlord’s sole cost,
Landlord shall furnish to Tenant, as soon as is reasonably feasible, an update
to the existing November 16, 1989 Phase t environmental audit for the Demised
Premises and the results of any additional tests reasonably recommended by said
Phase I audit and update. If said audit update and tests reveal Hazardous
Materials which will materially and adversely impair the ability of Tenant to
satisfactorily occupy and use the Demised Premises, then Tenant may terminate
this Lease within ten (10) days after receipt of said audit update and tests if
Landlord does not commit in writing within said ten (10) days to remedy the same
at Landlord’s sole expense in a timely manner which will not impair Tenant’s use
of the Demised Premises.

 

50

--------------------------------------------------------------------------------


 

37.5         Perform Tests.

 

37.5.1      At any time prior to the expiration of the term of this Lease,
Landlord shall have the tight to enter upon the Demised Premises at all
reasonable times, and at reasonable intervals, upon forty-eight (48) hours’
prior written notice, and accompanied by an authorized representative of Tenant,
if Tenant so elects, in order to conduct appropriate tests to determine whether
contamination in excess of permissible levels has occurred as a result of
Tenant’s use of the Demised Premises. Landlord shall deliver to Tenant written
notice of the results of such tests. Tenant shall pay the reasonable costs of
any test conducted pursuant to this Section which demonstrates that
contamination in excess of legally permissible levels has occurred and such
contamination was caused by Tenant’s use of the Demised Premises.

 

37.5.2      Upon the expiration or upon any early termination of this Lease,
Tenant shall furnish to Landlord, at Tenant’s sole cost, a then customary Phase
I environmental audit for the Demised Premises, plus such additional tests and
studies as may be customary, reasonable or recommended by said audit, so as to
obtain a then customary and reasonable verification, if any, that the Demised
Premises are free from any Hazardous Materials or contamination in excess of
legally permissible levels. If said report and studies indicates that there are
any impermissible levels of Hazardous Materials on the Demised Premises, then
Tenant shall pay for all costs necessary to clean up and remedy said
impermissible levels of Hazardous Materials to the extent such levels of
Hazardous Materials are not permitted by applicable governmental laws or
regulations, but only to the extent such impermissible Hazardous Materials are
reasonably likely to impair Landlord’s effort to sell, lease, use or finance the
Demised Premises at full value. Provided, however, Tenant shall have no duty
with respect to any such Hazardous Materials which (i) were on the Demised
Premises prior to the Term Commencement Date, or (ii) were placed on the Demised
Premises by means of spillage or seepage from a neighboring property, or (iii)
were placed on the Demised Property by persons other than Tenant or Tenant’s
Invitees. Additionally, if such Hazardous Materials prevent Landlord from
leasing the Demised Premises, then Tenant shall also continue to be liable to
Landlord for all damages suffered by Landlord until such time as the
impermissible levels of Hazardous Materials are cleaned up and remedied, to the
extent such levels of Hazardous Materials are not permitted by applicable
governmental laws or regulations, but only to the extent such impermissible
Hazardous Materials impair Landlord’s efforts to sell, lease, use or finance the
Demised Premises at full value; provided however, that Landlord shall use
reasonable good faith efforts to mitigate its damages, and to the extent that
some or all of the Demised Premises continue to be used and to generate

 

51

--------------------------------------------------------------------------------


 

rental income to Landlord while the remediation work is being conducted, then
said rental income shall be credited against the damages otherwise payable by
Tenant for the same premises and time period. Additionally, Landlord shall
cooperate in good faith with Tenant to approve a remediation plan which
mitigates the overall damages and costs; but if such remediation plan involves a
delay in completing the remediation, then Tenant shall agree to toll the statute
of limitations for the duration of said delay applicable to any claim against
Tenant related to Tenant’s obligation to clean up Hazardous Materials.

 

37.6       Tenant’s Obligations. Tenant’s obligations under this Article shall
survive the termination of this Lease. During any period of time employed by
Tenant after the termination of this Lease to complete the removal from the
Demised Premises or the Building of any such Hazardous Materials, Tenant shall
continue to pay the full Rent in accordance with this Lease. (Provided however,
to the extent that some or all of the Demised Premises continue to be used and
to generate rental income to Landlord while the remediation work is being
conducted, then said rental income shall be credited against the Rent otherwise
payable by Tenant for the same premises and time period. Additionally, Landlord
shall cooperate in good faith with Tenant to approve a remediation plan which
mitigates the overall damages and costs.)

 

37.7         Definition of “Hazardous Material”. As used herein, the term
“Hazardous Material” means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the State of
California or the United States Government. The term “Hazardous Material”
includes, without imitation, any material or substance which is (i) defined as a
“hazardous waste”, “extremely hazardous waste” or “restricted hazardous waste”
under Sections 25115, 25117 or 25122.7 or listed pursuant to Section 25140 of
the California Health and Safety Code, Division 20, chapter 6.5 (Hazardous Waste
Control Law); (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 2, chapter 6.8
(Carpenter-Presly-Tanner Hazardous Substance Account Act); (iii) defined as a
“hazardous material”, “hazardous substance” or “hazardous waste” under Section
25501 of the California Health and Safety Code, Division 2O, Chapter 6.95
(Hazardous Substances); (v) petroleum; (vi) asbestos; (vii) listed under Article
9 and defined as hazardous or extremely hazardous pursuant to Article 11 of
Title 22 of the California Administrative Code, Division 4, Chapter 20; (viii)
designated as a “hazardous substance” pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. Section 1317); (ix) defined as a
“hazardous waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. section 6901, et seq. (42 U.S.C. Section 6903); or
(x) defined as a “hazardous substance” pursuant to Section 101 of

 

52

--------------------------------------------------------------------------------


 

the Comprehensive Environmental Response Compensation Liability Act, 42 U.S.C.
Section 9601, et seq. (42 U.S.C. Section 9601).

 

38.                                 Miscellaneous.

 

38.1         Terms and Headings. Where applicable in this Lease, the singular
includes the plural and the masculine or neuter includes the masculine, feminine
and neuter. The headings used in this Lease are not a part hereof and shall have
no effect upon the construction or interpretation of any part hereof.

 

38.2         Examination of Lease. Submission of this Lease for examination or
signature by Tenant does not constitute a reservation of, or option for, lease,
nor is it effective as a lease or otherwise until execution by, and delivery to,
both Landlord and Tenant.

 

38.3         Time. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

38.4         Covenants and Conditions. Each provision of this Lease performable
by Landlord or Tenant shall be deemed both a covenant and a condition.

 

38.5         Consents. Whenever consent or approval-of either party is required,
that party shall not unreasonably withhold such consent or approval, except as
may be expressly set forth herein to the contrary.

 

38.6         Entire Agreement. This Lease (together with its Exhibits) is
intended by the parties as a final expression of their agreement with respect to
the terms as are included herein, and all prior agreements, understandings,
representations and statements, oral or written, are merged herein, excepting
only for written agreements signed contemporaneously with or after the signing
of this Lease.

 

 38.7        Severability. Any provision of this Lease which shall be deemed or
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision hereof, and all such other provisions shall
remain in full force and effect.

 

38.8         Recording. Landlord and Tenant shall execute, acknowledge and
record a short form memorandum of this Lease.

 

38.9         Impartial Construction. The language in all parts of this Lease
shall be in all cases construed as a whole according to its fair meaning and not
strictly for or against either Landlord or Tenant. As both parties participated
in the drafting

 

53

--------------------------------------------------------------------------------


 

and review of this Lease, any ambiguity in the language will not be constructed
against either Party as the drafter of that language.

 

38.10       Inurement. Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs, legatees, devisees, executors,
administrators, successors, assigns, sublessees or any person who may come into
possession of said Demised Premises or any part thereof in any manner
whatsoever. Nothing contained in this Section shall in any way alter the
provisions against assignment or subletting provided in this Lease.

 

38.11       Force Majeure. If either party cannot perform any of its obligations
hereunder, excluding however obligations to pay money, due to events beyond the
party’s control, the time provided for performing such obligations shall be
extended by a period of time equal to the duration of such events. Events beyond
a party’s control include, but are not limited to, acts of God, war, civil
commotion, labor disputes, strikes, fire, flood or other casualty, shortages of
labor or material, government regulation or restriction and weather conditions.

 

38.12       Notices. Any notice, consent, demand, bill, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed duly delivered upon personal delivery, or as of the second
business day after mailing by United States mail, postage prepaid, return
receipt requested, or upon the next business day if delivered by overnight
courier or similar overnight delivery system, addressed to Tenant at the Demised
Premises or to Tenant or Landlord at the addresses shown in Section 2.1.8
herein. Either party may, by notice to the other given pursuant to this Section,
specify additional or different addresses for notice purposes.

 

38.13       Exhibits. All exhibits and schedules referred to herein and attached
hereto are a part hereof, and incorporated herein by this reference.

 

38.14       Modification. No modification, waiver, amendment, discharge or
change of this Lease shall be valid unless the same is in writing and signed by
the party against which the enforcement of such modification, waiver, amendment,
discharge or change is or may be sought.

 

38.15       Periods of Time. All periods of time referred to in this Lease shall
include all Saturdays, Sundays and state or United States holidays, unless the
period of time specifies business days, provided that if the date or last date
to perform any act or give any notice with respect to this Lease shall fall

 

54

--------------------------------------------------------------------------------


 

on a Saturday, Sunday or state or national holiday, such act or notice may be
timely performed or given on the next succeeding day which is not a Saturday,
Sunday or state or national holiday.

 

38.16       Choice of Law. This Lease shall be construed and enforced in
accordance with the laws of the State of California, and venue for any legal
action under this Lease shall be San Diego County, California.

 

38.17       Interpretation. En the event any conflict exists between the
provisions of this Lease, the order of priority in the interpretation hereof
shall be as follows; (a) any supplemental agreement, memorandum of understanding
or addendum signed simultaneously with, or after, the signing of this Lease, (b)
Work Letter Exhibit B, (c) Exhibits (except Work Letter Exhibit B), (d) basic
Lease provisions, and (e) general provisions.

 

38.18       Sale by Landlord. In the event Landlord decides to market the
Demised Premises for sale, Landlord shall use good faith efforts to notify
Tenant and to give Tenant up to five (5) days to make an offer to be the
purchaser. If Landlord receives an offer from a third party to buy the Demised
Premises before Landlord has notified Tenant of Landlord’s decision to market
the Demised Premises, Landlord shall use good faith efforts to reach Tenant and
to allow Tenant to make an offer, if the timing of the third party’s offer
allows Landlord to do so. Nevertheless, if timing or circumstances do not
reasonably enable Landlord to so notify Tenant, or if the unique nature or facts
of the third party’s offer can not readily be matched by Tenant, then Landlord
shall be free to sell the Demised Premises even if no notice of potential sale
is given to Tenant. If any holder of a deed of trust on the Demised Property
acquires title by “deed-in-lieu of foreclosure” or by foreclosure, the
procedures of this Section 38.18 shall not be applicable to such a sale or any
subsequent sale. The foregoing commitments by Landlord shall not constitute a
right of first refusal or a right of first offer which Tenant can enforce
against Landlord to the detriment of any sale to a third party which Landlord
may elect to make.

 

38.19       Arbitration. In the event of any dispute arising with respect to
this Lease, which dispute is not resolved by negotiations between Landlord and
Tenant, said dispute shall be resolved by binding arbitration, in accordance
with the arbitration procedures set forth below, excepting only as set forth
below. Provided, however, any dispute in connection with Exhibit B Work Letter
Agreement shall be resolved by the Dispute Resolution procedures set forth in
Article VIII of Exhibit B, and any disputes relating to Landlord’s consent to an
assignment or Sublease shall be resolved by the procedures set forth in Article
23 of this Lease, in lieu of this arbitration procedure; and provided further,
in the event of any Default by Tenant in

 

55

--------------------------------------------------------------------------------


 

paying any Rent or other sums owing under this Lease, Landlord may also pursue,
at-Landlord’s option, court remedies for unlawful detainer and collection of
Rent and sums owing under this Lease.

 

38.19.1 Jurisdiction and Choice of Law. Except as otherwise provided herein, any
matters submitted to binding arbitration under this Lease shall be decided in
accordance with the procedures set forth in Title 9 of Part lit of the
California Code of Civil Procedure (Sections 1280 et seq.). The location of the
arbitration shall be the County of San Diego and the arbitration proceedings
shall be governed by the laws of California.

 

38.19.2 Commencement. If a party determines that a dispute is not likely to be
resolved by negotiations, said party (the “Initiating Party”) may commence
binding arbitration pursuant to this section 38.19 by delivering a written
notice of arbitration to the other party (the “Responding Party”). Said notice
shall specify the nature and details of the dispute, and the resolution thereof
desired by the Initiating Party. Within ten (10) days following receipt of the
notice of arbitration, the Responding Party shall deliver to the Initiating
Party a written response which specifies the resolution of the dispute desired
by the Responding Party. If the Responding Party has other disputes it wants to
be submitted to the arbitration, the Responding Party shall also specify in the
response the nature and details of the dispute, and the resolution thereof
desired by the Responding Party; and the Initiating Party shall respond thereto
in the same manner as set forth above.

 

38.19.3 Selection of Arbitrator(s). The arbitrator(s) shall be individuals
skilled in the legal and business aspects of the subject matter of this Lease;
the arbitrator(s) shall be neutral, independent and disinterested with respect
to the parties and the outcome of the arbitration. A single arbitrator may be
appointed and used so long as both parties agree on the selection of the single
arbitrator. However, upon the request of either party before the single
arbitrator is mutually selected and appointed, three arbitrators shall be used,
with each party appointing one arbitrator, and the two arbitrators so selected
then mutually selecting the third arbitrator. If a party fails to appoint its
designated arbitrator within ten (10) days after receiving a written demand to
do so, the one arbitrator who has already been designated shall appoint the
other two (2) arbitrators. If a single arbitrator is used, the decision of the
single arbitrator shall be binding upon the parties. If three arbitrators are
used, the decision of any two of the three arbitrators shall be binding upon the
parties.

 

38.19.4 Pre-Hearing Procedure. Within fifteen (l5) days following the
appointment of the arbitrator(s), each party

 

56

--------------------------------------------------------------------------------


 

shall deliver to each arbitrator and to the other party a written position paper
setting forth its view of the facts and law, and its position on the dispute,
and its requested decision to be made by the arbitrator(s), Said position paper
shall also identify generally the written evidence and the witnesses which the
party expects to present at the arbitration hearing. Said position paper shall
specify the specific discovery which the party desires to pursue, such as the
description of documents the party wants to be produced for inspection and the
names or titles of witnesses it wants to depose, and the nature of written
interrogatories it wants answered. The arbitrator(s) shall control and
reasonably limit the scope and nature of the discovery by each party, but
otherwise the discovery shall be conducted in accordance with California CCP
Section 1283.05. No depositions may be taken or discovery obtained later than
fifteen (15) days prior to the scheduled arbitration hearing date. The
arbitration hearing shall commence as soon as feasible, but generally within two
months following the appointment of the arbitrator(s).

 

38.19.5 Hearing. At the hearing, each party may present testimony and
documentary evidence relevant to the issues to enable the arbitrator(s) to
render a decision. All evidence and testimony presented to the arbitrator(s)
shall be given in the presence of both parties or their respective counsel.
Neither party may contact any arbitrator concerning the subject of the
arbitration unless the other party or its counsel is present, in person or by
phone. The decision of the arbitrator(s) shall be based solely on the evidence
presented at the hearing and on the written position paper submitted by each
party. The arbitrator(s) shall establish such procedures and timing schedule as
the arbitrator(s) determine to be fair and reasonable, including without
limitation, procedures and rules for admission of evidence and relevancy of
evidence. Any decision by the arbitrator(s) may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the decision and an order of enforcement.

 

38.19.6 Decision. The arbitrator(s) shall make such decisions as the
arbitrator(s) determine to be supported by the evidence and law, including
remedies such as (i) an award of damages (compensatory, consequential, and/or
punitive), (ii) equitable remedies (such as an injunction or specific
performance) and (iii) declaratory relief.

 

38.19.7 Costs of Arbitration. The costs of the arbitration, including the
arbitrator(s) fees, expert witness fees and the parties’ attorneys’ fees, shall
be awarded to the prevailing party, as determined by the arbitrator(s). Unless
and until the arbitrator(s) decide that one party is to pay all (or a
disproportionate share) of the arbitrator(s) ‘ fees, both parties

 

57

--------------------------------------------------------------------------------


 

shall share equally in the payment of the arbitrator(s)’ fee as and when billed
by the arbitrator(s).

 

38.19.8 Confidentiality The parties shall keep confidential (except from persons
who have a need to know, such as management employees of the parties, the
parties’ attorneys, and lenders, insurers and others who may be affected by the
decision in the arbitration) the fact of the arbitration, the dispute being
arbitrated and the decision of the arbitrator(s) Provided, however, if the
arbitration decision is not promptly satisfied the arbitration decision may be
filed in any court having jurisdiction

 

38.19.9 Notices. Notices shall be given by and to the parties for this
arbitration Proceeding as specified in Section 2.1.8 of this Lease.

 

38.20       Counterparts. This Lease may be signed in counterparts, each of
which shall he deemed an original, and all of which together shall be deemed one
and the same Lease when both parties have signed a counterpart.

 

39.           Contingencies

 

39.1         Board of Directors. Landlord and Tenant each hereby warrants and
represents that its respective Board of Directors has approved this Lease
transaction and has authorized the officer who is signing this Lease to sign and
deliver this Lease.

 

39.2         Lender.

 

39.2.1      The existing lender (Mission Land) which has a first deed of trust
encumbering the Demised Premises is expected to subordinate its deed of trust to
a new first deed of trust which will secure a new loan (or loans) of
approximately $13,100,000, which new loan proceeds are to cover the Landlord’s
Improvements Cost Funds and Landlord’s other direct and indirect costs for
improving the Demised Premises and for implementing this Lease (the “New Loan”).
As a precondition to the existing lender so giving its subordination Landlord
must first arrange for the New Loan, which Landlord plans to do within the next
thirty to sixty days after the signing and the Effective Date of this tease.
Landlord’s obligations under this Lease are contingent upon the existing lender
approving the New Loan and the related subordination The New Loan shall contain
reasonable control arrangements for disbursing the funds in the Improvements
Cost Fund to the Landlord’s Contractor and to other parties entitled thereto.
Tenant shall be made a third-party beneficiary of the Landlord’s rights under
the New Loan, to the extent permitted by the new lender, in order to enable
Tenant to use the remaining

 

58

--------------------------------------------------------------------------------


 

loan proceeds to complete the Landlord’s Work in the event of a material default
by Landlord under the Work Letter. Additionally, if the new lender requires a
completion guarantee, Tenant shall be an additional beneficiary of the
completion guarantee, if the new lender so permits.

 

39.2.2      Accordingly, the rights and obligations of both Landlord and Tenant
under this Lease are contingent upon Landlord arranging said New Loan within
sixty days after the Effective Date of this Lease, or such longer period as the
parties may mutually approve in writing. If Landlord has not arranged for the
New Loan within said sixty days and Landlord has not given to Tenant written
evidence that said New Loan has been so arranged, then either Landlord or Tenant
may terminate this Lease by giving a written notice of termination to the other
party any time after said sixty days and prior to Tenant receiving a written
notice that Landlord has subsequently arranged the New Loan. En the event that
Tenant participates in the New Loan as a lender, or otherwise provides related
financing, an appropriate amendment to this Lease will be entered into
concerning said Tenant financing.

 

 39.2.3  If this Lease is terminated because Landlord does not arrange the New
Loan within said sixty days, then Landlord shall reimburse Tenant for the fees
paid or payable to the Project Architect for the work performed by the Project
Architect up to the date of the termination of this Lease, but, subject,
however, to Landlord’s prior review and written approval of the Tenant’s
contract with the Project Architect, including the fee schedule and termination
fee provisions in said contract, which approval shall be obtained before Tenant
signs the contract with the Project Architect. Except as specified in this
Section 39.2.3, neither party shall have any further rights, obligations or
liabilities under this Lease after this Lease is terminated pursuant to Section
39.2.2 above.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

Landlord:

Tenant:

TORREY SOPRENTO, INC., a

IDEC PHARMACEUTICALS

California corporation

CORPORATION, a California

 

Corporation

 

 

By:

signature present

 

By:

signature present

 

 

Its:

Vice President

 

 

Its:

Vice President

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Its:

 

 

 

Its:

 

 

 

59

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Legal Description

 

 

Lot 7 Torrey Pines Science Park Unit E, Map

No. 8434, in the City of San Diego, County of

San Diego, State of California

 

Address:                                            11011 Torreyana Road

San Diego, California, 92121

 

--------------------------------------------------------------------------------


 

Exhibit B

 

WORK LETTER AGREEMENT FOR IMPROVEMENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

I

GENERAL REQUIREMENTS

 

 

1.1

Project Architect; Condition of Demised Premises General;

 

 

1.2

Categories of Work

 

 

1.3

Development Schedule

 

 

1.4

Improvement Plans

 

 

1.5

Approval of Improvement Plans

 

 

1.6

Building Permit for Improvement Work

 

 

1.7

Construction of Landlord’s Work

 

 

1.8

Tenant Changes

 

 

 

 

 

II

LANDLORD’S WORK

 

 

2.1

General

 

 

 

 

 

III

TENANT’S WORK

 

 

3.1

General

 

 

3.2

Equipment and Furnishings

 

 

3.3

Early Possession

 

 

3.4

Permit and Completion

 

 

 

 

 

IV

LANDLORD’S USE OF A CONTRACTOR, COST ESTIMATE, CONSTRUCTION COORDINATOR

 

 

4.1

Contractor Selection; Construction Contract

 

 

4.2

Estimate of Costs for Landlord’s Work

 

 

4.3

Tenant Approval of Cost Estimate

 

 

4.4

Construction Coordination

 

 

 

 

 

V

TENANT’S USE OF A CONTRACTOR

 

 

5.1

Contractor Selection

 

 

 

 

 

VI

COMPLETION, RENT COMMENCENENT AND DELAYS

 

 

6.1

Definitions

 

 

6.2

Completion of the Work and Rent Commencement

 

 

6.3

Delays and Bifurcation

 

 

 

 

 

VII

DEVELOPMENT

 

 

7.1

Tenant's Construction Representatives

 

 

7.2

Delivery of the Premises

 

 

7.3

As-Built Drawings

 

 

 

 

 

VIII

CONSTRUCTION DISPUTE RESOLUTION

 

 

8.1

Dispute Resolution

 

 

8.2

Notice

 

 

8.3

Selection of Fifth Party/Costs

 

 

8.4

Interpretation and Resolution

 

 

8.3

 Continued Performance

 

 

8.6

Binding Resolution

 

 

--------------------------------------------------------------------------------


 

Schedules

 

Description

 

 

 

1

 

Improvements to Basic Building Shell

 

 

 

2

 

Building Improvements for Generic Facilities

 

 

 

3

 

Special Tenant Improvements

 

 

 

4

 

Tenant’s Work

 

 

 

5

 

Development Schedule

 

--------------------------------------------------------------------------------


 

Exhibit B

 

WORK LETTER AGREEMENT FOR IMPROVEMENTS

 

 

ARTICLE I

 

GENERAL REQUIREMENTS

 

1.1           Project Architect; Condition of Demised Premises; General.

 

1.1.1        McGraw Baldwin Architects shall serve as the “Project Architect”,
representing Tenant. If the Project Architect does not perform satisfactorily,
Tenant reserves the right to replace McGraw Baldwin Architects with another
qualified architectural firm mutually approved by both Tenant and Landlord,
which approval shall not be withheld unreasonably. Tenant and the Project
Architect have entered into an “Architect’s Contract,” dated as of the same date
as the Lease, using the AIA form document B-141-1987 edition.

 

1.1.2        Tenant acknowledges that (a) Landlord purchased the Demised
Premises recently, and that Landlord has limited knowledge and information about
the Demised Premises. Tenant acknowledges that Tenant has engaged the Project
Architect to investigate the Demised Premises, and (b) Tenant and Tenant’s
representatives have investigated the Demised Premises and studied available
information concerning the Demised Premises, and (c) tenant has obtained
information about the Demised Premises from an architect (McGraw Baldwin
Architects) and a construction consultant (Coronado Assets, Inc.) who have
investigated the Demised Premises, and (d) Tenant now possesses all information
about the Demised Premises which Tenant needs in order to accept the Lease, and
(e) the Project Architect will familiarize itself with all information about the
Demised Premises which the Project Architect needs to prepare appropriate plans
and specifications for the Landlord’s Work, and (f) neither Landlord nor any
agent of Landlord has made any representations or warranties with respect to the
condition of the Demised Premises or the Building or with respect to the
suitability of the Demised Premises for the conduct of Tenant’s business, except
as set forth herein or in the Lease. Tenant and Landlord each acknowledge that
each has had prior business or consulting relationships with the Project
Architect, and that each has recommended and approved Tenant’s selection of the
Project Architect. Landlord and Tenant acknowledge and agree that Project
Architect may serve as a neutral party to help Landlord and Tenant evaluate and
decide upon disputed items, rather than Project Architect serving as an agent or
advocate for Tenant.

 

1.1.3          As more fully set forth throughout this Exhibit B, (i) the
Project Architect is preparing the Improvement

 

1

--------------------------------------------------------------------------------


 

Plans for all improvement work to be performed at the Building, which includes
both the Landlord’s Work and the Tenant’s work, (ii) Landlord and Landlord’s
Contractor shall be responsible for constructing the Landlord’s Work, (iii)
Landlord shall pay for all of the Corrective Work, and $240,690 for the Basic
Improvements to Building Shell Work, and $9,660,000 for the Building
Improvements for Generic Facilities Work, for an aggregate $9,900,960 as the
Improvements Cost Fund, (iv) Tenant shall pay for all additional costs, and for
the costs of Special Tenant Improvements Work, and for Tenant’s Work, and (v)
Tenant and Tenant’s contractor shall be responsible for constructing the
Tenant’s Work, which is all improvement work that is not defined as Landlord’s
Work.

 

1.1.4        The parties acknowledge and agree, (i) that the improvements to be
constructed in the Building involve highly specialized, complex and difficult
design, construction and installation, and (ii) that the parties mutually will
use diligent and good faith efforts to cooperate with and assist each other in
order to promptly and efficiently perform the necessary design, construction and
installation.

 

1.1.5        Subject to Landlord’s completion of the corrective Work (as defined
in Section 1.2.1(c) below), Tenant is accepting the current condition of the
Demised Premises in their “as is” condition as ready for Landlord to construct
the Landlord’s Work and for Tenant to perform the Tenant’s work.  In
consideration for Landlord agreeing to fund the Improvements Cost Fund, and as
specified in Section 1.7.11, Tenant agrees that Landlord shall have no financial
responsibility beyond the Improvements Cost Fund for any improvements or repairs
to the Demised Premises, excepting only for the Corrective Work, and as
specified in the Lease. Tenant shall be entitled to pursue any available
remedies and claims, (i) against the construction contractors, equipment
suppliers and manufacturers, and other responsible third parties for any defects
in the Landlord’s Work, and (ii) against Landlord for damages caused by
Landlord’s gross negligence or willful misconduct, or Landlord’s Default (as
defined in the Lease). Landlord shall cooperate fully with Tenant to enable
tenant to pursue any available remedies and claims against such third parties,
including without limitation assigning to Tenant any warranties or claims
relating to defects in Landlord’s Work. Landlord represents that Landlord is not
aware of any material problems with the condition of the Demised Premises,
including, without limitation, soils, geological condition, structural condition
(other than for the Corrective Matters), zoning, compliance with laws, Hazardous
Materials (other than for the Corrective Matters, and items identified in the
Phase I report dated November 16, 1989 by Applied Geosciences, Inc.), and
permits and approvals that would materially and adversely affect the Demised
Premises or use thereof. Tenant shall have no claims against Landlord for any
unknown or latent defects or problems with the Demised Premises, excepting only
if there is a misrepresentation by Landlord in the

 

2

--------------------------------------------------------------------------------


 

preceding sentence, or if Landlord fails to comply with its obligations in
Section 1.2.1(c) below.

 

1.1.6        Whenever consent or approval of either party is required, that
party shall not unreasonably withhold or delay such consent or approval, except
as may be expressly set forth herein to the contrary. If a party does not
deliver its written approval or disapproval for an item within the time deadline
specified in this Exhibit B, the party shall be deemed to have disapproved the
item. Any delays caused by such a “deemed disapproval” shall be charged to the
party who so disapproved the item.

 

1.1.7        whenever a party fails to respond to a request for an approval of
an item, such that there is a “deemed disapproval” as specified in Section 1.1.6
above, the party seeking the approval may give a written notice again requesting
the approval, and if a specific written disapproval is not received by the
requesting party within five (5) days after said written request is received by
the other party, then the other party shall be deemed to have approved item. Any
delays caused by the foregoing deemed disapproval or deemed approval shall be
charged to the party who so fails to act.

 

1.2           Categories of Work. The work to be performed at the Demised
Premises is categorized as follows:

 

1.2.1        “Corrective Work”, consisting of:

 

a. removal of any asbestos-related materials and products from the interior of
the Building; and

 

b. providing structural retrofit to the existing second floor of the Building to
support 80 pounds of live load, plus 20 pounds of partition load, per square
foot;  and

 

c. obtaining and furnishing to Tenant an update to the existing November 16,
1989 phase I environmental audit for the Demised Premises, plus such additional
studies as may be reasonably recommended by said audit and update. If said audit
update and studies reveal Hazardous Materials which will materially and
adversely impair the ability of Tenant to satisfactorily occupy and use the
Demised Premises, then Tenant may terminate this Lease within ten (10) days
after receipt of said update and studies if Landlord does not commit in writing
within said ten (10) days to remedy the same at Landlord’s sole expense, in a
timely manner which will not impair Tenant’s use of the Demised Premises. This
Corrective Work shall be performed by Landlord at Landlord’s sole cost, promptly
after the execution of this Lease and prior to commencement of- construction of
the Building Improvements for Generic Facilities (as defined in Section 1.2.3
below), or as soon thereafter as is feasible, so long as the delay does not
impair or delay Tenant’s use of the Demised Premises.

 

3

--------------------------------------------------------------------------------


 

1.2.2         “Basic Improvements to Building Shell” as described on Schedule 1
to this Exhibit B. This work is to be performed by Landlord at Landlord’s cost
up to the aggregate lump sum cost limit as specified in Schedule 1, and
thereafter any additional costs are to be paid by Tenant. These costs paid by
Landlord shall be payable from the Improvements Cost Fund.

 

1.2.3         “Building Improvements for Generic Facilities,” as described on
Schedule 2 to this Exhibit B for Generic Office Facility, Generic Wet Laboratory
Facility and Generic Pilot Plant Production Facility. This work is to be
performed by Landlord, with payment to come from the “Improvements Cost Fund” to
the extent of said Fund, and with Tenant to pay for any excess costs.

 

1.2.4         “Special Tenant Improvements,” as described on schedule 3 to this
Exhibit B. This work is to be performed by Landlord at Tenant’s sole cost.

 

1.2.5         “Tenant’s Work,” as described on Schedule 4 to this Exhibit B.
This work is to be performed by Tenant at Tenant’s sole cost. -

 

1.2.6         “Landlord’s Work” shall mean all of the combined work referenced
above as Corrective Work, Basic Improvements to Building Shell, Building
Improvements for Generic Facilities, and special Tenant Improvements. The
“Landlord’s Work” includes the corrective Work, plus the work to be performed
pursuant to the Construction Contract.

 

1.2.7         “Improvement Plans” shall mean collectively the “Schematic Design
Drawings,” the “Design Development Drawings,” the “Construction Documents” and
all related plans, drawings, specifications and notes prepared (and to be
prepared) by the Project Architect for all of the Landlord’s Work and the
Tenant’s Work.

 

1.2.8         “Construction Documents” shall mean the construction drawings as
defined in Section 1.4.4.

 

1.3           Development Schedule. The time schedule for design and development
of the Landlord’s Work to be performed, including without limitation the tine
periods for preparation and review of the Improvement Plans, approvals and
performance, whether by Landlord or by Tenant, shall be in accordance with that
certain Time and Responsibility Schedule attached as Schedule 5 to this Exhibit
B, subject to adjustment as mutually agreed to by the parties and as provided in
this Exhibit B (the “Development Schedule”). As is set forth on schedule 5,
there are two separate time schedules for (i) the Office and Laboratory
Facilities, and (ii) the Pilot Plant Facility. The parties acknowledge and agree
that it is very important to both parties to complete the Landlord’s Work as
soon as reasonably feasible; and both parties agree to Use diligent efforts to
cause the Landlord’s Work to be completed as soon as reasonably feasible.

 

4

--------------------------------------------------------------------------------


 

Landlord and Tenant will cooperate to comply with the Development Schedule and
Landlord and Tenant will schedule and participate in weekly meetings with the
Project Architect and the Landlord’s Contractor to keep all interested persons
informed and to keep the progress of Landlord’s Work on schedule.

 

1.4           Improvement Plans.

 

1.4.1         Prior to Tenant and the Project Architect preparing calculations,
designs, drawings and specifications for the Landlord’s Work as required in
Section 1.4.4 below, Tenant and the Project Architect shall endeavor to
thoroughly familiarize themselves with all applicable information concerning the
Demised Premises, plus all applicable building codes and governmental
regulations. The Improvement Plans shall be prepared by Tenant and the Project
Architect in full knowledge of and in compliance with this Exhibit B, and all
cities. County and State ordinances, rules and regulations relating to the
Landlord’s Work, including, without limitation, the energy conservation and
handicap access requirements of Title 24 of the California Administrative Code
(“Title 24”), and the federal regulations to assist handicapped persons, to
comply fully with local, state or federal regulations and authorities.

 

1.4.2         On or before the date set forth in the Development Schedule,
Tenant agrees to submit to Landlord fully detailed and dimensioned 1/8” scale
preliminary schematic design drawings (“Schematic Design Drawings”) prepared by
the Project Architect for the Demised Premises. This preliminary submittal shall
include the following: three (3) sets of prints and one (1) sepia which show
fully developed floor plans. Tenant’s Schematic design Drawings are subject to
Landlord’s approval, within three (3) business days after Tenant delivers to
Landlord the Schematic Design Drawings, Landlord shall deliver to Tenant written
notice of its approval or disapproval of the Schematic Design Drawings. If
Landlord disapproves, then Landlord’s notice shall specify the reasons for such
disapproval and the changes which Landlord requests. If Landlord so disapproves
the Schematic Design Drawings, Landlord and Tenant shall meet and confer within
three (3) business days after delivery of Landlord’s notice disapproving the
Schematic Design Drawings and shall attempt in good faith to promptly reach
agreement on the Schematic Design Drawings. If necessary, Tenant shall resubmit
Schematic Design Drawings and repeat the foregoing process until approval is
obtained. In the event an agreement is not reached, then the dispute shall be
resolved pursuant to Article VIII. Any delays resulting from such dispute shall
not be charged to either party, unless the Construction Panel (defined in
Section 8.1) finds that a party created the dispute in bad faith and contrary to
the parties’ reasonable understandings and expectations as set forth in the
Lease and this Exhibit B.

 

1.4.3         On or before the date set forth in the Development Schedule (but
subject to prior delays as specified

 

5

--------------------------------------------------------------------------------


 

herein), Tenant agrees to submit to Landlord three (3) sets of the preliminary
construction drawings for the Landlord’s Work for the Demised Premises, as
prepared by the Project Architect (“Design Development Drawings”) as
contemplated by the Architect’s Contract. Within three (3) business days after
Landlord receives the Design Development Drawings, Landlord shall deliver to
Tenant written notice of Landlord’s approval or disapproval of the Design
Development Drawings. If Landlord disapproves, then Landlord’s notice shall
specify the reasons for such disapproval and the changes which Landlord
requests. If necessary, Tenant shall resubmit the Design Development Drawings
and repeat the foregoing process until approval is obtained. In the event
agreement is not reached, the dispute shall be resolved pursuant to Article
VIII. Any delays resulting from such dispute shall not be charged to either
party, unless the construction Panel (defined in Section 8.1) finds that a party
created the dispute in bad faith and contrary to the parties’ reasonable
understandings and expectations as set forth in the Lease and this Exhibit B.

 

1.4.4         On or before the date set forth in the Development Schedule (but
subject to prior delays as specified herein), Tenant agrees to-submit to
Landlord thirty-five (35) sets of prints and one (1) sepia of fully detailed and
dimensioned 1/4” or 1/8” scale construction drawings for the Demised Premises
prepared by the Project Architect pursuant to the Architect’s Contract (the
“Construction Documents”). These Construction Documents shall include the
following: (a) plan views of the entry and partitions, and along the
longitudinal axis; door, finish and color schedules; and final design drawings
for Building and entry signs; (b) electrical drawings prepared by an electrical
engineer including circuitry plans, panel schedules, riser diagrams, load
calculations and all Title 24 calculations and completed forms; (c) mechanical
drawings prepared by a mechanical engineer, including heating, ventilating and
air conditioning design calculations, equipment schedule and specifications, air
distribution ductwork system, plumbing fixtures and piping, and all, required
Title 24 calculations and completed forms. As part of the Construction
Documents, Tenant shall submit a schedule of specifications completed by
mechanical and electrical engineers including heating, ventilating and air
conditioning requirements.

 

1.4.5         Fees of the Project Architect for preparing the Improvement Plans
shall be subject to Landlord’s prior written approval and shall be paid from the
Improvements Cost Fund; provided, however, if Tenant does not obtain a building
permit for the Landlord’s Work, then Tenant shall pay such fees or, if such fees
have already been paid by Landlord, Tenant shall, upon Landlord’s written
request, forthwith reimburse Landlord for such fees previously paid by Landlord.
The fees for process engineering and the Tenant’s construction consultant shall
be paid separately by Tenant, rather than being paid from the Improvements Cost
Fund. The architectural and consulting fees

 

6

--------------------------------------------------------------------------------


 

for Tenant to obtain any unique or special approvals or permits for the Pilot
Plant Production Facility from the local health department, the State Department
of Health, the Federal rood and Drug Administration, and other agencies (such as
for validating the Pilot Plan Production Facility or satisfying quality
assurance requirements or safety inspections) shall be borne solely by Tenant.

 

1.4.6         At or before the time as specified on the Development schedule,
Tenant shall cause the Project Architect to submit to Landlord a pre-purchase
packages with all necessary information to purchase all long-lead items
necessary to construct Landlord’s Work and to meet Landlord’s construction
schedule. Any delay in receiving these packages which necessitates an extension
in the Landlord’s construction schedule shall be a Tenant-Caused Delay.

 

1.5           Approval of Improvement Plans.

 

1.5.1         The design of, the quality of materials used in, and the
installation methods undertaken in the Demised Premises and the Improvement
Plans, shall be subject to the approval of Landlord after consultation with the
Project Architect, within section 1.5.2 of this Exhibit B, and particularly
Section 1.5.2 of this Exhibit B.  Tenant shall instruct the Project Architect to
furnish to Landlord, simultaneously with furnishing to Tenant, copies of all
Improvement Plans and related progress prints, to enable Landlord to timely
review and approve the same. Any failure of the Project Architect to do so,
which thereby causes Landlord to be delayed, shall be deemed a delay caused by
the Project Architect (and therefore a Tenant-Caused Delay), rather than a delay
caused by Landlord. So long as the building Improvements for Generic Facilities
to be paid for from the Improvements Cost Fund are “generic” improvements as
described in schedule 2 of this Exhibit B, then Landlord will not unreasonably
withhold its approval. All work shall be in accordance with all City, County and
State ordinances, rules and regulations relating thereto. Any approval given by
Landlord shall not constitute a representation or warranty by Landlord that the
approved item complies with applicable building codes or governmental
regulations, or that the item is suitable for the intended use, or that the item
is in compliance with the Improvement Plans. Rather, Tenant shall retain full
responsibility for said matters, notwithstanding any approval given by Landlord,
but subject to Tenant’s rights as set forth in Section 1.1.5. Landlord shall act
reasonably at all times in reviewing and approving Tenant’s submittals and in
determining whether an improvement is “generic.”  It is anticipated that Tenant
will have the entire Improvements Cost Fund available to pay for the Basic
Improvements to Building Shell and the Building Improvements for Generic
Facilities, as set forth in this Exhibit B. In the event that Landlord and
Tenant cannot agree on the Improvement Plans or any portion thereof, the dispute
shall be resolved as specified in Article VIII below.

 

7

--------------------------------------------------------------------------------


 

1.5.2         Any reasonable out-of-pocket costs and expenses incurred by
Landlord for outside consultants as a result of Landlord’s review of the
Improvement Plans, including fees of the Project Architect and its consultants,
shall be paid from the Improvements Cost Fund, Provided however, Landlord shall
not incur any such costs without first conferring with the Project Architect and
Tenant in an effort to avoid the need for such costs. Landlord shall approve or
disapprove the Construction Documents in writing within three (3) business days
after Landlord’s receipt of such documents. If Landlord disapproves any portion
of the Construction   Documents, then Landlord shall specifically (a) approve
those portions which are acceptable to Landlord and (b) disapprove those
portions which are not acceptable to Landlord, specifying the reasons for such
disapproval and describing in detail the change Landlord requests for each item
disapproved (“Requested Change”) . Tenant shall cause Requested Changes
acceptable to Tenant to be made to the Construction Documents. If Tenant does
not approve of a Requested Change, Landlord and Tenant shall meet and confer
within three (3) business days after delivery of Landlord’s notice of Requested
Changes and shall attempt in good faith to reach an agreement on any Requested
Changes. In the event agreement is not reached, the dispute shall be resolved
pursuant to Article VIII. Any delays resulting from such dispute shall not be
charged to either party, unless the Construction Panel (defined in Section 8.1)
finds that a party created the dispute in-bad faith and contrary to the parties’
reasonable understandings and expectations as set forth in the Lease and this
Exhibit B.

 

l.5.3         As a part of Landlord’s review and approval of the Improvement
Plans described in Sections 1.5.1 and 1.5.2 above, Landlord shall review the
Improvement Plans for their conformance with provisions contained within this
Exhibit B and the approved Schematic Design Drawings and Design Development
Drawings. Without limiting the generality of the foregoing, the Improvement
Plans shall show the Building space allocated approximately 25,000 square feet
for Generic Office Facility, approximately 35,000 square feet for Generic Wet
Laboratory Facility and approximately 10,000 square feet for Generic Pilot Plant
Product Facility. The exact square footage for each type of facility shall be
determined by Tenant, subject to Landlord’s approval which shall not be withheld
unreasonably; but it is agreed that there will not be a material reduction in
the Generic Wet Laboratory Facility. Where the Improvement Plans, as approved by
Landlord, conflict with this Exhibit B, the provisions of this Exhibit B shall
prevail, unless the particular conflict is expressly noted as a change from this
Exhibit B and Landlord expressly approves said particular change (as opposed to
a general approval for an entire submittal) Landlord and Tenant shall use good
faith efforts to mutually designate on a periodic basis what portions of the
improvements are or are not “generic,” and Landlord and Tenant shall
periodically prepare and sign a memorandum to memorialize their designation.
Landlord shall act

 

8

--------------------------------------------------------------------------------


 

reasonably at all times in reviewing and approving Tenant’s submittals and in
determining whether an improvement is “generic.” It is anticipated that Tenant
will have the entire Improvements Cost Fund available to pay for the Basic
Improvements to building Shell and the Building Improvements for Generic
Facilities, as set forth in this Exhibit B In the event that Landlord and Tenant
cannot agree on the Improvement Plans or any portion thereof, the dispute shall
be resolved as specified in Article VIII below.

 

1.5.4        Any subsequent material changes, modifications or alterations to
the Construction Documents requested by Tenant after Landlord’s approval thereof
and before completion of the Landlord’s Work shall be processed in the manner
provided in Section 1.8 of this Exhibit B, and any additional reasonable costs
and expenses incurred by Landlord and paid to third parties in connection with
said processing, including but not limited to additional fees of Project
Architect and its consultants, shall be paid from the Improvements Cost Fund. No
such material changes, modifications or alterations in said approved drawings
shall be made without the written consent of Landlord after written request
therefore by Tenant. To the extent that the requested change is approved and
results in an improvement which is not a “generic” improvement or is not for
completing the design intent of the Construction Documents, then Tenant shall
pay for the same as an addition to Special Tenant Improvements; and the
Improvements Cost Fund shall not be charged for any expenses actually saved as a
result of said change- If the Tenant and Landlord cannot agree as to whether or
not the requested change is a “generic improvement” or for completing the design
intent of the Construction Documents, then said disagreement shall be resolved
by arbitration pursuant to Article VIII of this Exhibit B. The construction work
may proceed while the arbitration is pending, as the arbitration is solely to
decide who pays for the change in the construction work. If the approved
requested change is a generic improvement, it shall be paid from the Improvement
Cost Fund, if funds remain available. If the approved requested change results
in a cost savings, such savings shall remain in the Improvements Cost Fund for
use for other generic improvements pursuant to this Exhibit B.

 

1.6           Building Permit for Improvement Work.

 

1.6.1        Within the timing specified in the Development Schedule (but
subject to prior delays as specified herein) Tenant and the Project Architect
shall be responsible for processing from the City of San Diego (“City”) a
building permit for the construction of the Landlord’s Work and the Tenant’s
Work. If the City rejects the Construction Documents and thereby prevents the
issuance of a building permit, Tenant and the Project Architect shall
immediately make all necessary corrections to the Construction Documents
required by the City (a “City-Required Change”), so long as Tenant reasonably
determines

 

9

--------------------------------------------------------------------------------


 

that the City-Required Change does not materially adversely impact tenant’s
ability to effectively use the Demised Premises. Any dispute between Tenant and
Landlord as to the reasonableness of the Tenant’s determination as to the
adverse effect on Tenant by the City-Required Change shall be resolved pursuant
to Article VIII below. Any delay days incurred as a result of such City-required
Change resulting from flew requirements of the City shall not be a Tenant-Caused
Delay or a Landlord-Caused Delay.  Any additional reasonable costs and expenses
incurred in connection with a City-Required Change shall be paid from the
Improvements Cost Fund.

 

1.6.2        Upon the City’s approval of the construction Documents and permit
application, Tenant shall cause the Project Architect to pick up and deliver to
Landlord the building permit and the approved set of the Construction Documents
marked “For Construction.” Landlord will pay for the plan check fees, general
building permit fees, and the water and sewer capacity and connection fees from
the Improvements Cost Fund, provided that the building permit is issued. Any
existing credits available to the Demised Premises for water and sewer capacity
shall accrue to the benefit of the tenant for the Demised Premises. Tenant shall
apply and pay for and obtain all other unique or special approvals and permits
for the Pilot Plant Production Facility from the local health department, the
State Department of Health, the Federal Food and Drug Administration, and the
utility companies, as required, which costs shall not be payable from the
Improvements Cost Fund. A delay which is caused by Tenant or the Project
Architect in obtaining the building permit beyond the date specified in the
Development Schedule shall be a Tenant-Caused Delay.

 

1.6.3        At the option of Tenant, Tenant may authorize Landlord’s Contractor
to commence construction of portions of Landlord’s Work up to thirty (30) days
prior to receipt of the building permit. If Landlord’s Contractor determines
that such early commencement is appropriate, Landlord’s Contractor shall so
commence the work. If the building permit is not obtained ultimately, then
Tenant shall pay all costs related to the early commencement of work and Tenant
shall indemnify and hold harmless Landlord and Landlord’s Contractor from all
costs and liabilities related thereto.

 

1.7           Construction of Landlord’s Work.

 

1.7.1        Subject to the terms and limitations specified in the Lease and
this Exhibit B, Landlord agrees to construct, as per Section 6.2.1, within the
time period set forth in the Development Schedule, those improvements described
as “Landlord’s Work” in Section 1.2.6 and Article II of this Exhibit B, in
accordance with the Construction Documents. Through the Landlord’s Contractor,
said Landlord’s Work shall be constructed diligently and continuously to
completion.

 

10

--------------------------------------------------------------------------------


 

1.7.2        The aggregate costs for the Basic Improvements to Building Shell,
as described in Schedule 1 hereto and as shown on the Construction Documents,
shall be paid for by Landlord, as part of the Improvements Cost Fund, subject to
the limitation in Schedule 1 and Section 1.2.2 above. Any such costs in excess
of said limitation shall be paid by Tenant.

 

1.7.3        All of the costs for the Building Improvements for Generic
Facilities, as described in Schedule 2 hereto and as shown on the Construction
Documents, shall be paid by Landlord, up to the aggregate limit of the
Improvements Cost Fund for said Generic Facilities, as specified in Section
2.1.5 of the Lease. Any costs in excess of said limit shall be paid by Tenant.

 

1.7.4        All of the costs for the special Tenant Improvements and for the
tenant’s Work as described on Schedules 3 and 4 hereto, and as shown on the
Construction Documents, shall be paid for by Tenant separate from and in
addition to the Improvements Cost Fund.

 

1.7.5        The costs to be paid from the Improvements Cost Fund shall be those
direct and indirect costs incurred by landlord (or by Tenant as to the
Architect’s Contract, and the contracts for civil engineers, traffic engineers,
and soils engineers services) to design and construct the Basic Improvements to
Building Shell and the Building Improvements for Generic. Facilities, including
without limitation costs for:

 

a.   Architectural and engineering services for Improvement Plans, pursuant to
Tenant’s Architect Contract with the Project Architect, subject to Landlords
approval of said contract, and subject to the exclusion of process engineering
fees; and the contracts for civil engineers, traffic engineers, and soils
engineers services.

 

b. Governmental permits, plan checks, inspections, approvals, occupancy permits,
traffic permits, and others which are paid for by Landlord, subject to
exclusions as specified in Section 1.4.5 above.

 

c.   Utility company hook-ups, installation charges, sewer and water capacity
fees, meter(s) and associated piping and other related charges.

 

d.   Property damage and liability insurance during course of construction.

 

e.  Sales Taxes for materials used in said construction.

 

11

--------------------------------------------------------------------------------


 

f.    Labor and material costs for constructing the Basic      Improvements to
building Shell ands the building Improvements for Generic Activities.

 

g. All payments and charges owed under the construction contract and
subcontractors for Generic facilities..

 

h. Landlord’s Construction Coordinator Fee as specified in Section 4.4 below.

 

i.  All other costs and services directly related to the construction or
installation of the Basic Improvements to Building Shell and the Building
Improvements for Generic Facilities, which costs are paid by Landlord to third
parties.

 

To the extent that a particular cost can be readily attributable to a particular
improvement (e.g., Basic Improvements to Building Shell, Building Improvements
for Generic facilities or Special Tenant Improvements) then the cost shall be so
allocated to that improvement, as described in Section 4.2.4 below. However, to
the extent that a particular cost cannot be readily attributable to a particular
improvement, but rather the cost is applicable generally to all improvements,
then said cost shall be allocated among the improvements on a fair and equitable
basis (e.g., pro rata square footage basis, or pro rata cost basis, etc.). Said
allocation of costs shall be used to determine whether the cost shall be paid by
Tenant or from the Improvements Cost Fund, as specified in Sections 1.7.2, 1.7.3
and 1.7.4 of this Exhibit B.

 

Landlord and Tenant acknowledge that it is highly probable that all of the
Improvements Cost Fund will be spent and that Tenant will be contributing
$2,000,000 or more for the costs of Landlord’s Work. If for some unexpected
reason all of the monies in the Improvement Cost Fund are not needed and
expended for the Basic Improvements to Building Shell and the Building
Improvements for Generic Facilities, then the remainder can be used to pay for
some of the extra and additional costs incurred and paid by Tenant for
constructing said improvements in the Demised Premises, including process
engineering fees. If all monies in the Improvements Cost Fund are not ultimately
expended for constructing said improvements, then the Basic Annual Rent shall be
reduced in accordance with the following formula:

 

For each one dollar of unexpended funds remaining in the Improvements Cost Fund
(which unexpended funds are returned to Landlord), there shall be an eleven
cents ($0.11) reduction in the Basic Annual Rents.

 

12

--------------------------------------------------------------------------------


 

1.7.6        With respect to the costs to be paid by Tenant for (a) the excess
costs for Basic Improvements to Building Shell and Building Improvements for
Generic Facilities over the Improvements Cost Fund, and (b) the costs for
Special Tenant Improvements, Tenant shall deposit a cash amount equal to said
costs in an interest bearing construction fund control account reasonably
satisfactory to Tenant, at such time as may be required by the first trust deed
construction lender fur the Landlord’s Work. Interest earning on said deposit
shall be retained in the account and shall inure to the benefit of the fund and
Tenant.  Withdrawals from said account shall require the signature of a
representative from Tenant plus the signature of a representative from Landlord.
Funds in said deposit account shall be used to pay Tenant’s share of the costs
as required, with any unused funds to be refunded to Tenant. Tenant shall fund
separately the costs for Tenant’s Work.

 

1.7.7        With respect to the costs to be paid by Landlord from the
Improvements Cost Fund, Landlord shall furnish the funds to pay said costs on a
timely basis. Landlord shall furnish to Tenant a copy of the lender’s loan
commitment for said Improvements Cost Fund, as soon as the loan commitment
becomes available. Withdrawals and payments from the Improvements Cost Fund
shall be in accordance with procedures established by the construction 1ender.
All withdrawals and payments shall be used only for paying the costs as
described in Section 1.7.5 above, Tenant shall be given an opportunity to review
and comment on the proposed payment schedules from the Improvements Cost Fund,
but Landlord retains the final decision to make payments in accordance with the
requirements of the construction lender and the construction contract.

 

1.7.8        Upon Substantial Completion of the landlord’s Work, except for (1)
punch list items to be corrected by Landlord pursuant to Section 13.1 of the
Lease, (ii) unknown latent defects, and (iii) Tenant’s rights pursuant to
Section 1.1.5, Tenant shall occupy and accept the Demised Premises in the
condition in which they then exist. As specified in Section 6.3, Tenant is
expected to occupy different portions of the Demised Premises at different
times. At such time or times as is it appropriate to file a Notice of Completion
under applicable California mechanic’s lien laws, Landlord shall promptly do so.

 

 1.7.9       From the commencement of Landlord’s Work until the completion of
Landlord’s Work, Landlord (or Landlord’s Contractor) shall obtain and maintain
public liability and worker’s compensation insurance subject to Tenant’s
reasonable review and approval, in amounts sufficient to protect fully Tenant
and Landlord from and against liability for death or injury to persons and for
damage to property caused by or arising from the performance of Landlord’s Work.
The costs of said insurance are payable from the Improvements Cost Fund. From
the commencement until the completion of Tenant’s Work, Tenant shall obtain and
maintain, at Tenant’s expense, public liability and

 

13

--------------------------------------------------------------------------------


 

worker’s compensation insurance in amounts sufficient to protect fully Landlord
and Tenant from and against liability for death of or injury to persons and for
damage to property caused by or arising from the performance of Tenant’s Work.

 

1.7.10      As specified in Section 13.1. of the Lease, on or before the Term
Commencement Date, Landlord and Tenant shall conduct a walk-through inspection
of the Demised Premises and shall jointly prepare a list of initial construction
detects (commonly called “punch list”) items that need to be corrected.
Landlord, shall cause Landlord’s Contractor to correct such initial construction
defect items as soon as is reasonably feasible within thirty (30) days
thereafter, provided, however, if by the nature of such correction more than
thirty (30) days is required to effect such correction, Landlord shall not be in
default hereunder if such correction is commenced as soon as is reasonably
feasible within such thirty (30) day period and is diligently pursued to
completion. On or before twenty-five (25) days following the Term Commencement
Date, Landlord and Tenant shall again conduct a walk-through inspection to
determine if any remaining punch list items require correction, and Landlord
shall cause all such corrective work to be commenced as soon as is reasonably
feasible within fifteen (15) days thereafter and diligently pursued to
completion.

 

1.7.11      The parties acknowledge that the Building already contains various
tenant improvements which are in excess of what a customary “building shell”
would contain. Examples of said excess tenant improvements include HVAC
equipment and installments, other equipment, perimeter insulation, roof
insulation, elevators, telephone room, telephone conduct, exterior perimeter
drywall, roughed-in plumbing and fire panels. Eased upon the parties’ good faith
evaluation of said existing improvements, the parties have agreed to give to
Landlord a $100,000 credit against the Improvements Cost Fund, as though
Landlord had already spent said $100,000 from the Improvements Cost Fund,
thereby reducing by $100,000 the aggregate amounts to be contributed by Landlord
for the Improvements Cost Fund. As part of this evaluation, the parties have
also agreed that Tenant is accepting all existing tenant improvements in their
“as is” condition and that Tenant shall have the full and sole responsibility
for all future maintenance and repair for said existing tenant improvements,
excepting only as is otherwise specified in Section 16.1 of the Lease.

 

1.7.12      The parties acknowledge that it is in both parties best interests to
expedite the construction of the Landlord’s Work, and that some overtime work
and expedited material delivery might be needed to expedite the construction
work. Accordingly, Tenant hereby agrees to establish a $250,000 contingency fund
from Tenants own monies under Tenant’s control, to be used by Tenant to pay for
overtime and expedited material delivery work which is helpful to expedite the
Construction for a

 

14

--------------------------------------------------------------------------------


 

prompt completion. Expenditure of this $250,000 contingency fund shall be used
at Tenant’s discretion.

 

1.8           Tenant Changes. Any changes requested by Tenant to the
Construction Documents after approval of the Construction Documents by Landlord
shall be requested and instituted in accordance with the provisions of this
Section 1.8 and shall be subject to the written approval of Landlord after
consultation with the Project Architect. The parties recognize that any such
change may delay completion of the Landlord’s Work, which will be Tenant-Caused
Delays. The parties agree to use reasonable and good faith efforts to initially
do proper planning and designing for the Landlord’s Work, within the time
schedule specified in the Development Schedule, in order to minimize the need
for later change. However, the parties also recognize that it is important to
have the completed Demised Premises suitable for Tenant’s business operations,
and that if changes are in fact necessary to make the Demised Premises suitable,
then said changes will need to be made.

 

1.8.1        From time to time after the Construction Documents have been
approved by Landlord, Tenant may request changes to the Construction Documents
or request changes to the Landlord’s Work already completed (“Tenant Changes”)
by notifying Landlord in writing of the nature and extent of any such Tenant
Change as per section 1.5.4 above; and if the nature of such Tenant Change
requires revisions to the Construction Documents then the Project Architect
shall revise the Construction Documents. Such notice must be signed by at least
one of Tenant’s Construction Representatives (as that term is defined in Section
7.1 of this Exhibit B) or Landlord shall not be required to process such Tenant
Change request. Landlord shall, before proceeding with a Tenant Change, use its
best efforts to respond to Tenant as soon as is reasonably possible with an
estimate of (i) the time it will take Landlord to analyze the requested Tenant
Change, and (ii) the architectural and engineering fees and costs which will be
incurred in order to analyze the requested Tenant Change, and thereafter submit
to Tenant in writing, within ten (10) business days after Tenant notifies
Landlord of the requested Tenant Change (or such longer period of time as is
reasonably required depending on the extent of Tenant’s Change request), an
analysis of the additional cost or savings involved, including without
limitation architectural and engineering costs, and the period of time, if any,
that the Tenant Change will extend the time for completion of Landlord’s Work.
If Tenant fails to expressly approve or disapprove in writing Landlord’s
submission within two (2) business days of receipt thereof, then each day of
delay in the Tenant’s approval or disapproval of Landlord’s submission beyond
such two (2) business day period shall be a Tenant-Caused Delay. In addition, so
long as Landlord proceeds diligently, each day of delay in Landlord’s subsequent
repricing or reanalysis of the same, or substantially same, Tenant Change, shall
be Tenant-Caused Delay.

 

15

--------------------------------------------------------------------------------


 

1.8.2        If Tenant approves in writing the cost or savings and the extension
in the time for completion of the Work, if any, Landlord shall cause the
approved Tenant change to be instituted. The time for completion of the
Landlord’s Work shall be extended one day for each day of delay caused by
instituting the Tenant Change requested by Tenant and such delay shall be a
Tenant-Caused Delay.

 

1.8.3.       During the construction of the Landlord’s work, Landlord or
Landlord’s Contractor may request information or clarification from the Project
Architect as to the Construction Documents if they are not complete and
adequate. If the response to such request for information or clarification(s)
requires revisions to the Construction Document, then the Project Architect
shall revise the Construction Documents as soon as possible. Such revisions to
the Construction Documents shall then be analyzed for cost or savings, and the
period of time, if any, that it will extend the time for completion of the
Landlord’s Work. If the Improvement Plans as originally prepared by the Project
Architect were not adequate, then any delays incurred because of these revisions
shall be a Tenant-Caused Delay. Any cost associated with this revision shall be
subject to section 1.7.3 of this Exhibit B.

 

1.8.4        All architectural and engineering fees and costs incurred in
connection with modifications and revisions to the construction Documents, which
result from a Tenant Change request and/or instituting the Tenant change shall
be paid from the Improvements Cost Fund, subject to the availability of said
funds.

 

1.8.5        Landlord and Tenant agree that time and strict punctual performance
are of the essence with respect to this Article 1 and that each shall use due
diligence in performing their respective obligations pursuant to this Article 1.

 

1.8.6        If Landlord’s Contractor is requested by Tenant or Tenant’s
Construction Representative to stop work in an area of the Building while a
Tenant Change is being contemplated, then such stoppage of work shall be a
Tenant-Caused Delay.

 

1.8.7        If any dispute should arise between Landlord and Tenant as to
whether a delay is a Landlord-Caused Delay or Tenant-Caused Delay, then such
dispute shall be resolved in accordance with Article VIII of this Exhibit B.

 

ARTICLE II

LANDLORD’S WORK

 

2.1           General. “Landlord’s Work” shall include and be limited to the
construction; purchase and/or installation of (a) the Basic Improvements to the
Building Shell (as per

 

16

--------------------------------------------------------------------------------


 

Schedule 1 hereto), and (b) Building Improvements For Generic Facilities (as per
Schedule 2 hereto), (c) Special Tenant Improvements (as per Schedule 3 hereto),
(d) the Corrective Work (as per section 1.2.1 above), and (e) any other work to
be completed by Landlord’s Contractor pursuant to the Construction Contract, all
in accordance with the Construction Documents and Section 1.7 hereof and the
Construction Contract. Subject to the extensions permitted pursuant to the terms
of the Lease and this Exhibit B, Landlord shall cause to be constructed, within
the time period set forth in the Development Schedule, the Landlord’s Work.

 

ARTICLE III

TENANTS WORK

 

3.1         General. “Tenant’s Work” shall include any extra construction of
improvements, or purchase and/or installation of equipment for the Demised
Premises which are not defined as Landlord’s Work. Tenant agrees, at its own
expense, to construct diligently and continuously to completion those
improvements described as “Tenant’s Work.” Tenant’s Work shall comply with all
City, County and State ordinances, rules and regulations relating thereto and
shall be constructed in a manner consistent with the approved Improvement Plans.
Tenant shall maintain, or cause its contractor to maintain, customary liability
insurance, property damage insurance and worker’s compensation insurance
covering Tenant’s Work in the Demised Premises.

 

3.2           Equipment and Furnishings. Without limiting the generality of
Section 3.1, Tenant shall construct, purchase and/or install, at Tenant’s
expense, all portable equipment and furnishings and other improvements in the
Demised- Premises required by Tenant in the operation of its business, other
than the improvements and equipment described as Landlord’s Work in Article 2 of
this Exhibit B. Costs of interior decorating services which are not included in
the Construction Contract shall be part of Tenant’s Work. Any costs, expenses or
damages incurred by Landlord arising out of or related to the performance of
Tenant’s Work by Tenant, its contractor, subcontractor or other agents shall be
paid by Tenant to Landlord.

 

3.3           Early Possession. The parties shall strive to achieve the earliest
completion and occupancy date as is reasonably feasible. In this regard,
Landlord shall cooperate with Tenant to allow Tenant’s contractors early
possession of portions of the Demised Premises for performing Tenant’s Work, so
long as such early possession does not interfere with or delay the prompt
completion of Landlord’s Work. Such early possession shall not constitute early
occupancy as described in Section 6.3 and shall not trigger a Rent obligation on
the part of Tenant. In the event Tenant or Tenant’s contractors enter possession
of the Demised Premises prior to Substantial Completion of the Demised Premises
for the purpose of performing Tenant’s Work, Tenant agrees to indemnify, defend
and hold Landlord harmless from any loss or

 

17

--------------------------------------------------------------------------------


 

damage to Tenant’s or Tenant’s contractor’s property, the Building, Landlord’s
Work, fixtures, equipment, materials or merchandise, or from liability for death
of or injury to any person, if the same is caused by Tenant, its contractors or
its agents.

 

3.4           Permit and Completion. If a permit is required to construct
Tenant’s work, Tenant shall deliver a completed, signed-off inspection card to
Landlord as soon as possible after completion of Tenant’s Work or Tenant’s
opening for business, whichever occurs first. If Tenant contracts with any
person or entity to perform any part of Tenant’s Work, Tenant shall obtain and
record a Notice of Completion promptly following completion of Tenant’s Work and
shall promptly forward a certified copy thereof to Landlord. Tenant shall
deliver an original Certificate of Occupancy to Landlord as soon as possible
after its issuance.

 

ARTICLE IV

 

LANDLORD’S USE OF A CONTRACTOR, COST ESTIMATE,

CONSTRUCTION COORDINATOR

 

4.1           Contractor Selection; Construction Contract.

 

4.1.1        Subject to the conditions set forth in this Article 4, Landlord and
Tenant shall mutually select the general contractor (“Landlord’s Contractor”)
for the construction of Landlord’s Work, provided such contractor meets all
licensing and insurance requirements established by the state of California and
the City of San Diego. Tenant shall be entitled to participate in negotiations
between Landlord and Landlord’s Contractor relating to the terms and conditions
of the contract for the construction of Landlord’s Work (the “Construction
Contract”) but Landlord shall have the final approval authority for the
Construction Contract, so long as the requirements of section 4.1.2 below are
satisfied.

 

4.1.2        The Construction Contract shall specify that Tenant has “third
party beneficiary rights” under the Construction Contract relative to enforcing
the obligations of Landlord’s Contractor for completing the construction,
construction defects, delay damages, warranties and indemnities. The
Construction Contract shall specifically provide that, in the event of a default
by Landlord or foreclosure on the Demised Premises by Landlord’s lender or
Tenant, Tenant shall have the option of stepping into Landlord’s position to
complete construction. Further, if Landlord defaults and Landlord is replaced by
the construction lender, second trust deed holder, or Tenant, then the
Construction Contract shall remain in effect for the benefit of Tenant, at
Tenant’s option. In the event that. Landlord is in material default under the
Lease or the Construction Contract, which default is not cured promptly after
notice of the default, then Tenant shall have the right to complete
construction. Landlord shall use diligent efforts to negotiate into the
construction Contract a reasonably high per diem delay damage amount. The
Construction

 

18

--------------------------------------------------------------------------------


 

Contract shall include at least a one year warranty for construction defects. If
any dispute arises between Landlord and Tenant in connection with giving
instructions to Landlord’s Contractor, then Tenant shall make the final decision
and give the resulting instruction concerning the disputed matter, so long as
the same does not result in a change or deviation from the approved Improvement
Plans. Prior to signing the Construction Contract, Landlord shall review with
Tenant the negotiations for these provisions, and Landlord shall give due
consideration to Tenant’s recommendations for these provisions. All of these
provisions in the Construction Contract shall be subject to Tenant’s review and
approval, which approval shall not be withheld unreasonably. All of Landlord’s
Work shall be performed by Landlord’s Contractor pursuant to the Construction
Contract, except as may be agreed to otherwise by Tenant, and except that
Landlord may use a different contractor for the Corrective Work.

 

4.2           Estimate of Costs for Landlord’s Work.

 

4.2.1        On or before the date tenant submits the Construction Documents to
the City for plan check, Landlord and Tenant shall submit to Landlord’s
Contractors list of acceptable subcontractors from whom Landlord and Tenant
desire to receive bids for the Landlord’s Work required by the Construction
Documents, within the time period set forth in the Development Schedule for
submittal of such subcontractor list. Unless otherwise mutually agreed to by
Landlord and Tenant, a minimum of three subcontractors per major trade shall be
designated, one (1) designated by Tenant and two (2) designated by Landlord.

 

4.2.2        Landlord’s contractor shall promptly provide to Landlord and Tenant
all subcontractor bids when received, which bids shall be in a form pre-approved
by Landlord and Tenant. All bids shall be pursuant to the approved Construction
Documents. Landlord and Tenant shall meet and confer; and acting reasonably,
Landlord and Tenant shall select one subcontractor bid from each trade bid from
the subcontractors, and deliver a list of selected subcontractors to Landlord’s
Contractor, within the time period for such selection set forth in the
Development Schedule.

 

4.2.3        Landlord’s contractor shall prepare a cost estimate of the
Landlord’s Work (“Cost Estimate”) based upon the bids of the selected
subcontractors. Said Cost Estimate is intended to be a good faith and reasonable
best efforts estimate of the applicable costs, but neither Landlord nor
Landlord’s Contractor shall have any liability if said Cost Estimate ultimately
proves to be inaccurate. Such Cost Estimate shall include the entire cost of the
construction and all materials required for completing the Landlord’s Work,
including without limitation direct construction costs, costs of design build
components of the Landlord’s Work, costs of materials supplied by materialmen,
project management, all applicable taxes, and Landlord’s contractor’s fees, but
excluding costs for change

 

19

--------------------------------------------------------------------------------


 

orders which have not yet been approved at the time the Cost Estimate is
prepared..

 

4.2.4        Landlord’s Contractor and the Project Architect shall evaluate the
components of the Cost Estimate, and they shall reasonably and fairly attribute
and allocate said Cost Estimate among the following categories:

 

a.             Basic Improvements to Building Shell (Schedule 1), and Building
Improvements for Generic Facilities (Schedule 2).

 

b.             Special Tenant Improvements (Schedule 3)

 

c.             Tenant’s Work (if any) (Schedule 4)

 

Said allocation shall hereinafter be referred to as the “Allocated Cost
Estimate”.

 

4.2.5        Landlord shall submit to tenant, within the time period set forth
in the Development Schedule, the Allocated Cost Estimate for Tenant’s approval.

 

4.3           Tenant Approval of Cost Estimate.

 

4.3.1        Tenant shall, within five (5) business days after receipt of the
Allocated Cost Estimate, notify Landlord in writing of either (i) Tenant’s
approval of the Allocated Cost Estimate or (ii) Tenant’s disapproval of the
Allocated Cost Estimate, with Tenant giving specific instructions as to what
scope of the Landlord’s Work is to be reduced or eliminated. Alternatively, if
Tenant and Landlord’s Contractor mutually determine that it is appropriate to
re-bid some portions of the Landlord’s Work, in lieu of reducing the scope of
the Landlord’s Work, such re-bidding shall proceed promptly.

 

4.3.2          If Tenant disapproves the Allocated Cost Estimate and instructs
Landlord to reduce the scope of Landlord’s Work, and the scope reduction
complies with the requirements of Section 1.8 hereof, and Tenant delivers to
Landlord revisions to the Construction Documents prepared by the Project
Architect, if required, then Landlord shall cause a revised Cost Estimate to be
prepared as soon as feasible by Landlord’s Contractor (including re-bidding in
accordance with Section 4.2 hereof, if necessary), and delivered to Tenant
(“Revised Allocated Cost Estimate”) for approval by the procedure set forth in
Sections 4.3.1 and 4.3.2. This procedure shall be followed and/or repeated until
Tenant approves a Revised Cost Estimate.

 

4.3.3        If Tenant fails to expressly approve the original Allocated Cost
Estimate within the time specified in Section 4.3.1, then each day of delay
until Tenant does approve an Allocated Cost Estimate shall be a Tenant-Caused
Delay.

 

20

--------------------------------------------------------------------------------


 

4.3.4        As soon as reasonably feasible within fourteen (14) days after
Tenant approves the original Allocated Cost Estimate or any Revised Allocated
Cost Estimate, Landlord shall enter into a construction contract with Landlord’s
Contractor for construction of Landlord’s Work. Tenant shall be made a
third-party beneficiary of the construction contract for purposes of being able
to pursue available remedies against Landlord’s Contractor as specified in
Section 4.1 above.

 

4.3.5        Landlord shall provide to Tenant a copy of the fully executed
construction contract for Landlord’s Work between Landlord and Landlord’s
Contractor. As one of the terms of such contract, Landlord and Tenant shall have
the right, at all reasonable times, to audit Landlord’s Contractor’s financial
and accounting records in connection with the construction of Landlord’s Work.

 

4.4           Construction Coordination. Landlord shall enter into a contract
with Del Mar Partnership, Inc. to act as construction coordinator for the
construction of Landlords Work, for a fee of five percent (5%) of the cost of
the Landlord’s Work (“Landlord’s Construction Coordinator’s Fee”), payable from
the Improvements Cost Fund. Said construction coordination services shall
include (i) participating in weekly construction meetings with representatives
from the Landlord’s Contractor, the Project Architect, and the Tenant, and (ii)
helping to coordinate all participants’ performance of their obligations, in an
effort to substantially complete Landlord’s Work as soon as reasonably feasible.
Del Mar Partnership, Inc. is providing these construction coordination services
for the benefit of Landlord; and Tenant is not a third party beneficiary of the
obligations of Del Mar Partnership, Inc. to Landlord; and neither Del Mar
partnership Inc., nor any of its shareholders or employees shall have any
liability to Tenant.

 

ARTICLE V

TENANT’S USE OF A CONTRACTOR

 

5.1           Contractor Selection. Tenant shall contract with Landlord’s
Contractor (or with such other contractor as Tenant may select, subject to
Landlord’s approval, which approval wilt not be withheld unreasonably for the
construction of Tenant’s Work, to be performed at a fair, reasonable and
competitive price. Tenant shall provide Landlord with a copy of the contract
with said contractor prior to the commencement of Tenant’s Work.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI

 

COMPLETION, RENT COMMENCEMENT AND DELAYS

 

6.1           Definitions. Any capitalized terms used in this Exhibit B shall
have the same meaning as set forth in the Lease to which this Exhibit B is
attached. The following capitalized terms shall have the following meaning:

 

a.             “Substantial Completion” and “Substantially Complete” shall have
the same meaning as defined in the Lease;

 

b.             “Tenant-Caused Delays” shall mean (i) those delays caused by the
failure of Tenant, the Project Architect or other representatives of Tenant to
act within the time limits set forth in the Development schedule and this
Exhibit B, excepting only for a delay by the Project Architect which is caused
by Landlord’s failure to comply with Landlord’s obligations under this Work
Letter; (ii) delays defined as Tenant-Caused Delays pursuant to this Exhibit B;
and (iii) delays resulting from Tenant’s request for materials, finishes or
installations which are not readily available, as specified in section 1.4.6
above. Provided, however, a “Tenant-Caused Delay” shall not commence more than
two (2) business days before Landlord gives written notice to Tenant thereof.

 

c.             “Landlord-Caused Delays” shall mean (i) those delays caused by
the failure of Landlord to act within the time limits set forth in the
Development Schedule and this Exhibit B; and (ii) delays defined as
Landlord-Caused Delays pursuant to this Exhibit B. Provided however, a
“Landlord-Caused Delay” shall not commence more than two (2) business days
before Tenant gives written notice to Landlord thereof.

 

d.             “Force-Majeure Delays” shall mean delays beyond Landlord’s or
Tenant’s control, including, but not limited to, acts of God, war, civil
commotion, labor disputes, strikes, fire, flood or other casualty, shortages of
labor or material (other than- materials referenced in section 6.1(b) (iii)
above), governmental regulation or restriction and weather conditions, but
excluding inability of Landlord to obtain financing.

 

6.2           Completion of the Work and Rent Commencement.

 

6.2.1        Landlord shall use its best efforts to Substantially Complete
Landlord’s Work on or before the Estimated Term Commencement Date, as the
Estimated Term Commencement Date is extended pursuant to the terms of this
Exhibit B or the Lease. The Estimated Term Commencement Date (but not the date
when Rent commences, nor the actual Term Commencement Date) shall be extended
one day for each day of delay in substantial Completion of Landlord’s Work
resulting from Tenant-Caused Delays. As specified in Section 6.3, the actual
construction time schedule

 

22

--------------------------------------------------------------------------------


 

will be bifurcated, with there being two separate dates for the actual date of
Substantial Completion.

 

6.2.2        Tenant’s obligation to commence paying Basic Annual Rent and
Additional Rent shall be on the date when Landlord’s Work is substantially
Complete, with respect to the applicable Laboratory and Office facilities and
the Pilot Plant facility, as specified in Section 6.3, excepting however, said
date shall be advanced one day for each day of delay in substantial Completion
of Landlord’s Work which result from more than twenty (20) days of Tenant-Caused
Delays. In other words, said Rent commencement date shall be the date that
Substantial completion would have occurred had there been no more than twenty
(20) days of Tenant-Caused Delays.

 

6.2.3        Any delay in the Substantial completion of Landlord’s Work for
reasons other than Tenant-Caused Delays shall result in a delay in when Tenant
commences to pay Rent, but, as specified in Section 4.2.3 of the Lease, said
delays shall not entitle Tenant to recover any damages or losses from Landlord.
However, Tenant shall be entitled to share in the delay damages paid by the
Landlord’s Contractor, as specified in section 6.3.7 below.

 

6.3           Delays and Bifurcation.

 

6.3.1        It is contemplated that the Landlord’s Work for the Generic Pilot
Plant Production Facility will require approximately sixty (60) days more to
design and construct than the Office and Laboratory Facilities. Accordingly, the
parties have agreed to proceed on a partially bifurcated schedule for said Pilot
Plant, as set forth in this Section 6.3.

 

6.3.2        The Office and Laboratory Facilities portions of the Demised
Premises shall be occupied as soon as both portions are Substantially Complete.

 

6.3.3 The Basic Rent payable for each portion so occupied shall be at the rate
of $2.00 per square foot of Rentable Area (instead of $2.75) until the
Substantial Completion of all of the Landlord’s work, at which time the Basic
Rent shall be at the rate of $2.75 per square foot. Provided, however, if
Substantial Completion is delayed by more than twenty (20) days of Tenant-Caused
Delays, then the $2.75 per square foot Basic Rent shall commence before
Substantial Completion, as of the date which is twenty-one (21) days after
Substantial Completion would have occurred if there had not been any
Tenant-Caused Delays.

 

6.3.4        At such time as Basic Rent commences to accrue at $2.00 per square
foot, Tenant shall also be responsible to pay all Additional Rent and Operating
Expenses applicable to the portion of the premises for which the Basic Rent is
payable.

 

23

--------------------------------------------------------------------------------


 

6.3.5        At such time as the Pilot Plant is Substantially Complete, the
Basic Rent, Additional Rent, and Operating Expenses applicable to the Pilot
Plant shall commence to accrue and be payable by Tenant. Provided, however, if
Tenant-Caused Delays cause a delay in the Substantial Completion of the Pilot
Plant by more than twenty (20) days, then said Rent and Operating Expenses shall
confluence to accrue and be payable twenty-one (21) days after the date when
said Substantial Completion would have occurred if there had not been any
Tenant-Caused Delays.

 

6.3.6        Notwithstanding anything to the contrary contained in this Exhibit
B or the Lease, if a Tenant-Caused Delay does not ultimately cause an actual
delay in when Landlord would otherwise be able to achieve Substantial Completion
and the commencement of Rent, then there shall be no adverse consequences to
Tenant as a result thereof.

 

6.3.7        If Landlord’s Contractor fails to Substantially Complete the
Landlord’s Work within twenty (20) days after Landlord’s Contractor is obligated
to do so, and Tenant does not terminate the Lease pursuant to sections 4.1 and
4.2 of the Lease, then Landlord and Tenant shall share equally the per diem
delay damages paid by Landlord’s Contractor to Landlord for said delay days
beyond twenty (20) days, with the amount of said delay damages to be as
specified in the construction contract between Landlord and Landlord’s
Contractor. Landlord shall pay Tenant’s share to Tenant promptly upon receipt by
Landlord of the delay damages paid by Landlord’s Contractor.

 

6.3.8        The date when Rent becomes $2.75 per square foot pursuant to
Section 6.3.3 shall be the Ten Commencement Date for purposes of calculating the
fifteen (15) year Term Expiration Date pursuant to Section 2.1.6(b) of the
Lease.

 

ARTICLE VII

 

DEVELOPMENT

 

7.1.          Tenant’s Construction Representatives. Tenant designates Robert
Dilworth, Timothy Hughes and Phillip Schneider as Tenant’s construction
representatives (“Tenant’s Construction Representatives”) in connection with the
Landlord’s Work. Tenant’s Construction Representatives shall use their best
efforts to participate in all meetings with Landlord’s Contractor and
subcontractors involved in the construction of the Landlord’s Work. Tenant’s
Construction Representatives are the only individuals authorized to approve
Changes requested by Tenant pursuant to section 1.7 of this Exhibit B.  Any
questions arising during construction shall be directed to one of Tenant’s
Construction Representatives. Notwithstanding anything to the contrary in this
Exhibit B, any and all changes requested by Landlord to be made to the
Construction Documents, after Landlord

 

24

--------------------------------------------------------------------------------


 

has previously approved the Construction Documents, shall be subject to approval
by Tenant prior to implementing such change, which approval shall not be
unreasonably withheld or delayed. Such change (i) must be consistent with the
approved Construction Documents, as modified by any Changes, and (ii) shall be
documented in writing and Tenant shall give approval by having one of Tenant’s
Construction Representatives sign an appropriate change order. Any delays caused
by such Landlord changes shall be Landlord-Caused Delays.

 

7.2           Delivery of the Premises. Pursuant to Section 1.7.8 above,
Landlord shall deliver the Demised Premises to Tenant upon Substantial
Completion of Landlord’s Work.

 

7.3           As-Built Drawings. Within sixty (60) days after substantial
Completion, Landlord shall furnish to Tenant a set of “as-built” drawings or
“record drawings” of the Demised Premises.  Landlord shall also retain a set of
the “as-built” drawings or “record drawings.”

 

ARTICLE VIII

 

CONSTRUCTION DISPUTE RESOLUTION

 

8.1           Dispute Resolution. If any dispute arises in connection with this
Exhibit B, such dispute shall be resolved in accordance with this Article.  Such
dispute shall be determined by a panel consisting of two representatives of
Landlord, and two representatives of the Tenant, and a fifth party with
extensive development and construction experience in the construction of
biotechnology or pharmaceutical research and development laboratories in the San
Diego County area (or having such other qualifications as the parties mutually
approve), selected in accordance with Section 8.3 of this Article (the
“Construction Panel”). The fifth member shall be independent from and
disinterested in both Landlord and Tenant.  No member of the Construction Panel
shall be an attorney, unless Landlord and Tenant both consent thereto in
writing.

 

8.2           Notice. All disputes to be determined in accordance with this
Article shall be raised by notice to the other party, which notice shall state
with particularity the nature of the dispute and the demand for relief, making
specific reference by Section number to the provision of this Exhibit 5 alleged
to give rise to the dispute. Such notice shall also refer to this Article and
shall designate the two representatives who are representing the party on the
“Construction Panel.”

 

8.3           Selection of Fifth Party/Costs. Landlord’s representatives and
Tenant’s representatives shall mutually and promptly select a fifth party who
meets the qualifications set forth in Section 8.1 of this Article. In the event
a selection is not made within two days after demand for resolution is made,

 

25

--------------------------------------------------------------------------------


 

the fifth party shall, upon the request of either party, be appointed by the
then-president of the Associated General Contractors of San Diego County. All
proceedings contemplated by this Section shall take place at the location for
all job-site meetings, unless the Construction Panel mutually agrees to another
location. The cost for the fifth party’s services shall be paid by the
non-prevailing party in the dispute being determined by the Construction Panel.

 

8.4           Interpretation and Resolution. In determining any dispute, the
Construction Panel shall apply the pertinent provisions of this Exhibit B
without departure there from in any respect. The Construction Panel shall not
have the power to add to, modify or change any of the provisions of this Exhibit
B; but this provision shall not prevent in any appropriate case the
interpretation: construction and determination by the Construction Panel of the
applicable provisions of this Exhibit B to the extent necessary in applying the
same to the matters to be determined by the Construction Panel. As part of
resolving a dispute, the Construction panel shall determine the days of delay in
completing the Landlord’s Work and Tenant’s Work which directly result from the
dispute being considered by the Construction Panel, if any. The days of delay
shall be designated as either Tenant-Caused Delays, Landlord-Caused Delays or
Force-Majeure or any combination of the three types of delay, as determined by
the Construction Panel.

 

8.5           Continued Performance. During any proceedings pursuant to this
Article, Landlord and Tenant shall, to the extent possible, continue to perform
and discharge all of their respective obligations under this Exhibit B and the
Lease.

 

8.6           Finding Resolution. The Construction Panel shall meet within two
days of the fifth party being selected as a member of the construction Panel and
the Construction Panel shall thereafter resolve the issue in dispute within two
business days, unless it is mutually agreed among the Construction panel members
that additional time is necessary to resolve the dispute, but in no event shall
such additional time exceed five business days. Landlord and Tenant agree that
time and strict punctual performance are of the essence with respect to each
provision of this Exhibit B and that any and all decisions of the Construction
Panel as to the matter in dispute shall be binding upon both Landlord and
Tenant.

 

Approved by:

 

TENANT:   signature present, vice president   

 

LANDLORD:   signature present, vice president   

 

26

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ADDITIONAL BUILDING AGREEMENT

 

This Agreement is an exhibit to that certain Lease between Torrey Sorrento. Inc.
(“Landlord”) and IDEC Pharmaceuticals Corporation (“Tenant”) dated July 9, 1992.
Pursuant to the Lease, Landlord is leasing to Tenant all of the land and
improvements described in Exhibit A to the Lease, all of which constitutes the
“Demised Premises”, as defined in the Lease.

 

There currently exists an approximately 70,000 square foot building located on
the leased land; and the applicable zoning regulations may permit the
construction of an additional building (the “Additional Building”) on the land.
Pursuant to Section 1.3 of the Lease, Landlord has reserved the right to
construct one additional building on the Demised Premises, in accordance with
the terms and provisions of this Agreement.

 

1.             Description of Additional Building.

 

a.  The Additional Building may be attached to the existing building on the
land, or located within the atrium area of said existing building only with
Tenant’s approval, which approval Tenant may withhold in its sole discretion. If
Tenant does not so approve, then the Additional Building shall be a detached
building, generally located on the southeast portion of the land where open
surface parking is now located. Said Additional Building may also include a
parking structure or an addition to the existing parking structure on the
Demised Premises.

 

b. If Tenant has committed to lease the Additional Building on terms mutually
approved by Tenant and Landlord, then the Additional Building shall be
constructed in accordance with plans and specifications to be mutually approved
by Landlord and Tenant, all in accordance with applicable governmental
requirements.

 

c. If Tenant has not committed to lease the Additional Building on terms
mutually approved by Tenant and Landlord, then the Additional Building shall be
constructed in accordance with plans and specifications prepared by Landlord’s
architect, in accordance with all applicable governmental requirements, which
plans and specifications shall be subject to Tenants reasonable review, comment
and approval, none of which shall be unreasonably delayed or withheld. The
Additional Building shall be located and constructed in a manner to not
unreasonably interfere with Tenant’s use and enjoyment of the remainder of the
Demised Premises. Tenant shall continue to have the use of 210 parking spaces,
and Tenant and the occupants of the Additional Building shall have common,
shared rights to the ingress and egress driveways and sidewalks. Utility
services shall be separately metered; property taxes and insurance shall be
fairly allocated; and the costs to maintain and repair any common use facilities
shall be shared fairly. Unless otherwise mutually agreed for prorating and
allocating the common area expenses and the common operating expenses, said
expenses shall be prorated and allocated in proportion to the relative square
footage of the Additional Building leased to Tenant as compared to the square
footage of the Additional Building.

 

--------------------------------------------------------------------------------


 

d. Landlord hereby reserves and retains the right to sever and remove from the
Demised Premises leased to Tenant such areas as are reasonably necessary or
appropriate for the Additional Building, consistent with the provisions of
Section 1.3 of the Lease and this Exhibit C. Without limiting the generality of
the foregoing, Landlord shall have rights of reasonable ingress and egress to
construct and maintain the Additional Building; and the tenant(s) of the
Additional Building shall have reasonable ingress and egress to occupy and enjoy
the use of the Additional Building. Additionally, during the course of
construction for the Additional Building, some of the non-Building areas of the
Demised Premises may be used temporarily for storage, ingress and egress, so
long as Tenant’s use of the remaining Demised Premises is not materially
adversely affected.

 

e. All of the arrangements for severance, common areas, use and sharing of
expenses as specified in subsections c and d above, shall be subject to Tenant’s
reasonable review, comment and approval, none of which shall be unreasonably
delayed or withheld. Landlord shall reimburse Tenant for Tenant’s reasonable
attorney’s fees incurred to review the implementing documents, up to a maximum
of $10,000.

 

2.             During First Four Years. During the first four years of the term
of the Lease (i.e., ending an the fourth anniversary in 1997), Landlord shall
not commence construction of the Additional Building unless (a) Landlord and
Tenant mutually agree to do so, and (b) Tenant has committed to lease the
Additional Building on terms and conditions mutually approved by both Landlord
and Tenant. During such period, Landlord shall not build the Additional Building
for occupancy by any tenant other than Tenant.

 

3.             After First Four Years. From and after the fourth anniversary of
the Term Commencement Date (i.e., in 1997), Landlord may proceed with the
construction of the Additional Building without having obtained a commitment
from Tenant to lease the Additional Building, subject to Tenant’s approval as
set forth in the provisions of Section 1 above. Provided, however, Tenant shall
have the “first right to offer” to become the tenant of the Additional Building,
as specified in Section 4 below. Once any Additional Building is built by
Landlord on the Demised Premises, whether for Tenant’s use or the use of a third
party, and regardless of the size of the Additional Building, Landlord shall
have no further rights under this Agreement to build a second additional
building on the Demised Premises.

 

4.             First Right to Offer. If Landlord commences construction of the
Additional Building after January 1, 1997, Landlord shall deliver to Tenant a
written notice as to the general size plans, specifications, and description for
the Additional Building, and the notice shall also specify the financial and
other terms for Tenant to ease the Additional Building on a long-term basis (the
Landlord’s Notice). Tenant shall have a period of 45 days after receipt of the
Landlord’s Notice in which to deliver a written commitment to Landlord for
Tenant to lease the Additional Building in accordance with Landlord’s Notice, or
to lease the Additional Building on such other terms as may have been agreed to
by that time in writing between Landlord and Tenant (“Tenant’s Commitment”). If
Landlord has not received Tenant’s Commitment within said 45-day period, then
Landlord shall be tree to pursue the construction and leasing of the

 

3

--------------------------------------------------------------------------------


 

Additional Building any time during the following two years, without Tenant
having any rights with respect thereto (other than Tenant’s approval rights as
set forth in Section 1 above), so long as the lease terms offered by Landlord to
a third party tenant are not materially more favorable to the third party tenant
than Landlord had offered to Tenant in the Landlord’s Notice. The lease terms
offered to the third party tenant shall be deemed 10 be “materially more
favorable” only if the present value of all of the economic terms offered to the
third party tenant are less than 90% of the present value of the economic terms
offered to Tenant lot the same period of time. If construction has not commenced
within said two-year period, then Tenant shall again have the first right to
offer, in accordance with this Section 4, for any Additional Building to be
constructed thereafter.

 

5.             Termination Agreement. In the event that Tenant commits to lease
the Additional Building, then Tenant’s rights to an early termination of the
Lease (as set forth in Exhibit E to the Lease) shall automatically terminate and
be of no further force or effect.

 

a. Arbitration. In the event of any disputes arising with respect to this
Additional Building Agreement, said dispute shall be resolved by binding
arbitration in accordance with the procedures set forth in Section 38.19 of the
Lease.

 

 

Approved by:

 

 

TENANT:

 

 

 

 

 

 

signature present, vice president

 

 

 

 

 

 

 

 

 

LANDLORD

 

 

 

 

 

 

     signature present, vice president

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

EARLY TERMINATION AGREEMENT

 

This Early Termination Agreement is an exhibit to the Lease between Torrey
Sorrento, Inc. (“Landlord”) and IDEC Pharmaceuticals Corporation (“Tenant”),
dated July 9, 1992. The scheduled term of the Lease is for 15 years, ending in
the year 2008. Pursuant to the terms of this Agreement, Tenant shall have the
right to an early termination of the Lease prior to the scheduled expiration of
the term of the Lease, in accordance with the provisions as hereinafter set
forth.

 

1.             Notice of Termination.

 

1.1.          Lease Year. As used in this Agreement, the term “Lease Year” means
each twelve full calendar months following the Term Commencement Date. For
reference purposes, the first Lease Year commencing in 1993 shall be referred to
also as the 1993 Lease Year, and so forth, as follows:

 

Lease Year

 

Lease Year
(commences in)

 

  1

 

1993

 

  6

 

1998

 

  7

 

1999

 

  8

 

2000

 

  9

 

2001

 

10

 

2002

 

11

 

2003

 

 

1.2.          Notice. If Tenant decides to elect to exercise its right for an
early termination of the term of the Lease, Tenant shall deliver a written
notice of termination to Landlord, which written notice shall expressly state
that Tenant is exercising its right of termination pursuant to this Agreement.
Said notice shall be for a termination to occur twelve months later.

 

1.3.          Time for Delivering Notice. Tenant may give written notice of
early termination only during the sixth through the tenth year of the Lease (for
an actual termination to occur during the seventh through the eleventh year of
the Lease). Provided, however, if the new rent for the eleventh year of the
Lease has not been determined pursuant to Section 6.2 of the Lease by the end of
the ninth month of the tenth year of the Lease, through no fault of Tenant, then
Tenant’s right to terminate in the tenth year shall be extended until three
months

 

5

--------------------------------------------------------------------------------


 

after said new rent is determined. Said termination shall become effective 12
months following the date when Landlord receives said written notice; provided,
however, that said notice shall be effective if, and only if, it is accompanied
at the time of delivery with a payment to Landlord of the termination fee, as
specified in Section 2 below.

 

2.             Termination Fee.

 

Upon Tenant electing an early termination of the term of the Lease in accordance
with the provisions of Section 1 above, Tenant shall pay to Landlord, (i) by
cashier’s or certified check, or by wire transfer, or (ii) by an irrevocable and
unconditional bank letter of credit, in a form and from a bank approved by
Landlord, which approval shall not be unreasonably withheld, which payment or
letter of credit shall accompany the notice of termination delivered to
Landlord, the following termination fee:

 

Lease Year in which
Tenant’s Notice is given

 

Termination fee equal to
the following number
of months of
Basic Annual Rent

 

 

 

 

 

  6th year (1998)

 

20 months

 

  7th year (1999)

 

18 months

 

  8th year (2000)

 

16 months

 

  9th year (2001)

 

14 months

 

10th year (2002)

 

12 months

 

 

Said termination fee shall be calculated using the regular monthly installments
of the Basic Annual Rent applicable for the specified number of months following
the effective date of the early termination of the Lease.

 

3.             Tenant to Perform Accrued Obligations. Tenant shall fully perform
all obligations required of Tenant up to and including the date of said
termination, including without limitation, payment of all accrued rent (both
Basic Annual Rent and Additional Rent), and completion of all required
maintenance and repair work, and removal of Tenant’s personal property, and
Tenant leaving the Demised Premises in a good and clean condition and in good
repair, as specified in Section 16.2 of the Lease. In the event of any failure
of Tenant to so fully perform all of its obligations, the Lease shall
nevertheless terminate in accordance with Tenant’s previous termination notice,
and Tenant shall be liable to Landlord for all costs and damages related to
Tenant’s failure to fully perform said accrued obligations.

 

6

--------------------------------------------------------------------------------


 

4.             Effect. Upon the early termination of the term of the Lease, the
provisions of the Lease which would be applicable upon the normal expiration of
the term of the Lease shall be applicable to the early termination.

 

5.             Sublease or Assignment. In the event that Tenant ceases to occupy
the Demised Premises by reason of a sublease or an assignment made in accordance
with the terms of the Lease, then such situation shall not be deemed an early
termination of the Lease, and the above reference termination fee shall not be
payable. If Tenant assigns its rights in the Lease (other than as collateral
security, or by merger or sale of substantially all of the assets of Tenant), or
if Tenant subleases 50% or more of the space in the Building, then all rights to
an early termination of this Lease pursuant to this Exhibit D shall
automatically terminate or be of no further force or effect.

 

6.             Future Agreement. In the event that Landlord and Tenant enter
into some future agreement for Landlord to construct a new facility for Tenant,
said future agreement may include provisions to reduce or eliminate the above
stated termination fee, on such terms and provisions as may be negotiated and
mutually agreed to between the parties.

 

7.             Additional Building. Landlord and Tenant also have certain rights
and obligations concerning the Additional Building, as described in Exhibit C
attached to the Lease. In the event that Tenant commits to lease the Additional
Building, on terms and conditions mutually agreed to by Landlord and Tenant as
specified in Exhibit C, then Tenant’s right to an early termination of the term
of the Lease pursuant to this Exhibit D shall automatically terminate and be of
no further force or effect.

 

 

 

Approved by:

 

 

 

TENANT:

      signature present, vice president

 

 

 

 

LANDLORD:

            signature present, vice president

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ESTOPPEL LETTER FROM TENANTS

 

[subject to such modifications as nay reasonably be required by Landlord’s
lender or purchaser]

 

                          , 19        

 

TO:

 

RE:          Lease (“Lease”) dated                         , 1992, by and
between Torrey Sorrento, Inc., a California corporation (“Landlord”), and IDEC
Pharmaceuticals Corporation, a California corporation (“Tenant”), of
approximately 70,000 square feet of rentable area in the Building located at
11011 Torreyana Road, in the City and County of SanDiego, California.

 

Gentlemen:

 

The undersigned, as Tenant, has been advised that the Lease has been or will be
assigned to you as a result of your purchase of the above-referenced Property or
that you are a lender who intends to perfect a security interest in the property
and, as an inducement therefor hereby confirms the following:

 

1.              That it has accepted possession and is in full occupancy of the
Demised Premises, that the Lease is in full force and effect and that Tenant has
received no notice of any default of any of its obligations under the Lease and
is not in default of any such obligations, except as follows: (If none, so
state.)

 

2.             That the improvements and space required to be furnished
according to the Lease, including any construction required to be made by the
landlord under the Lease, have been satisfactorily completed by the Landlord in
all respects and that

 

8

--------------------------------------------------------------------------------


 

the Landlord has fulfilled all of its duties under the terms, covenants and
obligations of the Lease and is not currently in default thereunder, except as
follows: (If none, so state.)

 

3.             That the Lease has not been modified, altered or amended and
represents the entire agreement of the parties, except as follows: (If none, so
stats.)

 

4.             That Tenant has accepted the Demised Premises and there are no
offsets concessions, counterclaims or credits against rentals, nor have rentals
been prepaid or forgiven, except as follows: (If none, so state.)

 

5.             That Tenant has no claim, cause of action or right of setoff
against the Landlord, or any defense to payment of any sum or performance of any
obligation due under the Lease, except as follows: (It none, so state.)

 

6.             That the rent payable under the Lease is $                   per
month plus additional rent comprised of operating Expenses as provided in the
Lease with respect to the Project and said rents commenced to accrue on the
              day of                    . The Lease term commenced on
                                                       . The Lease term expires
on                                                       .

 

7.             That Tenant has no notice of a prior assignment, hypothecation or
pledge of rents under the Lease, except as follows: (If non., so state.)

 

8.             That Tenant agrees to attorn to you and recognize you as Landlord
under the Lease upon your purchase of or foreclosure upon the Demised Premises
and assumption of the Lease

 

9

--------------------------------------------------------------------------------


 

pursuant to its terms, and hereby consents to the assignment of the Lease to
you.

 

9.             That this letter shall inure to your benefit and to the benefit
of your successors and assigns and shall be binding upon Tenant and Tenant’s
heirs, personal representatives, successors and assigns. This letter shall not
be deemed to alter or modify any of the terms, covenants or obligations of the
Lease.

 

10.           That Tenant has not executed or otherwise agreed to any sublease
or other rental or occupancy agreements with respect to the Demised Premises,
except as follows: (If none, so state.)

 

11.           That Tenant does not claim, and knows of no person or entity
claiming, any right to or interest in all, or any part of the Demised Premises.

 

12.           That Tenant does not have a purchase option or renewal option
other than as described above with regard to the Demised Premises, except as
follows: (If none, so state.)

 

13.           That Tenant has accepted parking On the Demised Premises without
requiring Landlord to provide other parking elsewhere.

 

 14.          That Tenant has no right to cancel or terminate the Lease under
the terms thereof or otherwise, except in the case of condemnation or
destruction of the Demised Premises in accordance with the applicable provisions
of the Lease and except to the extent that applicable California law may permit
the termination of a lease by a tenant in the case of certain breaches thereof
by the Landlord thereunder (but nothing herein shall be deemed to imply that the
tenant has any greater right to terminate the Lease beyond any rights of
termination, if any, generally permitted under applicable California Law),
except as follows: (If none, so state.)

 

The above statements are made with the understanding that you will rely on them
in connection with the purchase of or securing financing upon the Demised
Premises.

 

 

Very truly yours,

 

 

 

Tenant:

 

IDEC Pharmaceuticals Corporation,
a California corporation

 

By:

 

 

 

Its:

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

 

Pursuant to Section 4.2 of that certain Lease dated July 3, 1992, by and between
Torrey Sorrento. Inc., a California corporation (“Landlord”), and IDEC
Pharmaceuticals Corporation, a California corporation (“Tenant”), for
approximately 70,000 square feet of rentable area in the Building at the address
of 11011 Torreyana Road, in the city of San Diego, California:

 

We hereby acknowledge that the Term Commencement Date of the Lease is
                           , 1993.

 

 

LANDLORD:

TENANT:

TORREY SORRENTO, INC.,

I DEC PHARMACEUTICALS

a California corporation

CORPORATION, a California corporation

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

11

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

This Agreement is entered into as of November 9, 1992, by and between TORREY
SORRENTO INC., a California corporation (hereinafter called “Landlord”), and
IDEC PHARMACEUTICALS CORPORATION, a California corporation (hereinafter called
“Tenant”), with reference to the following facts:

 

A.            Prior hereto Landlord and Tenant entered into that certain Lease
dated July 9, 1992, for thepremises located at 11011 Torreyana Road, San Diego,
California (the “Lease”).

 

B.            Landlord and Tenant now desire to amend the Lease on the terms set
forth herein.

 

C.            All capitalized terms not defined herein shall have the same
meaning as set forth in the Lease.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     A new Section 2.1.10 is hereby added to the Lease as follows:

 

“2.1.10 Landlord’s Mortgagee: The term “Landlord’s Mortgagee” shall mean the
beneficiaries from time to time of the first deed of trust encumbering the
Demised Premises dated November 25, 1992, in favor of four construction industry
labor-management pension trust funds. The agent for said beneficiaries is
Seidler Realty Advisors, who shall act as the agent for the Landlord’s
Mortgagee. The term “Landlord’s Mortgagee” also includes said agent. By written
notice from all of said beneficiaries to Landlord and Tenant, said agent may be
changed to another party, in which event said new agent shall thereafter act for
the Landlord’s Mortgagee. The address for notice to Landlord’s Mortgagee is:

 

 

Seidler Realty Advisors

 

4275 Executive Square, Suite 325

 

La Jolla, CA 92037

 

Attn:

Daniel J. Ryan

 

2.     The Lease is hereby amended by adding thereto the following new Section
2.1.11:

 

“2.1.11 Landlord’s Lender: The term “Landlord’s Lender” shall include Landlord’s
Mortgagee and any other lender at any time which is the beneficiary of a first
deed of trust encumbering the Demised Premises.”

 

12

--------------------------------------------------------------------------------


 

3.     The Lease is hereby amended by adding thereto the following new Paragraph
3.4:

 

“3.4 Landlord and Tenant acknowledge that Landlord’s Mortgagee is a group of
four construction industry labor-management pension trust funds, and that,
pursuant to the terms of the loan from Landlord’s Mortgagee, union labor is to
be used for constructing or rebuilding the improvements to be constructed on the
Demised Premises pursuant to the terms of Exhibit “B” attached hereto. Such
construction shall be subject to the terms of the Commitment Letter from
Landlord’s Mortgagee to Landlord dated October 8, 1992. Such obligation to use
union labor shall expire upon the Extension of the Maturity Date of the loan
from Landlord’s Mortgagee as set forth in paragraph 1 of the promissory note
evidencing the same which the parties anticipate will occur no later than
December 31, 1993. Landlord and Tenant acknowledge that neither Landlord nor
Landlord’s Mortgagee shall be responsible for any additional costs arising from
such use of union labor.”

 

4.     The second sentence of Section 4.2 of the Lease is hereby amended and
restated as follows:

 

“The terms “substantially complete(d)” and “substantial completion” shall mean
the earlier of (i) issuance of a temporary certificate of occupancy by the City
of San Diego or (ii) the date the Project Architect (as defined in Section 1.1
of the Work Letter) has certified that Landlord’s Work is substantially complete
and that Tenant can physically occupy the space, subject to the punch-list items
as described in Section 7.2 of the Work Letter, and the Demised Premises are in
clean and operating condition, subject to punch-list items that may still need
to be corrected and subject to items which constitute Tenant’s Work.”

 

5.     Section 4.2.3 of the Lease is hereby amended by adding at the end of the
first line of such section the words “by Landlord’s contractor.”

 

6.     Sections 4.1 and 4.2.3 of the Lease are hereby amended by eliminating
Landlord’s and Tenant’s termination rights and by adding thereto the following
Section 4.2.4:

 

 “Any other provision of this Lease to the contrary notwithstanding, but without
limiting Landlord’s liabilities or responsibilities under the Lease in any way
whatsoever, Tenant sha11, subject to events of force majeure and delays caused
by the like, fully occupy the entire Demised Premises, conduct business
therefrom and commence paying the entire Initial Base Rent on or before December
31, 1993. Tenant shall cooperate with Landlord in taking all good faith steps
necessary to allow Landlord to timely complete Landlord’s Work as required by
Landlord’s Mortgagee. Without limiting the

 

13

--------------------------------------------------------------------------------


 

foregoing, Tenant shall provide to Landlord, Tenant’s Plans for the Landlord’s
work in a timely manner to allow Landlord to complete the pilot plant by
December 31, 1993. Tenant shall not take any action which shall cause Landlord
to be in default under the loan from Landlord’s Mortgagee.”

 

7.     Paragraph 5.2 of the Lease is hereby amended by adding thereto at the end
thereof the following provision:

 

“In addition to any other obligation of Tenant hereunder, in the event that
Tenant shall be the proximate cause of a default by Landlord under the loan from
Landlord’s Mortgagee and Landlord’s Mortgagee shall require Landlord to
thereafter deposit monthly installments of real property taxes and insurance
premiums, Tenant shall timely make such deposits with Lender.”

 

8.     Section 4 of the Lease is hereby amended by adding thereto the following
new Section 4.6:

 

“Any provision of this Lease to the contrary notwithstanding, Tenant shall
commence paying Basic Annual Rent in the amount of $120,000 per month commencing
May 25, 1993. Tenant shall further commence paying the full payment of Basic
Annual Rent on the earlier of (a) the Term Commencement Date, (b) sixty three
(63) days from May 25, 1993, plus the period of any Landlord-Caused Delays or
Force Majeure Delays, or (c) December 31, l993.”

 

9.     The second sentence of Section 5.3 is hereby amended and restated in its
entirety as follows:

 

“Basic Annual Rent and Additional Rent shall together be denominated “Rent.”
Rent shall be paid to Landlord, without abatement, deduction or offset,
(excepting only for the limited circumstances as specified in Section 16.1 for
Landlord’s maintenance, in Section 20.6 for destruction of a portion of the
Demised Premises and/or in connection with the terms upon which Tenant provides
a $3,200,000.00 loan for a portion of the financing for the project costs) in
lawful money of the United States of America at the office of Landlord as set
forth in Section 2.1.8 herein or to such other person or at such other place as
Landlord may from time to time designate in writing. In the event the term of
this Lease commences or ends on a day other than the first day of a calendar
month, then the Rent for such fraction of a month shall be prorated for such
period on the basis of a thirty (30) day month and shall be paid at the then
current rate for such fractional month.”

 

14

--------------------------------------------------------------------------------


 

10.   Section 5.3 of the Lease is hereby amended by adding at the end thereof
the following provision:

 

“Tenant shall also be entitled to a credit against Basic Annual Rent for the
difference between (i) any Basic Annual Rent or Additional Rent payable by
Tenant with respect to the Demised Premises for any period between the date
Tenant is required to pay the same pursuant to the terms of Section 4.6 of this
Lease and the date Tenant would have been required to pay the same pursuant to
the other terms of this Lease(exclusive of section 4.6), and (ii) any proceeds
received by Tenant for reimbursement therefor from the loan from Landlord’s
Mortgagee that would otherwise be payable to Landlord from the balance of any
contingency or interest reserve line items and Landlord’s share of any penalties
payable by the general contractor to Borrower pursuant to the terms of the
general contract for the construction to be performed pursuant to the terms of
this Lease, which such sums shall be payable to Tenant to the extent necessary
to satisfy such obligations. Tenant shall be entitled to interest on any Rent so
incurred at the rate payable under the promissory note given by Borrower to
Tenant in the same manner as pertains to Tenant’s credit against Basic Annual
Rent pursuant to Section 5.4 of this Lease. Tenant shall also be entitled to the
rent credit set forth in Paragraph 40.5 of this Lease, to the extent applicable.
Provided, however, any such monthly rent credit shall be limited to the greater
of (i) Forty-Seven Thousand Five Hundred Dollars ($47,500.00), or (ii) the
difference between (a) the monthly installment of Basic Annual Rent payable by
Tenant and (b) the monthly debt service payment which Landlord is obligated to
pay on the loan from Landlord’s Mortgagee, notwithstanding the foregoing, during
any period during which Landlord’s Mortgagee continues to have a first deed of
trust or is the owner through a foreclosure or deed in lieu thereof, then in no
event shall the amount of any rent credit cause the monthly installment of Basic
Annual Rent to be less than $145,500.00 with any uncredited portions continuing
to accrue with interest as otherwise provided in this Lease.”

 

11.   The third sentence of Section 5.4 of the Lease is hereby amended by adding
at the end thereof the phrase “but no later than ninety (90) days after Tenant’s
quarterly and fiscal year end.”

 

12.   The next to last sentence of Section 5.4 is hereby amended and restated in
its entirety as follows:

 

“This Security Deposit shall be in cash; excepting, however, Tenant shall have
the option after the Term Commencement Date to substitute an irrevocable bank
letter of credit, in a form and content and from a bank

 

15

--------------------------------------------------------------------------------


 

pre-approved in writing by Landlord and Landlord’s Mortgagee.”

 

13.   Section 5.4 of the Lease is hereby amended by adding at the end thereof
the following provision:

 

“To the extent that Landlord’s Lender forecloses under its loan to Landlord or
otherwise obtains title to the Demised Premises and Tenant is not given credit
for the Security Deposit as a result thereof, Tenant shall be entitled to credit
against the Rent due for the last month of this Lease the amount of such
Security Deposit.”

 

14.   Section 7.3 of the Lease is hereby amended by adding a new sentence
thereto after the first two sentences thereof, as follows:

 

“Upon the written request of Landlord, Tenant shall furnish to Landlord written
evidence that all such property taxes and insurance premiums required in the
first instance to be paid by Tenant have been paid.”

 

15.   Section 11.1 of the Lease is hereby amended by revising the first line
thereof to state as follows:

 

“If Tenant fails to fully vacate all or any part ....”

 

16.   Section 12.2 of the Lease is hereby amended by adding at the beginning
thereof the clause “Notwithstanding any provision of Section 7.2 to the
contrary,…”

 

17.   Section 15.5 of the Lease is hereby amended by providing that a copy of
the notice to be provided to the Landlord therein shall also be provided to
Landlord’s Mortgagee.

 

18.   The last sentence of Section 16.2 of the Lease is hereby amended and
restated in its entirety as follows:

 

“Tenant shall, upon the expiration or sooner termination of the term hereof,
surrender the Demised Premises to Landlord in the same good, quality condition
as when received, ordinary wear and tear excepted, and damage by fire, other
peril or condemnation which is to be repaired by Landlord pursuant to Articles
20 and 21 also excepted.”

 

19.   The third to last line of Section 17.3 on Page 26 of the Lease is hereby
amended by adding after the word “clarify” the phrase “to the reasonable
satisfaction of such lender.”

 

16

--------------------------------------------------------------------------------


 

20.   Section 18.4 of the Lease is hereby amended by adding in the first line
thereof after the word “Landlord” the words “and Landlord’s Mortgagee.”

 

21.   Section 19.1 of the Lease is hereby amended by adding “,automobile
liability,” in the seventh line on Page 28 of the Lease after the words
“materials risks.”

 

22.   Section 19.3 of the Lease is hereby amended by adding at the end of the
first sentence thereof the phrase “and Landlord’s Lender to the extent that such
lender has notified Tenant in writing of such request.”

 

23.   Section 19.3 of the Lease is further amended by providing that the
policyholder rating set forth in the second sentence of such section shall be
“A-” and the financial category set forth in the second sentence shall be “Class
X.”

 

24.   Section 19.5 of the Lease is hereby amended and restated in its entirety
as follows:

 

“19.5 If any policy of insurance is to name Landlord or Landlord’s Lender as
additional insured, Tenant shall, upon written request of Landlord or such
lender, also designate and furnish certificates evidencing Landlord and such
lender as an additional insured to (i) any lender to Landlord holding a security
interest in the Building or, and/or (ii) the Landlord under any lease wherein
Landlord is or shall become a tenant under a ground lease for the Land rather
than that of fee owner, and/or (iii) Landlord’s property manager, construction
manager, agents and representatives.”

 

25.   Section 32.1 of the Lease is hereby amended by adding thereto at the end
thereof the phrase “or sue to compel specific performance hereunder.”

 

26.   Section 33.2 of the Lease is hereby amended and restated in its entirety
as follows:

 

“33.2 Notwithstanding the foregoing, Tenant shall execute and deliver within
thirty (30) says or such shorter period as is reasonable under the circumstances
after written demand such further instrument or instruments evidencing such
subordination of this Lease to any such mortgages, deeds of trust or leases in
which Landlord is tenant as may be required reasonably by Landlord’s Lender.
However, if any such mortgagee, beneficiary or landlord under a lease wherein
Landlord is tenant so elects, this Lease shall be deemed prior to any such
lease, mortgage or deed of trust upon or including the Demised Premises,
regardless of date, and

 

Tenant shall execute a statement in writing to such effect at Landlord’s
request.”

 

17

--------------------------------------------------------------------------------


 

 

27.   Section 33.3 of the Lease is hereby amended by adding at the end thereof
the following sentence:

 

“Additionally, at the request of said purchaser or transferee, Tenant and the
purchaser or transferee shall sign a new lease on the same terms and conditions
set forth in this Lease (except for as modified by any subordination agreement
hereafter executed if such subordination agreement so requires) but showing the
purchaser as the landlord.”

 

28.   Section 34.2 of the Lease is hereby amended and restated in its entirety
as follows:

 

“34.2 The voluntary or other surrender of this Lease by Tenant shall not work a
merger, unless Landlord and Landlord’s Lender consent, and shall, at the option
of Landlord and Landlord’s Lender, operate as an assignment to it of any or all
subleases or subtenancies.”

 

29.   The Lease is hereby amended by adding thereto the following new Section
34.4:

 

“34.4 In the event Tenant acquires fee ownership of the Demised Premises, that
acquisition will not result in a merger of the leasehold interest and the fee
interest, but rather, at the option of Landlord’s Lender, the Lease and the
Landlord’s Lender’s interests in the Lease shall remain in effect. Landlord and
Tenant shall execute such additional documents as may be necessary to effectuate
this waiver.”

 

30.   Section 35.1 of the Lease is hereby amended by adding thereto at the end
of the first sentence thereof the words “and approved by Landlord’s Mortgagee.”

 

31.   Section 37.1 of the Lease is hereby amended by adding thereto in the tenth
line thereof after the close of the parenthetical phrase the following phrase:

 

“. . . excluding, however, any Hazardous Materials which were placed on the
Demised Premises by Tenant or Tenant’s Invitees. . .”

 

32.   Section 37.1.2 of the Lease is hereby amended by adding the following
provision at the end thereof:

 

“Landlord may disclose such materials on a confidential basis to Landlord’s
Mortgagee.”

 

33.   Section 37.5.1 of the Lease is hereby amended by adding after the word
“Landlord” in the second line thereof the phrase “and Landlord’s Lender.”

 

18

--------------------------------------------------------------------------------


 

34.   Section 39.2.1 of the Lease is hereby amended by revising the fifth line
thereof on Page 58 to state as follows:

 

“...$10,000,000.00, which new loan proceeds are to cover a portion of the
Landlord’s ....”

 

35.   The last two sentences in Section 39.2.1 of the Lease are amended and
restated as follows:

 

“The new loan shall enable Tenant to use the remaining loan proceeds to complete
the Landlord’s Work in the event of a material default by Landlord under the
Work Letter if Tenant is entitled to complete the same under the terms of this
Lease. Additionally if the new lender requires a completion bond, Tenant shall
be an additional beneficiary of the completion bond.”

 

36.   The Lease is hereby amended by adding thereto the following Section 40:

 

“40.         Completion by Tenant.

 

40.1.        Lender Requirement. Landlord’s Mortgagee under the
construction/permanent financing for the New Loan referenced in Section 39.2
above is allowing Tenant to complete construction of the Landlord’s Work to the
Demised Premises as permitted by Section 4.1.2 of Exhibit “B” to this Lease in
the event of the failure by Landlord to do so. In recognition thereof, Landlord
and Tenant have agreed to the provisions set forth in this Section 40. The
provisions set forth below shall be applicable if, and only if, (i) Landlord
defaults on its obligations to complete construction of the Landlord’s Work, and
(ii) Tenant exercises its right to complete the Landlord’s Work, and (iii)
Tenant has not materially defaulted on its obligations to provide the funds to
pay for the costs of the Landlord’s Work, and (iv) there is no other default by
Tenant which is a proximate cause for Landlord’s failure to complete
construction of the Landlord’s Work, in which event the provisions set forth
below in this Section 40 shall become applicable. Once these provisions become
applicable, these provisions shall prevail over any inconsistent provisions
contained elsewhere in this Lease (including Exhibit B to this Lease).

 

40.2.        Costs and Damages. Subject to the provisions set forth below,
notwithstanding anything to

 

the contrary in the Lease (including, without limitation, Sections 22.10, 18.3
and 18.4 thereof), Landlord shall indemnify Tenant and its partners, directors,
officers, agents and employees against and save them harmless from all demands,
claims, damages, causes of action or judgments and all reasonable expenses
incurred in

 

19

--------------------------------------------------------------------------------


 

investigating or resisting the same (including reasonable professional fees,
including without limitation, fees for attorneys, architects, engineers, and
environmental consultants and any costs or damages incurred relative to a
transition from Landlord to Tenant for performing the Landlord’s Work) arising
from or out of Tenant’s performing the Landlord’s Work. Tenant shall be entitled
to interest at the rate of Bank of America’s “reference rate” plus 3% on any
amounts expended by Tenant as provided herein.

 

40.3.        Contractor’s Delay Damages. Pursuant to Section 6.3.7 of Exhibit B
to this Lease (the Work Letter), the delay damages payable by Landlord’s
Contractor are to be shared between Landlord and Tenant. Landlord hereby agrees
that its share of said delay damages payable by Landlord’s Contractor shall
initially be paid to Tenant, in addition to Tenant’s share to compensate Tenant
for Tenant’s costs and damages under Section 40.2 above; provided, however, to
the extent that Landlord’s share of said delay damages exceeds Tenant’s costs
and damages as specified in Section 40.2 above, then Tenant shall pay over to
Landlord the excess portion of Landlord’s share of said delay damages which
exceed Tenant’s costs and damages pursuant to Section 40.2 above.

 

40.4.        Delay Days. Any delays in completing the Landlord’s Work which
result from Tenant taking over from Landlord the responsibilities to perform
Landlord’s Work shall be treated as Landlord-Caused Delays, pursuant to Section
6.1 of Exhibit B (Work Letter), notwithstanding any other contrary provisions.
Notwithstanding the foregoing, the time period within which Landlord must
deliver the Demised Premises to Tenant as set forth in Section 4.2.3 of the
Lease shall be extended by any such delay.

 

40.5.        Rental Credit. To the extent that Tenant’s costs and damages
pursuant to Section 40.2 above exceed Landlord’s share of the delay damages from
Landlord’s Contractor (as specified in Section 40.3 above and after crediting
Tenant as provided in Section 5.3), then Tenant shall be entitled to pursue all
available remedies against Landlord to collect such excess costs and damages
(together with interest on

 

such sums at the rate of Bank of America’s “reference rate” plus 3% per annum),
including, without limitation, the right to make a credit offset against the
next rent payment(s) owing on this Lease to the extent of such sums owing to
Tenant. Prior to exercising such offset right, Tenant shall first attempt to
satisfy Landlord’s obligation to compensate Tenant under this Section 40 through
the sums to be received pursuant to Section 40.3 and any remaining loan proceeds
available from the New Loan.

 

37.   The second sentence of Section 1.1.1 of Exhibit “B” to the Lease is hereby
amended and restated as follows:

 

“If the Project Architect does not perform satisfactorily, Tenant reserves the
right

 

20

--------------------------------------------------------------------------------


 

to replace McGraw Baldwin Architects with another qualified architectural firm
mutually approved by both Tenant and Landlord and Landlord’s Mortgagee, which
approval shall not be withheld unreasonably.”

 

38.   The fourth and fifth sentences of Section 1.5.1 of Exhibit “B” to the
Lease are hereby amended and restated in their entirety as follows:

 

“All work shall be in accordance with all City, County, State and Federal
ordinances, rules and regulations relating thereto. Any approval given by
Landlord or Landlord’s Mortgagee shall not constitute a representation or
warranty by Landlord or Landlord’s Mortgagee that the approved item complies
with applicable building codes or governmental regulations, or that the item is
suitable for the intended use, or that the item is in compliance with the
Improvement Plans.”

 

39.   The second sentence of Section 1.6.3 of Exhibit “B” to the Lease is hereby
amended by adding thereto at the end thereof the phrase “in accordance with
applicable law.”

 

40.   The last sentence of Section 1.7.9 of Exhibit “B” to the Lease is hereby
amended by adding thereto at the end thereof the following:

 

“provided, however, the insurance limit, the deductible amounts, and the
insurance carrier size shall not be less than as specified in Section 19 of the
Lease.”

 

41.   The third line of Section 1.8 of Exhibit “B” to the Lease is hereby
amended by adding after the word “Landlord” the phrase “and Landlord’s
Mortgagee.”

 

42.   The second line of Section 1.8.1 of Exhibit “B” to the Lease is hereby
amended by adding after the word “Landlord” the phrase “and Landlord’s
Mortgagee.”

 

43.   The seventh line of Section 3.1 of Exhibit “B” to the Lease is hereby
amended and restated as follows:

 

“... City, County, State and Federal ordinances, rules and regulations relating
.. .”

 

44.   Section 3.1 of Exhibit “B” to the Lease is further amended by adding at
the end thereof the phrase “comparable to the insurance as specified in Section
1.7.9 above.”

 

45.   Section 4.1.2 of Exhibit “B” to the Lease is hereby amended by adding
thereto at the end thereof the following sentence:

 

“Pursuant to the terms of the Loan from Landlord’s Mortgagee, and as specified
in Section 3.4 of the Lease, Landlord and Tenant acknowledge that union labor is
to

 

21

--------------------------------------------------------------------------------


 

be used for constructing the improvements within the criteria set forth in
Section 3.4 of the Lease.”

 

46.   Paragraph 2 to Schedule 4 to Exhibit “B” to the Lease is hereby amended by
adding thereto at the end thereof the following provision:

 

“Tenant shall keep construction va1idation current throughout the term of the
Lease, and provide to Landlord all supporting documentation for the ongoing
construction validation. Tenant shall not allow the construction validation of
the pilot plant to lapse at any time during the Lease Term.”

 

47.   Paragraph 2 of Exhibit “D” to the Lease is hereby amended by adding
thereto at the end thereof the following sentence:

 

“Tenant shall be entitled to a credit against the termination fee payable
pursuant to this Paragraph for all unreimbursed amounts due Tenant pursuant to
the provisions of Paragraphs 5.3 and 40 of the Lease as well as for all amounts
then outstanding under the promissory note from Landlord to Tenant dated

 

November 25, 1992, in the amount of $3,200,000.00, but only to the extent of any
excess of such termination fee over the then unpaid balance of the loan from
Landlord’s Mortgagee.”

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

TORREY SORRENTO INC.,
a California corporation

 

 

 

By:

   signature present

 

 

 

 

IDEC PHARMACEUTICALS CORPORATION,
a California corporation

 

 

 

 

 

 

By:

   signature present

 

 

22

--------------------------------------------------------------------------------


 

Lease Amendment

 

This agreement is entered into as of December 30, 1994, by and between TORREY
SORRENTO, INC., a California Corporation (hereinafter called “Landlord”), and
IDEC PHARMACEUTICALS CORPORATION, a California corporation (hereinafter called
“Tenant”), with reference to the following facts:

 

A.            Prior hereto the Landlord and Tenant entered into that certain
Lease dated July 9, 1992, for the premises located at 11011 Torreyana Road, San
Diego, California (the “Lease”), as amended by that certain First Amendment to
Lease dated November 9, 1992.

 

B.            Landlord and Tenant now desire to amend the Lease on the terms set
forth herein.

 

C.            All capitalized terms not defined herein shall have the same
meaning as set forth in the Lease.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Exhibit D to the Lease, the Early Termination Agreement, shall be
deleted in its entirety and all rights of the Tenant and/or any successors and
assigns, for early termination under the Lease pursuant to Section 3.2 of the
Lease, Exhibit D (Early Termination Agreement) to the Lease, and/or any and all
other reference thereto, shall be waived.

 

2.             The third sentence of Section 6.2.1. (vi) is hereby amended by
adding the words “for the eleventh year of the term of the Lease” after the
words “herein, the Fair Rental Value”.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as if the
date first set forth above.

 

 

TORREY SORRENTO, INC.,
a California corporation

 

 

 

 

 

By:

           signature present

 

 

 

 

IDEC PHARMACEUTICALS CORPORATION,
a California corporation

 

 

 

 

 

By:

           signature present

 

 

23

--------------------------------------------------------------------------------


 

Third Lease Amendment Agreement

 

This Third Lease Amendment (this “Amendment”) is entered into as of April 22,
2004, by and between Biogen Idec Inc., a Delaware corporation, formerly known as
DEC Pharmaceuticals Corporation, a Delaware corporation (“Tenant”), and TSI,
L.P., a California limited partnership, the successor-in-interest to Torrey
Sorrento, Inc., a California Corporation (“Landlord”), with reference to that
certain Lease dated July 9, 1992 (the “Initial Lease”), as amended by that
certain First Amendment to Lease dated November 9, 1992 (the “First Amendment”),
that certain Lease Exhibit executed by Landlord and Tenant on December 22, 1994
(the “Lease Exhibit”) and that certain Lease Amendment dated December 30, 1994
(the “Second Amendment” and collectively with the Initial Lease, the First
Amendment and the Lease Exhibit, the “Lease”), for the premises located at 11011
Torreyana Road, San Diego, California (the “Demised Premises”).

 

Recitals

 

A.           Terms which are defined in the Lease shall have the same meaning in
this Amendment, unless otherwise specified in this Amendment.

 

B.            Pursuant to Section 6.2 of the Lease, beginning on the 10th
anniversary of the Term Commencement Date, the Basic Annual Rent is to be
adjusted to the Fair Rental Value of the Demised Premises, subject to specific
provisions set forth in Section 6.2.

 

Wherefore, the
parties hereto
mutually agree as
follows:

 

1.             Rent. For all purposes under the Lease, including without
limitation Section 6.2 of Lease, Basic Annual Rent shall be adjusted to equal
$3,696,000 per year, for the year commencing October 1, 2003 and ending
September 30, 2004. This is equivalent to $308,000 per month. Accrued unpaid
Basic Annual Rent in the amount of Two Hundred Thirty Eight Thousand Ninety One
and 00/100 Dollars ($238,091.00), representing amounts not paid for accruals up
through April 30, 2004 shall be paid by Tenant on or before April 30, 2004.

 

2.             Annual Rent Adjustment. Pursuant to Section 6.1 of the Lease, the
Basic Annual Rent shall be increased annually at a rate of four percent (4%) of
the prior year’s Basic Annual Rent, with the next adjustment to occur on October
1, 2004 for an adjusted Basic Annual Rent equal to $3,843,840, or $320,320 per
month.

 

3.             Term Expiration Date. The parties hereby acknowledge, agree and
confirm that the Term of the Lease currently extends until September 30, 2008
(the “Term Expiration Date”), and that neither party has any right for an early
termination of the Term, other than in accordance with

 

24

--------------------------------------------------------------------------------


 

the terms of the Lease; provided, however, for avoidance of doubt, the parties
confirm that Tenant’s early termination right under Exhibit D of the Initial
Lease was extinguished by the Second Amendment.

 

4.             Excess Subtenant Rentals. The parties hereby agree that any
excess Basic Annual Rent which may be realized through the Term Expiration Date
from Tenant subletting the Demised Premises shall inure solely for the benefit
of Tenant.

 

5.             Agreements Regarding Certain Removed Equipment. Tenant is
removing from the Demised Premises those certain items of equipment which are
listed on Exhibit A attached hereto (the “Removed Equipment”). In connection
with the Removed Equipment, Landlord and Tenant hereby agree that: (a) Landlord
retains no interest in the Removed Equipment; and (b) the provisions of this
Paragraph 5 are not intended as, and shall not constitute, an amendment to
Section 15.8 of the Lease.

 

6.             Miscellaneous.

 

a.              Effect of Amendment; Recitals. Except as expressly amended under
this Amendment, all provisions of the Lease shall remain in full force and
effect. In the event of any conflict between this Amendment and the Lease, this
Amendment shall control to the extent of such conflict. The Recitals constitute
a part of this Amendment and are hereby incorporated by reference.

 

b.             Entire Agreement. This Amendment constitutes the entire agreement
between the parties pertaining to the subject matter hereof, and the final,
complete and exclusive expression of the terms and conditions thereof. All prior
agreements, representations, negotiations and understandings of the parties
hereto, oral or written, express or implied, are hereby superseded and merged
herein. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same binding agreement.

 

c.              Certain Confirmations. Tenant confirms that, notwithstanding its
name change, it continues to be bound by all of the covenants and agreements of
the Lease, as amended by this Amendment. TSI, L.P., as the successor-in-interest
to the original Landlord via an assignment and transfer of assets, hereby agrees
to be bound by all of the covenants and agreement of the Lease, as amended by
this Amendment.

 

d.             Further Assurances; Lender Acknowledgment. Each of the parties
hereto agrees to execute all documents and instruments and to take all other
actions as may specifically be provided for herein or in the Lease as may be
required in order to consummate the purposes of this Amendment. Landlord shall
provide Tenant with a written acknowledgement of the consent of any lender on
the Demised Premises to this Amendment, and agreement of such lender that the
Landlord and Tenant’s entry into and performance of this Amendment is not in
violation of any previously existing non-disturbance agreement given by such
lender in favor of Tenant.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Third Lease Amendment as
of the date first written above.

 

 

TENANT:

Biogen Idec Inc., a Delaware corporation

 

 

 

By:

       signature present

 

 

 

Its:

 

 

 

 

 

LANDLORD: TSI, L.P., a California limited partnership

 

 

 

By:

Science Park, Inc., a California corporation

 

 

Its:

General Partner

 

 

 

By:

       signature present

 

 

 

 

Its:

 

 

 

 

 

ACKNOWLEDGMENT AND CONSENT TO THE ABOVE:

 

 

 

By landlord’s lender:

 

 

 

WASHINGTON CAPITAL JOINT MASTER
TRUST MORTGAGE INCOME FUND

 

 

 

By:

Washington Capital Management, Inc.
a Washington corporation
its Manager

 

 

By:

            /s/ Don Maescher

 

 

 

Don Maescher

 

 

President, California Division

 

26

--------------------------------------------------------------------------------